


Exhibit 10.18

 

 

CREDIT AGREEMENT



Dated as of November 5, 2010



among

 

KFN NR INVESTORS L.P.,
as the Borrower,

 

The Several Lenders
from Time to Time Parties Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent and Letter of Credit Issuer,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 

BANK OF MONTREAL,
as Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

BMO CAPITAL MARKETS, INC.

 

as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Definitions

1

 

 

 

1.1

Defined Terms

1

1.2

Other Interpretive Provisions

43

1.3

Accounting Terms

43

1.4

References to Agreements, Laws, Etc.

43

1.5

Times of Day

44

1.6

Timing of Payment or Performance

44

1.7

Currency Equivalents Generally

44

 

 

 

SECTION 2.

Amount and Terms of Credit

44

 

 

 

2.1

Commitments

44

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

45

2.3

Notice of Borrowing

45

2.4

Disbursement of Funds

45

2.5

Repayment of Loans; Evidence of Debt

46

2.6

Conversions and Continuations

47

2.7

Pro Rata Borrowings

48

2.8

Interest

48

2.9

Interest Periods

49

2.10

Increased Costs, Illegality, Etc.

49

2.11

Compensation

51

2.12

Change of Lending Office

52

2.13

Notice of Certain Costs

52

2.14

Borrowing Base

52

2.15

Defaulting Lenders

56

2.16

Increase of Total Commitment

58

 

 

 

SECTION 3.

Letters of Credit

59

 

 

 

3.1

Letters of Credit

59

3.2

Letter of Credit Requests

60

3.3

Letter of Credit Participations

61

3.4

Agreement to Repay Letter of Credit Drawings

63

3.5

Increased Costs

64

3.6

New or Successor Letter of Credit Issuer

65

3.7

Role of Letter of Credit Issuer

66

3.8

Cash Collateral

67

3.9

Applicability of ISP and UCP

67

3.10

Conflict with Issuer Documents

67

3.11

Letters of Credit Issued for Restricted Subsidiaries

67

 

 

 

SECTION 4.

Fees; Commitments

67

 

 

 

4.1

Fees

67

4.2

Voluntary Reduction of Commitments

68

4.3

Mandatory Termination of Commitments

69

 

i

--------------------------------------------------------------------------------


 

4.4

Commitments and Credit Exposures under the Facilities

69

 

 

 

SECTION 5.

Payments

69

 

 

 

5.1

Voluntary Prepayments

69

5.2

Mandatory Prepayments

70

5.3

Method and Place of Payment

71

5.4

Net Payments

72

5.5

Computations of Interest and Fees

75

5.6

Limit on Rate of Interest

75

 

 

 

SECTION 6.

Conditions Precedent to Initial Borrowing and to ConocoPhilips Acquisition
Increase in Borrowing Base

76

 

 

 

6.1

Credit Documents

76

6.2

Collateral

76

6.3

Legal Opinions

77

6.4

Contemporaneous Debt Repayments

77

6.5

Closing Certificates

78

6.6

Authorization of Proceedings of Each Credit Party; Organizational Documents

78

6.7

Fees

78

6.8

Solvency Certificate

78

6.9

Insurance Certificates

78

6.10

Title and Environmental Information

78

6.11

Historical Financial Statements

78

6.12

Patriot Act

79

6.13

Reserve Report

79

6.14

Equity Contribution

79

6.15

Minimum Liquidity

79

6.16

ConocoPhilips Conditions

79

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events

80

 

 

 

7.1

No Default; Representations and Warranties

80

7.2

Notice of Borrowing

80

 

 

 

SECTION 8.

Representations, Warranties and Agreements

80

 

 

 

8.1

Corporate Status

81

8.2

Corporate Power and Authority; Enforceability

81

8.3

No Violation

81

8.4

Litigation

81

8.5

Margin Regulations

81

8.6

Governmental Approvals

82

8.7

Investment Company Act

82

8.8

True and Complete Disclosure

82

8.9

Financial Condition; Financial Statements

82

8.10

Tax Matters

83

8.11

Compliance with ERISA

83

8.12

Subsidiaries

84

8.13

Intellectual Property

84

 

ii

--------------------------------------------------------------------------------


 

8.14

Environmental Laws

84

8.15

Properties

84

8.16

Solvency

85

8.17

Insurance

85

8.18

Well Bores

85

8.19

Gas Imbalances, Prepayments

85

8.20

Marketing of Production

86

8.21

Hedge Agreements

86

 

 

 

SECTION 9.

Affirmative Covenants

86

 

 

 

9.1

Information Covenants

86

9.2

Books, Records and Inspections

91

9.3

Maintenance of Insurance

92

9.4

Payment of Taxes

92

9.5

Consolidated Corporate Franchises

92

9.6

Compliance with Statutes, Regulations, Etc.

92

9.7

ERISA

93

9.8

Maintenance of Properties

94

9.9

Transactions with Affiliates

94

9.10

End of Fiscal Years; Fiscal Quarters

96

9.11

Additional Guarantors, Grantors and Collateral

96

9.12

Use of Proceeds

97

9.13

Further Assurances

97

9.14

Reserve Reports

98

9.15

Title Information

99

 

 

 

SECTION 10.

Negative Covenants

99

 

 

 

10.1

Limitation on Indebtedness

100

10.2

Limitation on Liens

104

10.3

Limitation on Fundamental Changes

106

10.4

Limitation on Sale of Assets

108

10.5

Limitation on Investments

110

10.6

Limitation on Dividends

113

10.7

Limitations on Debt Payments and Amendments

115

10.8

Changes in Business

116

10.9

Negative Pledge Agreements

116

10.10

Hedge Agreements

117

10.11

Financial Covenants

118

10.12

Unrestricted Subsidiaries

119

10.13

Amendment to Certain Material Agreements

119

 

 

 

SECTION 11.

Events of Default

119

 

 

 

11.1

Payments

120

11.2

Representations, Etc.

120

11.3

Covenants

120

11.4

Default Under Other Agreements

120

11.5

Bankruptcy, Etc.

121

 

iii

--------------------------------------------------------------------------------


 

11.6

ERISA

121

11.7

Guarantee

122

11.8

Security Documents

122

11.9

Judgments

122

11.10

Change of Control

122

 

 

 

SECTION 12.

The Agents

123

 

 

 

12.1

Appointment

123

12.2

Delegation of Duties

124

12.3

Exculpatory Provisions

124

12.4

Reliance by Agents

125

12.5

Notice of Default

125

12.6

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

125

12.7

Indemnification

126

12.8

Agents in Its Individual Capacities

127

12.9

Successor Agents

127

12.10

Withholding Tax

128

12.11

Security Documents and Collateral Agent under Security Documents and Guarantee

128

12.12

Right to Realize on Collateral and Enforce Guarantee

129

12.13

Administrative Agent May File Proofs of Claim

129

 

 

 

SECTION 13.

Miscellaneous

130

 

 

 

13.1

Amendments, Waivers and Releases

130

13.2

Notices

131

13.3

No Waiver; Cumulative Remedies

132

13.4

Survival of Representations and Warranties

132

13.5

Payment of Expenses; Indemnification

132

13.6

Successors and Assigns; Participations and Assignments

133

13.7

Replacements of Lenders under Certain Circumstances

137

13.8

Adjustments; Set-off

138

13.9

Counterparts

139

13.10

Severability

139

13.11

Integration

139

13.12

GOVERNING LAW

139

13.13

Submission to Jurisdiction; Waivers

139

13.14

Acknowledgments

140

13.15

WAIVERS OF JURY TRIAL

141

13.16

Confidentiality

141

13.17

Release of Collateral and Guarantee Obligations

142

13.18

USA PATRIOT Act

143

13.19

Payments Set Aside

143

13.20

Reinstatement

143

13.21

Disposition of Proceeds

144

13.22

Collateral Matters; Hedge Agreements

144

13.23

Limitation of Recourse

144

13.24

Interest Rate Limitation

144

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

Commitments

 

Schedule 1.1(b)

Excluded Stock

 

Schedule 1.1(c)

Excluded Subsidiaries

 

Schedule 1.1(d)

Closing Date Guarantors

 

Schedule 1.1(e)

Closing Date Mortgaged Properties

 

Schedule 6.3

Local Counsels

 

Schedule 8.4

Litigation

 

Schedule 8.12

Subsidiaries

 

Schedule 8.19

Closing Date Gas Imbalances

 

Schedule 8.20

Closing Date Marketing Agreements

 

Schedule 8.21

Closing Date Hedge Agreements

 

Schedule 9.9

Closing Date Affiliate Transactions

 

Schedule 9.13(b)

Further Assurances

 

Schedule 10.1

Closing Date Indebtedness

 

Schedule 10.2

Closing Date Liens

 

Schedule 10.4

Scheduled Dispositions

 

Schedule 10.5

Closing Date Investments

 

Schedule 10.9

Closing Date Negative Pledge Agreements

 

Schedule 13.2

Notice Addresses

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Reserve Report Certificate

 

Exhibit B

Form of Notice of Borrowing

 

Exhibit C

Form of Letter of Credit Request

 

Exhibit D

Form of Guarantee

 

Exhibit E

Form of Security Agreement

 

Exhibit F

Form of Pledge Agreement

 

Exhibit G

Form of Mortgage/Deed of Trust (Texas)

 

Exhibit H

Form of Perfection Certificate

 

Exhibit I

Form of Legal Opinion of Vinson & Elkins, L.L.P.

 

Exhibit J

Form of Credit Party Closing Certificate

 

Exhibit K

Form of Assignment and Acceptance

 

Exhibit L

Form of Promissory Note

 

Exhibit M

Form of Intercompany Note

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of November 5, 2010, among KFN NR INVESTORS L.P., a
Delaware limited partnership (the “Borrower”), (such terms and each other
capitalized term used but not defined in this preamble having the meaning
provided in Section 1), the banks, financial institutions and other lending
institutions from time to time parties as lenders hereto (each a “Lender” and,
collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Collateral Agent and Letter of Credit Issuer, each other Letter of Credit
Issuer from time to time party hereto, BANK OF AMERICA, N.A., as syndication
agent (in such capacity, the “Syndication Agent”), and BANK OF MONTREAL as
documentation agent (in such capacity, the “Documentation Agent”).

 

WHEREAS, (a) the Borrower has requested that the Lenders extend credit in the
form of Loans (subject to the Available Commitment) at any time and from time to
time on and after the Closing Date and prior to the Maturity Date, and (b) the
Borrower has requested that the Letter of Credit Issuers issue Letters of Credit
(subject to the Available Commitment) at any time and from time to time on and
after the Closing Date and prior to the L/C Maturity Date;

 

WHEREAS, the proceeds of the Loans will be used by the Borrower for working
capital and other general corporate purposes (including Permitted Acquisitions)
and the Letters of Credit will be used by the Borrower for general corporate
purposes; and

 

WHEREAS, the Lenders and Letter of Credit Issuers are willing to make available
to the Borrower such revolving credit and letter of credit facilities upon the
terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

SECTION 1.                       Definitions

 

1.1                 Defined Terms.

 

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

 

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the LIBOR Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the avoidance
of doubt, for purposes of calculating the LIBOR Rate pursuant to clause
(c) above, the LIBOR Rate for any day shall be based on the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on such day by reference to the rate appearing on the Reuters Screen LIBOR01
Page (or any successor page or any successor service, or any substitute page or
substitute for such service, providing rate quotations comparable to the Reuters
Screen LIBOR01 Page, as determined by the Administrative Agent from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) for a period equal to one-month. The
“prime rate” is a rate set by the Administrative

 

1

--------------------------------------------------------------------------------


 

Agent based upon various factors, including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the ABR due to a change in such rate
announced by the Administrative Agent, in the Federal Funds Effective Rate or in
the one-month LIBOR Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

 

“Acquired EBITDAX” shall mean, with respect to any Acquired Entity or Business
or any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma
Entity”) for any period, the amount for such period of Consolidated EBITDAX of
such Pro Forma Entity (determined using such definitions as if references to the
Borrower and its Restricted Subsidiaries therein were to such Pro Forma Entity
and its Restricted Subsidiaries), all as determined on a consolidated basis for
such Pro Forma Entity in a manner not inconsistent with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDAX.”

 

“Additional Lender” shall have the meaning assigned to such term in
Section 2.16(a).

 

“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.

 

“Administrative Agent” shall mean JPMorgan, as the administrative agent for the
Lenders under this Agreement and the other Credit Documents, or any successor
administrative agent appointed in accordance with the provisions of
Section 12.9.

 

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

 

“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Aggregate Facility Commitments” shall mean, at any time, the sum of the
Facility Commitments of all Lenders under the KKR NR Investors I L.P. Credit
Agreement, the KKR

 

2

--------------------------------------------------------------------------------


 

NR Investors I-A L.P. Credit Agreement and the Facility Commitments of all
Lenders under this Agreement.

 

“Aggregate Facility Credit Exposures” shall mean, at any time, the sum of the
Facility Credit Exposure of all Lenders under the KKR NR Investors I L.P. Credit
Agreement, the KKR NR Investors I-A L.P. Credit Agreement and the Facility
Credit Exposure of all Lenders under this Agreement.

 

“Agreement” shall mean this Credit Agreement.

 

“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication,

 

(a)             the amount of any capital contributions made in cash to, or any
proceeds of an equity issuance received by, the Borrower, subject to clause
(b)(iv) below, during the period from and including the Business Day immediately
following the Closing Date, through and including the Applicable Equity Amount
Reference Time, including proceeds from the issuance of Stock or Stock
Equivalents of any direct or indirect parent of the Borrower, but excluding all
proceeds from the issuance of Disqualified Stock; minus

 

(b)            the sum, without duplication, of:

 

(i)            the aggregate amount of any Investments made by the Borrower or
any Restricted Subsidiary pursuant to Section 10.5(g)(iii)(B) and
Section 10.5(i)(B) after the Closing Date, and prior to the Applicable Equity
Amount Reference Time;

 

(ii)           the aggregate amount of any Dividends made by the Borrower
pursuant to Section 10.6(k) after the Closing Date, and prior to the Applicable
Equity Amount Reference Time;

 

(iii)          the aggregate amount of prepayments, repurchases, redemptions and
defeasances made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.7(b)(iii)  after the Closing Date and prior to the Applicable Equity
Amount Reference Time; and

 

(iv)          all contributions and proceeds contributed and/or received and
included in the calculation of the Applicable Equity Amount pursuant to clause
(a) above and that have not been used to make Investments, Dividends,
prepayments, repurchases, redemptions or defeasances prior to the date that is
twelve months from the date on which such contributions and proceeds were
included in the calculation of the Applicable Equity Amount pursuant to clause
(a) above.

 

“Applicable Margin” shall mean, for any day, with respect to any ABR Loan or
LIBOR Loan, as the case may be, the rate per annum set forth in the grid below
based upon the Borrowing Base Utilization Percentage in effect on such day:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<25%

 

>25% but <50%

 

> 50% but <75%

 

> 75% but <90%

 

>90%

 

LIBOR Loans

 

1.75%

 

2.00%

 

2.25%

 

2.50%

 

2.75%

 

ABR Loans

 

0.75%

 

1.00%

 

1.25%

 

1.50%

 

1.75%

 

 

3

--------------------------------------------------------------------------------


 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” shall mean (a) Netherland, Sewell &
Associates, Inc., (b) Ryder Scott Company Petroleum Consultants, L.P., (c) W. D.
Van Gonten & Co. Petroleum Engineering, (d) LaRoche Petroleum Consultants, Ltd.
and (e) at the Borrower’s option, any other independent petroleum engineers
selected by the Borrower and reasonably acceptable to the Administrative Agent.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit K or such other form as may be approved by
the Administrative Agent.

 

“Authorized Officer” shall mean (a) as to any Person other than the Borrower or
any other Credit Party, the Chairman of the Board, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, any manager, managing member or general partner of such Person,
(b) with respect to the Borrower or any other Credit Party, the individuals
holding the titles listed in clause (a) above and any other officer of the
general partner of the Borrower or any other Credit Party designated as such in
writing to the Administrative Agent by the Borrower or any other Credit Party,
as applicable, (c) with respect to the Borrower or any other Credit Party, in
addition to the foregoing, any officer of the Manager and (d) with respect to
any document (other than the solvency certificate) delivered on the Closing
Date, the Secretary or the Assistant Secretary of any Credit Party. Any document
delivered hereunder that is signed by an Authorized Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of the
Borrower or any other Credit Party and such Authorized Officer shall be
conclusively presumed to have acted on behalf of such Person.

 

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).

 

“Available Commitment” shall mean, at any time, (a) the Loan Limit minus (b) the
aggregate Total Exposures of all Lenders at such time.

 

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

4

--------------------------------------------------------------------------------

 

“Borrower” shall have the meaning provided in the introductory paragraph hereto.

 

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).

 

“Borrowing Base” shall mean, at any time, an amount equal to the amount
determined in accordance with Section 2.14, as the same may be adjusted from
time to time pursuant to the provisions thereof.

 

“Borrowing Base Deficiency” occurs if, at any time, the aggregate Total
Exposures of all Lenders exceeds the Borrowing Base then in effect. The amount
of the Borrowing Base Deficiency is the amount by which Total Exposures of all
Lenders exceeds the Borrowing Base then in effect.

 

“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties included in the Initial Reserve Report and thereafter in the most
recently delivered Reserve Report delivered pursuant to Section 9.14.

 

“Borrowing Base Utilization Percentage” shall mean, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the aggregate
Total Exposures of all Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a LIBOR Loan, (b) any fundings, disbursements, settlements and
payments in respect of any such LIBOR Loan, or (c) any other dealings pursuant
to this Agreement in respect of any such LIBOR Loan, such day shall be a day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

 

5

--------------------------------------------------------------------------------


 

“Cash Management Bank” shall mean Bank of Oklahoma, N.A. and any other Person
that either (a) at the time it provides Cash Management Services, (b) on the
Closing Date or (c) at any time after it has provided any Cash Management
Services, is a Lender or an Agent or an Affiliate of a Lender or an Agent,
including each Person deemed to be a “Cash Management Bank” pursuant to the
definition of the term “Cash Management Bank” in any documentation governing any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness.

 

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

“Cash Management Services” shall mean treasury, depository, overdraft, credit or
debit card, including non-card e-payables services, purchase card, electronic
funds transfer, automated clearing house fund transfer services and other cash
management services.

 

“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender with any guideline, request, directive or order issued or made
after the Closing Date by any central bank or other governmental or quasi
governmental authority (whether or not having the force of law).

 

“Change of Control” shall mean and be deemed to have occurred if (a) KKR or one
or more of its Affiliates ceases to directly or indirectly provide management
services to the Borrower, whether under a management agreement with the Borrower
or the direct or indirect general partner or parent of the Borrower or in such
Person’s capacity as the direct or indirect general partner or parent of the
Borrower and/or (b) KKR or one or more of its Affiliates ceases to directly or
indirectly provide management services to the Borrower under a management
agreement with the Borrower or the direct or indirect general partner or parent
of the Borrower on terms similar to those in effect on the Closing Date.

 

“Closing Date” shall mean November 5, 2010.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder. Section references to the Code
are to the Code, as in effect at the Closing Date.

 

“Collateral” shall mean all property pledged or purported to be pledged pursuant
to the Security Documents.

 

“Collateral Agent” shall mean JPMorgan, as collateral agent under the Security
Documents, or any successor collateral agent appointed in accordance with the
provisions of Section 12.9.

 

6

--------------------------------------------------------------------------------


 

“Collateral Coverage Minimum” shall mean that the Collateral, including the
Mortgaged Properties, shall represent at least 80% of the PV-9 of the Credit
Parties’ total Proved Reserves included either in the Initial Reserve Report or
in the most recent Reserve Report delivered pursuant to Section 9.14.

 

“Commitment” shall mean, (a) with respect to each Lender that is a Lender on the
Closing Date, the amount set forth opposite such Lender’s name on Schedule
1.1(a) as such Lender’s “Commitment” and (b) in the case of any Lender that
becomes a Lender after the Closing Date, the amount specified as such Lender’s
“Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Commitment, in each case as the same may be
changed from time to time pursuant to terms of this Agreement. The aggregate
amount of the Commitments as of the Closing Date is $49,669,000.

 

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, 0.50% per annum.

 

“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“ConocoPhilips Purchase and Sale Agreement” shall mean that certain Purchase and
Sale Agreement between Burlington Resources Oil & Gas Company, LP, as assignor,
and KKR NR I Mineral Holdings LLC, KKR NR I-A Mineral Holdings LLC and KFN NR
Mineral Holdings LLC, collectively as assignees, and dated as of July 1, 2010.

 

“Consolidated EBITDAX” shall mean, for any period, Consolidated Net Income for
such period, plus:

 

(a)          without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for the Borrower and the Restricted Subsidiaries for such
period:

 

(i)                total interest expense and, to the extent not reflected in
such total interest expense, any losses on Hedging Obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such Hedging Obligations, bank fees
and costs of surety bonds in connection with financing activities,

 

(ii)               provision for taxes based on income, profits or capital,
including federal, foreign, state, franchise, excise and similar taxes and
foreign withholding taxes paid or accrued during such period, including any
penalties and interest relating to any tax examinations,

 

7

--------------------------------------------------------------------------------


 

(iii)              depreciation, depletion and amortization, including the
amortization of intangible assets established through purchase accounting and
the amortization of deferred financing fees or costs,

 

(iv)             Non-Cash Charges,

 

(v)              restructuring charges, accruals or reserves (including
restructuring costs related to acquisitions after the Closing Date),

 

(vi)             the amount of any minority interest expense (or income (loss)
allocable to non-controlling interests) consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back) in such period in
arriving at Consolidated Net Income,

 

(vii)            the amount of consulting, advisory and similar fees and related
indemnities and expenses (it being understood that this clause (vii) is not
intended to address ordinary course general and administrative expenses) paid in
such period to the Sponsor to the extent otherwise permitted by
Section 9.9(f) and (i),

 

(viii)           exploration expense or costs,

 

(ix)              any costs or expenses incurred pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any equity subscription or equity holder agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Stock or
Stock Equivalents of the Borrower (other than Disqualified Stock),

 

(x)               to the extent covered by insurance and actually reimbursed,
or, so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (A) not denied by the applicable
carrier in writing within 180 days and (B) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption,

 

(xi)              losses on asset Dispositions, disposals or abandonments (other
than asset Dispositions, disposals or abandonments in the ordinary course of
business), and

 

(xii)             cash receipts (or any netting arrangements resulting in
reduced cash expenditures) not representing Consolidated EBITDAX or Consolidated
Net Income in any period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDAX pursuant to paragraph
(b) below for any previous period and not added back, less

 

(b)         without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 

8

--------------------------------------------------------------------------------


 

(i)            non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDAX in any prior period),

 

(ii)           gains on asset Dispositions, disposals and abandonments (other
than asset Dispositions, disposals and abandonments in the ordinary course of
business),

 

(iii)          the amount of any minority interest income (or income (loss)
allocable to non-controlling interests) consisting of Subsidiary loss
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary added (and not deducted) in such period in arriving at
Consolidated Net Income,

 

(iv)          cash expenditures (or any netting arrangements resulting in
increased cash expenditures) not deducted in arriving at Consolidated EBITDAX or
Consolidated Net Income in any period to the extent non-cash losses relating to
such income were added in the calculation of Consolidated EBITDAX pursuant to
paragraph (a) above for any previous period and not deducted,

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that:

 

(i)            to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDAX currency translation gains and
losses,

 

(ii)           to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDAX for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133,

 

(iii)          there shall be included in determining Consolidated EBITDAX for
any period, without duplication, (A) the Acquired EBITDAX of any Person or
business or attributable to any property or asset, acquired by the Borrower or
any Restricted Subsidiary during such period (but not the Acquired EBITDAX of
any related Person or business or any Acquired EBITDAX attributable to any
assets or property, in each case to the extent not so acquired) to the extent
not subsequently sold, transferred, abandoned or otherwise Disposed of by the
Borrower or such Restricted Subsidiary (each such Person, business, property or
asset acquired and not subsequently so Disposed of, an “Acquired Entity or
Business”) and the Acquired EBITDAX of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the actual Acquired EBITDAX of such Pro Forma
Entity for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis, and
(B) an adjustment in respect of each Pro Forma Entity equal to the amount of the
Pro Forma Adjustment with respect to such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a Pro Forma Adjustment Certificate and delivered to the Administrative Agent
(for further delivery to the Lenders), and

 

(iv)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDAX for any period, the Disposed
EBITDAX of any Person or business or attributable to any property or asset
(other than an Unrestricted Subsidiary) sold,

 

9

--------------------------------------------------------------------------------


 

transferred, abandoned or otherwise Disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, business, property or asset so sold or Disposed of,
closed or classified as discontinued operations, a “Sold Entity or Business”),
and the Disposed EBITDAX of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”) based on the actual Disposed EBITDAX of such Pro Forma Entity for
such period (including the portion thereof occurring prior to such sale,
transfer, abandonment or Disposition, closure, classification or conversion)
determined on a historical Pro Forma Basis.

 

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (iii) and (iv) of the immediately preceding
proviso with respect to acquisitions and Dispositions occurring following the
Closing Date, Consolidated EBITDAX shall be deemed to be $350,000, $538,000 and
$574,000 for the fiscal-quarters ended June 30, 2010, September 30, 2010 and
December 31, 2010, respectively, following the Closing Date and, upon the
consummation of the ConocoPhilips Acquisition, shall be increased to an amount
mutually agreed among the Borrower, the Administrative Agent and each Lender.

 

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

 

(a)           any after-tax effect of extraordinary, unusual or non-recurring
charges and gains for such period (less all fees and expenses relating thereto),
including any unusual or nonrecurring operating expenses directly attributable
to severance costs, relocation costs, signing costs, retention or completion
bonuses, transition costs and costs from curtailments or modifications to
pension and post-retirement employee benefit plans for such period,

 

(b)           the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income,

 

(c)           Transaction Expenses, to the extent incurred on or prior to
December 31, 2010,

 

(d)           any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, recapitalization, asset Disposition, issuance, incurrence or
Refinancing of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction,

 

(e)           any net after-tax effect of income or loss for such period
attributable to the early extinguishment of Indebtedness or to Hedging
Obligations or other derivative instruments,

 

(f)            accruals and reserves established or adjusted, or other charges
required as a result of, the adoption or modification of accounting policies
during such period, and

 

(g)           any net income (or loss) for such period from investments recorded
using the equity method.

 

10

--------------------------------------------------------------------------------


 

Without duplication of the foregoing, there shall be excluded from Consolidated
Net Income for any period the purchase accounting effects as a result of any
consummated acquisition whether consummated before or after the Closing Date, or
the amortization or write-off of any amounts thereof.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.

 

“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness of the types described in clauses (a) and (b) (other than
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary),
clause (d) (but, in the case of clause (d), only to the extent of any
unreimbursed drawings under any letter of credit) and clause (f) of the
definition thereof, in each case actually owing by the Borrower and the
Restricted Subsidiaries on such date and to the extent appearing on the balance
sheet of the Borrower determined on a consolidated basis in accordance with GAAP
(provided that the amount of any Capitalized Lease Obligations or any such
Indebtedness issued at a discount to its face value shall be determined in
accordance with GAAP) minus (b) the aggregate cash and cash equivalents (in each
case, free and clear of all Liens, other than nonconsensual Liens permitted by
Section 10.2 and Liens permitted by Sections 10.2(a), (g), (h) and (k) and
clauses (i) and (ii) of Section 10.2(m)) included in the cash and cash
equivalents accounts listed on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date.

 

“Consolidated Total Debt to Consolidated EBITDAX Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the most recent Test Period ended on or prior to such date of
determination to (b) Consolidated EBITDAX for such Test Period.

 

“Contractual Requirement” shall have the meaning provided in Section 8.3.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDAX.”

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDAX.”

 

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, each Letter of Credit and any promissory notes issued by the Borrower
under this Agreement.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Party” shall mean each of the Borrower and the Guarantors.

 

“Cure Period” shall have the meaning assigned to such term in Section 10.11(c).

 

11

--------------------------------------------------------------------------------


 

“Current Assets” shall mean, at any date, without duplication, the sum of all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current assets” (or any like caption) on a consolidated balance sheet of
the Borrower and the Restricted Subsidiaries at such date, plus the Available
Commitment, but excluding (a) all non-cash assets under Statement of Financial
Accounting Standards No. 133 and (b) the aggregate amount of any deposits (in
each case, whether in cash or otherwise) posted by the Borrower or any of its
Restricted Subsidiaries to secure Hedging Obligations owing by such Persons or
to cover market exposures.

 

“Current Liabilities” shall mean, at any date, without duplication, the sum of
all amounts that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries on such date, but
excluding, without duplication, (a) the liabilities related to the return of any
deposits (in each case, whether cash or otherwise) posted to the Borrower or any
of its Restricted Subsidiaries to secure any counterparty’s Hedging Obligations
owing to the Borrower or any of its Restricted Subsidiaries or to cover such
counterparty’s market exposure, (b) the current portion of any Funded Debt,
(c) all Indebtedness (including Letters of Credit Outstanding) under this
Agreement, or under any Permitted Refinancing Indebtedness in respect of either
thereof, in each case, to the extent otherwise included therein, (d) the current
portion of interest, (e) the current portion of current and deferred income
taxes or any amounts payable as tax distributions, (f) any non-cash liabilities
recorded in connection with stock-based, partnership interest-based or similar
incentive-based compensation awards or arrangements, (g) any other liabilities
that are not Indebtedness and will not be settled in cash or Permitted
Investments during the next succeeding twelve month period after such date,
(h) the effects from applying purchase accounting and (i) non-cash obligations
under Statement of Financial Accounting Standards No. 133.

 

“Current Ratio” shall mean, as of any date of determination, the ratio of
(a) Current Assets as of the last day of the most recent Test Period ended on or
prior to such date of determination to (b) Current Liabilities as of the last
day of such Test Period.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning provided in Section 2.8(c).

 

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Loans or L/C Participations required to be funded by it hereunder
within two Business Days of the date required to be funded by it hereunder,
unless the subject of a good faith dispute or subsequently cured, (b) has
otherwise failed to pay over to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, unless the subject of a good faith dispute or subsequently cured,
(c) has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or

 

12

--------------------------------------------------------------------------------


 

indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not become a Defaulting Lender solely
as the result of the acquisition or maintenance of an ownership interest in such
Lender or Person controlling such Lender or the exercise of control over a
Lender or Person controlling such Lender by a Governmental Authority or an
instrumentality thereof, or (d) has notified the Borrower, the Administrative
Agent or the Letter of Credit Issuer in writing of any of the foregoing
(including any written notification of its intent not to comply with its
obligations under Section 2 or Section 3).

 

“Disposed EBITDAX” shall mean, with respect to any Sold Entity or Business or
any Converted Unrestricted Subsidiary for any period, the amount for such period
of Consolidated EBITDAX of such Sold Entity or Business or Converted
Unrestricted Subsidiary (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDAX were
references to such Sold Entity or Business or Converted Unrestricted Subsidiary
and its respective Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary, as the case
may be.

 

“Disposition” shall have the meaning provided in Section 10.4. “Dispose” shall
have a correlative meaning.

 

“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (other than as a result of a change of control or asset sale to the
extent the terms of such Stock or Stock Equivalents provide that such Stock or
Stock Equivalents shall not be required to be repurchased or redeemed until the
Maturity Date has occurred or such repurchase or redemption is otherwise
permitted by this Agreement (including as a result of a waiver hereunder)), in
whole or in part, in each case prior to the date that is 91 days after the
Maturity Date hereunder; provided that, if such Stock or Stock Equivalents are
issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Stock or Stock Equivalents held by any future, present or former employee,
director, manager or consultant of the Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies or any other entity in which the
Borrower or a Restricted Subsidiary has an Investment and is designated in good
faith as an “affiliate” by the board of directors or managers of the Borrower,
in each case pursuant to any equity holders’ agreement, management equity plan
or stock incentive plan or any other management or employee benefit plan or
agreement shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries.

 

“Disregarded Entity” shall mean any Domestic Subsidiary that is disregarded for
U.S. federal income tax purposes.

 

13

--------------------------------------------------------------------------------


 

“Dividends” shall have the meaning provided in Section 10.6.

 

“Documentation Agent” shall have the meaning provided in the preamble to this
Agreement.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“EBR Purchase and Sale Agreement” shall mean that certain Purchase and Sale
Agreement between EBR Properties II, LP as seller, and KKR NR I Mineral Holdings
LLC, KKR NR I-A Mineral Holdings LLC and KFN NR Mineral Holdings LLC,
collectively as purchasers, and dated as of September 1, 2010.

 

“Engineering Reports” shall have the meaning provided in Section 2.14(c).

 

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by or on behalf of the Borrower or any of the Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings arising under or based upon any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

 

14

--------------------------------------------------------------------------------

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.

 

“Excluded Stock” shall mean (a) any Stock or Stock Equivalents with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower and the Collateral Agent), the cost or other
consequences (including any adverse tax consequences) of pledging such Stock or
Stock Equivalents in favor of the Secured Parties under the Security Documents
shall be excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (b) solely in the case of any pledge of Stock or Stock Equivalents of
any Foreign Subsidiary to secure the Obligations, any Stock or Stock Equivalents
that is Voting Stock of such Foreign Subsidiary in excess of 66% of the
outstanding Stock and Stock Equivalents of such class and, solely in the case of
a pledge of Stock or Stock Equivalents of any Disregarded Entity to secure the
Obligations, any Stock or Stock Equivalents of such Disregarded Entity in excess
of 66% of the outstanding Stock and Stock Equivalents of such entity (such
percentages to be adjusted upon any Change of Law as may be required to avoid
adverse U.S. federal income tax consequences to the Borrower or any Subsidiary),
(c) any Stock or Stock Equivalents to the extent the pledge thereof would be
prohibited by any Requirement of Law, (d) in the case of (i) any Stock or Stock
Equivalents of any Subsidiary to the extent the pledge of such Stock or Stock
Equivalents is prohibited by Contractual Requirements or (ii) any Stock or Stock
Equivalents of any Subsidiary that is not wholly owned by the Borrower and its
Restricted Subsidiaries at the time such Subsidiary becomes a Subsidiary, any
Stock or Stock Equivalents of each such Subsidiary described in clause (i) or
(ii) to the extent (A) that a pledge thereof to secure the Obligations is
prohibited by any applicable Contractual Requirement (other than customary
non-assignment provisions which are ineffective under the Uniform Commercial
Code or other applicable Requirements of Law), (B) any Contractual Requirement
prohibits such a pledge without the consent of any other party; provided that
this clause (B) shall not apply if (1) such other party is a Credit Party or a
wholly owned Restricted Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent))
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (C) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or a

 

15

--------------------------------------------------------------------------------


 

wholly owned Restricted Subsidiary) to any Contractual Requirement governing
such Stock or Stock Equivalents the right to terminate its obligations
thereunder (other than customary non- assignment provisions that are ineffective
under the Uniform Commercial Code or other applicable Requirement of Law),
(e) the Stock or Stock Equivalents of any Immaterial Subsidiary and any
Unrestricted Subsidiary, (f) the Stock or Stock Equivalents of any Subsidiary of
a Foreign Subsidiary, (g) any Stock or Stock Equivalents of any Subsidiary to
the extent that the pledge of such Stock or Stock Equivalents would result in
material adverse tax consequences to the Borrower or any Subsidiary as
reasonably determined by the Borrower and the Administrative Agent and (h) any
Stock or Stock Equivalents set forth on Schedule 1.1(b) which have been
identified on or prior to the Closing Date in writing to the Administrative
Agent by an Authorized Officer of the Borrower and agreed to by the
Administrative Agent.

 

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(c) and each future Domestic Subsidiary, in each case, for so long as any
such Subsidiary does not constitute a Material Subsidiary, (b) each Domestic
Subsidiary that is not a wholly owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 9.11 (for so long as such Subsidiary remains a non-wholly owned
Restricted Subsidiary), (c) any Disregarded Entity substantially all the assets
of which consist of Stock and Stock Equivalents of Foreign Subsidiaries,
(d) each Domestic Subsidiary that is prohibited by any applicable Contractual
Requirement or Requirement of Law from guaranteeing or granting Liens to secure
the Obligations at the time such Subsidiary becomes a Restricted Subsidiary (and
for so long as such restriction or any replacement or renewal thereof is in
effect), (e) each Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary or substantially all of whose assets consist of Stock and Stock
Equivalents of Foreign Subsidiaries, (f) each other Domestic Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness incurred
pursuant to Section 10.1 (j) and permitted by the proviso to subclause (B) of
Section 10.1 (j)(i) and each Restricted Subsidiary thereof that guarantees such
Indebtedness to the extent and so long as the financing documentation relating
to such Permitted Acquisition to which such Restricted Subsidiary is a party
prohibits such Restricted Subsidiary from guaranteeing or granting a Lien on any
of its assets to secure, the Obligations, (g) any other Domestic Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Borrower), the cost or other consequences
(including any adverse tax consequences) of providing a Guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, and (h) each Unrestricted Subsidiary.

 

“Excluded Taxes” shall mean, with respect to any Agent or any Lender, (a) net
income taxes and franchise and excise taxes (imposed in lieu of net income
taxes) imposed on such Agent or Lender, (b) any Taxes imposed on any Agent or
any Lender as a result of any current or former connection between such Agent or
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Agent or Lender having executed, delivered or
performed its obligations or received a payment under, or having been a party to
or having enforced, this Agreement or any other Credit Document), (c) any U.S.
federal withholding tax that is imposed on amounts payable to any Lender under
the law in effect at the time such Lender becomes a party to this Agreement (or,
in the case of a Participant, on the date such Participant became a Participant
hereunder); provided that this subclause (c) shall not apply to the extent

 

16

--------------------------------------------------------------------------------


 

that (i) the indemnity payments or additional amounts any Lender (or
Participant) would be entitled to receive (without regard to this subclause (c))
do not exceed the indemnity payment or additional amounts that the person making
the assignment, participation or transfer to such Lender (or Participant) would
have been entitled to receive in the absence of such assignment, participation
or transfer or (ii) any Tax is imposed on a Lender in connection with an
interest or participation in any Loan or other obligation that such Lender was
required to acquire pursuant to Section 13.8(a) or that such Lender acquired
pursuant to Section 13.7 (subject to subclause (e)  below, it being understood
and agreed, for the avoidance of doubt, that any withholding tax imposed on a
Lender as a result of a Change in Law occurring after the time such Lender
became a party to this Agreement (or designates a new lending office) shall not
be an Excluded Tax), (d) any Tax to the extent attributable to such Lender’s
failure to comply with Section 5.4(d) and (e) (in the case of any Non-U.S.
Lender) or Section 5.4(h) (in the case of a U.S. Lender) and (e) any tax,
assessment or other governmental charge that would not have been imposed but for
a failure by any Lender (or any financial institution through which any payment
is made) to enter into or to comply with any applicable certification,
documentation, information or other reporting requirement or agreement
concerning United States accounts maintained by the Lender (or any such
financial institution) or concerning United States ownership of the Lender, or
any substantially similar requirement or agreement, if entering into or
complying with such requirement or agreement is required by statute or
regulation of the United States as a precondition to relief or exemption from
such tax, assessment or other governmental charge.

 

“Existing Loans” shall mean those certain loans from KKR to the Borrower funded
prior to the Closing Date.

 

“Facility Commitment” shall mean, in the case of this Agreement, the Total
Commitments, and in the case of each of the KKR NR Investors I L.P. Credit
Agreement and the KKR NR Investors I-A L.P. Credit Agreement, the “Total
Commitments” (as defined therein).

 

“Facility Credit Exposure” shall mean, with respect to any Lender at any time,
in the case of this Agreement, such Lender’s Total Exposure at such time, and in
the case of each of the KKR NR Investors I L.P. Credit Agreement and the KKR NR
Investors I-A L.P. Credit Agreement, such Lender’s “Total Exposure” (as defined
therein) at such time.

 

“Facility Required Percentage” shall mean, with respect to any Lender’s Facility
Commitment or Facility Credit Exposure under any Facility at any time, the
percentage equal to a fraction, the numerator of which is the sum of the
Facility Commitments (or Facility Credit Exposures, as applicable) under such
Facility at such time, and the denominator of which is the Aggregate Facility
Commitments (or Aggregate Facility Credit Exposures, as applicable) at such
time.

 

“Facilities” shall mean, collectively, this Agreement, the KKR NR Investors I
L.P. Credit Agreement and the KKR NR Investors I-A L.P. Credit Agreement.

 

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at

 

17

--------------------------------------------------------------------------------


 

arm’s length and arranged in an orderly manner over a reasonable period of time
having regard to the nature and characteristics of such asset, as reasonably
determined by the Borrower.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it.

 

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Section 10.11.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

18

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

 

“Granting Lender” shall have the meaning provided in Section 13.6(g).

 

“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit D.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guarantors” shall mean KKR NR I Mineral Holdings LLC, a Delaware limited
liability company, and each Domestic Subsidiary listed on Schedule 1.1(d) and
each other Domestic Subsidiary (other than an Excluded Subsidiary) that becomes
a party to the Guarantee after the Closing Date pursuant to Section 9.11 or
otherwise.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas, (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options,

 

19

--------------------------------------------------------------------------------


 

forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, fixed-price physical delivery contracts,
whether or not exchange traded, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. Notwithstanding the
foregoing, agreements or obligations to physically sell any commodity at any
index-based price shall not be considered Hedge Agreements.

 

“Hedge Bank” shall mean any Person (other than the Borrower or any of its
Subsidiaries) that either (a) at the time it enters into a Secured Hedge
Agreement or (b) with respect to any Secured Hedge Agreement that is in effect
on the Closing Date, is a Lender or Agent or an Affiliate of a Lender or Agent
on the Closing Date, in its capacity as a party to such Secured Hedge Agreement.

 

“Hedge PV” shall mean, with respect to any commodity Hedge Agreement, the
present value, discounted at 9% per annum, of the future receipts expected to be
paid to the Borrower or the Restricted Subsidiaries under such Hedge Agreement
netted against the most recent Bank Price Deck provided to the Borrower by the
Administrative Agent pursuant to Section 2.14(k); provided, however, that the
“Hedge PV” shall never be less than $0.00.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

 

“Historical Financial Statements” shall mean the unaudited consolidated balance
sheet of the Borrower as of the Closing Date (including any deposits made in
respect of but otherwise excluding assets and liabilities to be acquired
pursuant to the ConocoPhilips Purchase and Sale Agreement).

 

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net

 

20

--------------------------------------------------------------------------------


 

profit interests and production payment interests, including any reserved or
residual interests of whatever nature.

 

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

 

“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than
(i) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and (ii) obligations
resulting under firm transportation contracts entered into in the ordinary
course of business), (d) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder,
(e) all indebtedness (excluding prepaid interest thereon) of any other Person
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (f) the principal component of all
Capitalized Lease Obligations of such Person, (g) net Hedging Obligations of
such Person, (h) all obligations of such Person in respect of Disqualified
Stock, (i) obligations to deliver commodities, goods or services, including
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business, (j) the undischarged
balance of any production payment created by such Person or for the creation of
which such Person directly or indirectly received payment, and (k) without
duplication, all Guarantee Obligations of such Person; provided that
Indebtedness shall not include (i) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (ii) deferred or
prepaid revenue, (iii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller and (iv) in the case of the Borrower and its Restricted
Subsidiaries, all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business.

 

For purposes hereof, the amount of any net Hedging Obligations on any date shall
be deemed to be the Swap Termination Value thereof as of such date. The amount
of Indebtedness of any Person for purposes of clause (e) above shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby
as determined by such Person in good faith.

 

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

 

“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than
(a) Excluded Taxes and (b) any interest, penalties or expenses caused by an
Agent’s or Lender’s gross negligence or willful misconduct.

 

21

--------------------------------------------------------------------------------


 

“Industry Investment” shall mean Investments and expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the Oil and Gas business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of Oil and Gas
business jointly with third parties, including: (1) ownership interests in oil
and gas properties or gathering, transportation, processing, or related systems;
and (2) Investments and expenditures in the form of or pursuant to operating
agreements, processing agreements, farmin agreements, farmout agreements,
development agreements, area of mutual interest agreements, unitization
agreements, pooling arrangements, joint bidding agreements, service contracts,
joint venture agreements, partnership agreements (whether general or limited),
and other similar agreements (including for limited liability companies) with
third parties, excluding however, Investments in any Person other than a
Restricted Subsidiary.

 

“Initial ConocoPhilips Reserve Report” shall mean the internally generated
reserve report of the Borrower dated as of July 1, 2010, with respect to the Oil
and Gas Properties that are the subject of the ConocoPhilips Purchase and Sale
Agreement.

 

“Initial Reserve Report” shall mean (i) the Initial ConocoPhilips Reserve Report
and (ii) the internally generated reserve report of the Borrower dated as of
September 1, 2010, with respect to the Oil and Gas Properties that are the
subject of the EBR Purchase and Sale Agreement.

 

“Intercompany Note” shall mean the Intercompany Subordinated Note, dated as of
the Closing Date, substantially in the form of Exhibit M executed by the
Borrower and each other Subsidiary of the Borrower.

 

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

 

“Interim Redetermination” shall have the meaning provided in Section 2.14.

 

“Interim Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.14.

 

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale), (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other Person (including the purchase of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person) (including any partnership or
joint venture), (c) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness or (d) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of

 

22

--------------------------------------------------------------------------------


 

such Person; provided that, in the event that any Investment is made by the
Borrower or any Restricted Subsidiary in any Person through substantially
concurrent interim transfers of any amount through one or more other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of Section 10.5.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary)
or in favor of the Letter of Credit Issuer and relating to such Letter of
Credit.

 

“Joint Lead Arrangers and Bookrunners” shall mean J. P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and BMO Capital Markets, Inc.

 

“JPMorgan” shall mean JPMorgan Chase Bank, N.A.

 

“KKR” shall mean Kohlberg Kravis Roberts & Co., L.P.

 

“KKR NR Investors I L.P. Credit Agreement” shall mean that certain Credit
Agreement among KKR NR Investors I L.P., JPMorgan, as administrative agent, and
the lenders from time to time party thereto, as the same may from time to time
be amended, modified or supplemented.

 

“KKR NR Investors I-A L.P. Credit Agreement” shall mean that certain Credit
Agreement among KKR NR Investors I-A L.P., JPMorgan, as administrative agent,
and the lenders from time to time party thereto, as the same may from time to
time be amended, modified or supplemented.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

 

“L/C Maturity Date” shall mean the date that is three Business Days prior to the
Maturity Date.

 

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

23

--------------------------------------------------------------------------------


 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Letter of Credit” shall have the meaning provided in Section 3.1.

 

“Letter of Credit Commitment” shall mean $9,934,000, as the same may be reduced
from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the Letter of
Credit Issuer pursuant to Section  3.4(a) at such time and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean (a) the Administrative Agent, any of its
Affiliates or any replacement or successor appointed pursuant to Section 3.6 and
(b) if requested by the Borrower (subject to the consent of the Administrative
Agent, which consent shall not be unreasonably withheld, delayed or conditioned)
any other Person who is at the time of such request a Lender (it being
understood that if any such Person ceases to be a Lender hereunder, such Person
will remain a Letter of Credit Issuer with respect to any Letters of Credit
issued by such Person that remained outstanding as of the date such Person
ceased to be a Lender). If the Borrower requests the Administrative Agent to
issue a Letter of Credit, the Administrative Agent may, in its discretion,
arrange for such Letter of Credit to be issued by Affiliates of the
Administrative Agent or any Lender, and in each such case the term “Letter of
Credit Issuer” shall include any such Affiliate or Lender with respect to
Letters of Credit issued by such Affiliate or Lender. References herein and in
the other Credit Documents to the Letter of Credit Issuer shall be deemed to
refer to the Letter of Credit Issuer in respect of the applicable Letter of
Credit or to all Letter of Credit Issuers, as the context requires.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.

 

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).

 

“LIBOR Rate” shall mean, for any Interest Period with respect to any Borrowing
of a LIBOR Loan, the interest rate per annum appearing on Reuters Screen LIBOR01
Page (or on any successor page or any successor service, or any substitute
page or substitute for such service, providing rate quotations comparable to
those currently provided on Reuters Screen LIBOR01

 

24

--------------------------------------------------------------------------------


 

Page, as determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBOR Rate”
with respect to such Borrowing of such LIBOR Loan for such Interest Period shall
be determined by the Administrative Agent by reference to such other comparable
publicly available service for displaying the offered rate for dollar deposits
in the London interbank market as may be selected by the Administrative Agent
and, in the absence of availability, then such rate shall be the rate at which
dollar deposits of an amount comparable to the Borrowing of such LIBOR Loan and
for a maturity comparable to such Interest Period are offered by the principal
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

 

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) production payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.

 

“Liquidity” shall mean, as of any date of determination, the sum of (a) the
Available Commitment on such date and (b) the aggregate amount of cash and cash
equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 10.2 and Liens permitted by Sections 10.2(a), (g),
(h) and (k) and clauses (i) and (ii) of Section 10.2(m)) included in the cash
and cash equivalents accounts listed on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date, less the amount, if any,
of the Borrowing Base Deficiency existing on such date of determination.

 

“Loan Limit” shall mean, at any time, the lesser of (a) the Total Commitment at
such time and (b) the Borrowing Base at such time.

 

“Loans” shall have the meaning provided in Section 2.1(a).

 

“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Adjusted Total Commitment at such date, or (b) if the
Total Commitment has been terminated or for the purposes of acceleration
pursuant to Section 11, Non-Defaulting Lenders having or holding a majority of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

 

“Manager” shall mean Premier Natural Resources II, LLC and its Affiliates or any
successor manager or operator pursuant to an agreement or arrangement similar to
the Oil and Gas Services Agreement.

 

25

--------------------------------------------------------------------------------

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Agents and the Lenders under this Agreement or under any of the
other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose Total Assets (when combined with the assets
of such Subsidiary’s Subsidiaries, after eliminating intercompany obligations)
at the last day of the Test Period for which Section 9.1 Financials have been
delivered were equal to or greater than 2.5% of the Consolidated Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (b) whose revenues
(when combined with the revenues of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period were equal to or
greater than 2.5% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Restricted Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (i) Total Assets (when combined with the assets of such Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) at the last day of
such Test Period equal to or greater than 10.0% of the Consolidated Total Assets
of the Borrower and the Restricted Subsidiaries at such date or (ii) revenues
(when combined with the revenues of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period equal to or
greater than 10.0% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then the Borrower shall, on the date on which financial statements
for such quarter are delivered pursuant to this Agreement, designate in writing
to the Administrative Agent one or more of such Restricted Subsidiaries as
“Material Subsidiaries.”

 

“Maturity Date” shall mean November 5, 2015.

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $500,000 (or, if less, the entire remaining Commitments at the time of
such Borrowing), or (b) with respect to a Borrowing of ABR Loans, $500,000 (or,
if less, the entire remaining Commitments at the time of such Borrowing).

 

“Minimum Hedge” shall have the meaning provided in Section 2.14(i).

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Stock or Stock Equivalents.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the Collateral
Agent for the benefit of the Secured Parties in

 

26

--------------------------------------------------------------------------------


 

respect of that Mortgaged Property, substantially in the form of Exhibit G (with
such changes thereto as may be necessary to account for local law matters) or
otherwise in such form as agreed between the Borrower and the Collateral Agent.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and
improvements thereto owned by a Credit Party and identified on Schedule 1.1(e),
and each other parcel of real property and improvements thereto with respect to
which a Mortgage is required to be granted pursuant to Section 9.11.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).

 

“Non-Cash Charges” shall mean, without duplication, (a) losses on non-ordinary
course asset Dispositions, disposals or abandonments, (b) any impairment charge
or asset write-off or write-down related to intangible assets (including
goodwill), long-lived assets and investments in debt and equity securities
pursuant to GAAP, including ceiling test writedowns, (c) all losses from
Investments recorded using the equity method, (d) stock-based, partnership
interest-based or similar incentive-based awards or arrangements, compensation
expense or costs, including any such charges arising from stock options,
restricted stock grants or other equity incentive grants, (e) the non-cash
impact of purchase accounting and the non-cash impact of accounting changes or
restatements, (f) the accretion of discounted liabilities and (g) other non-cash
charges (provided that if any non-cash charges referred to in this clause
(g) represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDAX to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period).

 

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

 

“Non-U.S. Lender” shall mean any Agent or Lender that is not, for United States
federal income tax purposes, (a) an individual who is a citizen or resident of
the United States, (b) a corporation, partnership or entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (c) an estate whose income
is subject to U.S. federal income taxation regardless of its source or (d) a
trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
a trust that has a valid election in effect under applicable U.S. Treasury
regulations to be treated as a United States person.

 

“Non-U.S. Participant” shall mean any Participant that if it were a Lender would
qualify as a Non-U.S. Lender.

 

27

--------------------------------------------------------------------------------


 

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit B or such
other form as shall be approved by the Administrative Agent (acting reasonably).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

 

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedge Agreement, in each case, entered into with
the Borrower or any of its Restricted Subsidiaries, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof in any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and any of their Restricted Subsidiaries to the extent they
have obligations under the Credit Documents) include the obligation (including
Guarantee Obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document. Notwithstanding the foregoing, (a) the obligations of the
Borrower or any Restricted Subsidiary under any Secured Hedge Agreement and
under any Secured Cash Management Agreement shall be secured and guaranteed
pursuant to the Security Documents and the Guarantee only to the extent that,
and for so long as, the other Obligations are so secured and guaranteed and
(b) any release of Collateral or Guarantors effected in the manner permitted by
this Agreement and the other Credit Documents shall not require the consent of
the holders of Hedge Obligations under Secured Hedge Agreements or of the
holders of Cash Management Obligations under Secured Cash Management Agreements.

 

“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests,
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests, (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all properties, rights, titles, interests and estates
described or referred to above, including any and all property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment, rental equipment or other personal property which may be

 

28

--------------------------------------------------------------------------------


 

on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, gas
processing plants and pipeline systems and any related infrastructure to any
thereof, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

 

“Oil and Gas Services Agreement” shall mean that Oil and Gas Property Operating
and Services Agreement entered into between Borrower and Premier Natural
Resources II, LLC, and dated as of June 29, 2010.

 

“Ongoing Hedges” shall have the meaning assigned to such term in
Section 10.10(a).

 

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Credit Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Credit Document.

 

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the Letter of Credit Issuer, as the case may be, in accordance with banking
industry rules on interbank compensation.

 

“Participant” shall have the meaning provided in Section 13.6(c).

 

“Partnership Agreement” shall mean the Amended and Restated Limited Partnership
Agreement of Borrower dated June 29, 2010.

 

“Patriot Act” shall have the meaning provided in Section 13.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

 

“Perfection Certificate” shall mean a certificate of the Borrower in the form of
Exhibit H or any other form approved by the Administrative Agent (acting
reasonably).

 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets (including any
assets constituting a business unit, line of business or division) or Stock or
Stock Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in accordance with Requirements of Law; (b) if such
acquisition involves the acquisition of Stock or Stock

 

29

--------------------------------------------------------------------------------


 

applicable Equivalents of a Person that upon such acquisition would become a
Subsidiary, such acquisition shall result in the issuer of such Stock becoming a
Restricted Subsidiary and, to the extent required by Section 9.11, a Guarantor;
(c) such acquisition shall result in the Collateral Agent, for the benefit of
the Secured Parties, being granted a security interest in any Stock or any
assets so acquired to the extent required by Section 9.11; (d) after giving
effect to such acquisition, no Default or Event of Default shall have occurred
and be continuing; (e) after giving effect to such acquisition, the Borrower and
its Subsidiaries shall be in compliance with Section 10.8; and (f) the Borrower
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition (including any Indebtedness assumed or permitted to exist pursuant
to Section 10.1(j), and any related Pro Forma Adjustment), with the Financial
Performance Covenants, as such covenants are recomputed as at the last day of
the most recently ended Test Period as if such acquisition had occurred on the
first day of such Test Period.

 

“Permitted Additional Debt” shall mean unsecured senior, senior subordinated or
subordinated Indebtedness issued by the Borrower or a Guarantor, (a) the terms
of which do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation prior to the 91st day after the Maturity Date (other
than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights after an event
of default), (b) the covenants, events of default, guarantees and other terms of
which (other than interest rate, fees, funding discounts and redemption or
prepayment premiums determined by the Borrower to be “market” rates, fees,
discounts and premiums at the time of issuance or incurrence of any such
Indebtedness), taken as a whole, are determined by the Borrower to be “market”
terms on the date of issuance or incurrence and in any event are not more
restrictive on the Borrower and its Restricted Subsidiaries than the terms of
this Agreement (as in effect at the time of such issuance or incurrence) and do
not require the maintenance or achievement of any financial performance
standards other than as a condition to taking specified actions; provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence or
issuance of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirements unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees), (c) if such
Indebtedness is senior subordinated or subordinated Indebtedness, the terms of
such Indebtedness provide for customary subordination of such Indebtedness to
the Obligations and (d) no Subsidiary of the Borrower (other than a Guarantor)
is an obligor under such Indebtedness.

 

“Permitted Investments” shall mean:

 

(a)           securities issued or unconditionally guaranteed by the United
States government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;

 

(b)           securities issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof or any political

 

30

--------------------------------------------------------------------------------


 

subdivision of any such state or any public instrumentality thereof having
maturities of not more than 24 months from the date of acquisition thereof and,
at the time of acquisition, having an investment grade rating generally
obtainable from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then from another nationally
recognized rating service);

 

(c)           commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

 

(d)           time deposits with, or domestic and LIBOR certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $500,000,000 in the case of domestic banks
and $100,000,000 (or the Dollar Equivalent thereof) in the case of foreign
banks;

 

(e)           repurchase agreements with a term of not more than 90 days for
underlying securities of the type described in clauses (a), (b) and (d) above
entered into with any bank meeting the qualifications specified in clause
(d) above or securities dealers of recognized national standing;

 

(f)            marketable short-term money market and similar funds (i) either
having assets in excess of $500,000,000 or (ii) having a rating of at least A-2
or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service);

 

(g)           shares of investment companies that are registered under the
Investment Company Act of 1940 and substantially all the investments of which
are one or more of the types of securities described in clauses (a) through
(f) above; and

 

(h)           in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.

 

“Permitted Liens” shall mean:

 

(a)           Liens for taxes, assessments or governmental charges or claims not
yet overdue for a period of more than 30 days or that are being contested in
good faith and by appropriate proceedings for which appropriate reserves have
been established to the extent required by and in accordance with GAAP, or for
property taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge or
claim is to such property;

 

(b)           Liens in respect of property or assets of the Borrower or any of
the Subsidiaries imposed by law, such as landlords’, vendors’, suppliers’,
carriers’, warehousemen’s, repairmens’, construction contractors’, workers’ and
mechanics’ Liens and other similar Liens

 

31

--------------------------------------------------------------------------------


 

arising in the ordinary course of business or incident to the exploration,
development, operation or maintenance of Oil and Gas Properties, in each case so
long as such Liens arise in the ordinary course of business and do not
individually or in the aggregate have a Material Adverse Effect;

 

(c)           Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.9;

 

(d)           Liens incurred or pledges or deposits made in connection with
workers’ compensation, unemployment insurance and other types of social
security, old age pension, public liability obligations or similar legislation
and deposits securing liabilities to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations, or to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (including letters of credit
issued in lieu of such bonds or to support the issuance thereof) incurred in the
ordinary course of business or otherwise constituting Investments permitted by
Section 10.5;

 

(e)           ground leases, subleases, licenses or sublicenses in respect of
real property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located;

 

(f)            easements, rights-of-way, licenses, restrictions (including
zoning restrictions), defects, exceptions, deficiencies or irregularities in
title, encroachments, protrusions, servitudes, permits, conditions and covenants
and other similar charges or encumbrances (including in any rights of way or
other property of the Borrower or its Subsidiaries for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil or other minerals or timber, and other like purposes, or for
joint or common use of real estate, rights of way, facilities and equipment) not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole and, to the extent reasonably agreed by the
Administrative Agent, any exception on the title reports issued in connection
with any Borrowing Base Property;

 

(g)           any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense permitted by this
Agreement;

 

(h)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(i)            Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
its Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1;

 

(j)            leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;

 

32

--------------------------------------------------------------------------------


 

(k)             Liens arising from precautionary Uniform Commercial Code
financing statement or similar filings made in respect of operating leases
entered into by the Borrower or any of its Subsidiaries;

 

(l)              Liens created in the ordinary course of business in favor of
banks and other financial institutions over credit balances of any bank accounts
of the Borrower and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business;

 

(m)            Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, farm-in agreements,
division orders, contracts for the sale, transportation or exchange of oil and
natural gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual and
customary in the oil and gas business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by the Borrower or
any Restricted Subsidiary or materially impair the value of such property
subject thereto; and

 

(n)            any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Subsidiaries, taken as a whole.

 

The parties acknowledge and agree that no intention to subordinate the priority
afforded the Liens granted in favor of the Collateral Agent, for the benefit of
the Secured Parties, under the Security Documents is to be hereby implied or
expressed by the permitted existence of such Permitted Liens.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other reasonable amounts paid and fees
and expenses incurred in connection with such Refinancing plus an amount equal
to any existing commitment unutilized and letters of credit undrawn thereunder,
(B) if the

 

33

--------------------------------------------------------------------------------


 

Indebtedness being Refinanced is Indebtedness permitted by Section 10.1(g),
10.1(i) or 10.1(j), the direct and contingent obligors with respect to such
Permitted Refinancing Indebtedness are not changed, (C) other than with respect
to a Refinancing in respect of Indebtedness permitted pursuant to
Section 10.1(f), such Permitted Refinancing Indebtedness shall have a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Refinanced Indebtedness, and (D) if the Indebtedness
being Refinanced is Indebtedness permitted by Section  10.1(g), 10.1(i) or 10.1
(j)), terms and conditions of any such Permitted Refinancing Indebtedness, taken
as a whole, are not materially less favorable to the Lenders than the terms and
conditions of the Refinanced Indebtedness being Refinanced (including, if
applicable, as to collateral priority and subordination, but excluding as to
interest rates, fees, funding discounts and redemption or prepayment premiums);
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the incurrence
or issuance of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.

 

“Pledge Agreement” shall mean the Pledge Agreement entered into by the Borrower,
the other pledgors party thereto and the Collateral Agent, for the benefit of
the Secured Parties, substantially in the form of Exhibit F.

 

“Post Acquisition Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post Acquisition Period, with respect
to the Acquired EBITDAX of the applicable Pro Forma Entity or the Consolidated
EBITDAX of the Borrower, the pro forma increase or decrease in such Acquired
EBITDAX or such Consolidated EBITDAX, as the case may be, projected by the
Borrower in good faith as a result of (a) actions taken prior to or

 

34

--------------------------------------------------------------------------------


 

during such Post Acquisition Period for the purposes of realizing reasonably
identifiable and factually supportable cost savings or (b) any additional costs
incurred prior to or during such Post Acquisition Period, in each case in
connection with the combination of the operations of such Pro Forma Entity with
the operations of the Borrower and the Restricted Subsidiaries; provided that
(i) at the election of the Borrower, such Pro Forma Adjustment shall not be
required to be determined for any Pro Forma Entity to the extent the aggregate
consideration paid in connection with such acquisition was less than $497,000
and (ii) so long as such actions are taken prior to or during such Post
Acquisition Period or such costs are incurred prior to or during such Post
Acquisition Period, as applicable, it may be assumed, for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDAX or such
Consolidated EBITDAX, as the case may be, that the applicable amount of such
cost savings will be realizable during the entirety of such Test Period, or the
applicable amount of such additional costs, as applicable, will be incurred
during the entirety of such Test Period; provided, further, that any such pro
forma increase or decrease to such Acquired EBITDAX or such Consolidated
EBITDAX, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDAX or such Consolidated
EBITDAX, as the case may be, for such Test Period; provided, further, that in
any Test Period, the aggregate amount of Pro Forma Adjustments with respect to
matters described in clause (a) above shall not exceed five percent (5%) of
Consolidated EBITDAX (except that the ConocoPhilips Acquisition shall be
included without regard to the foregoing five percent (5%) limitation).

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(c) or Section 9.1(k).

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (a) to the
extent applicable, the Pro Forma Adjustment shall have been made and (b) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Stock in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded and (B) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(ii) any retirement or repayment of Indebtedness, and (iii) any incurrence,
issuance or assumption of Indebtedness by the Borrower or any of the Restricted
Subsidiaries in connection therewith (it being agreed that if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause
(a) above (but without duplication thereof) the foregoing pro forma adjustments
may be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDAX and give
effect to events (including operating expense reductions) that are
(1) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (2) otherwise consistent with the definition of Pro
Forma Adjustment.

 

35

--------------------------------------------------------------------------------

 

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDAX.”

 

“Projection” shall have the meaning provided in Section 9.1(l).

 

“Proposed Acquisition” shall have the meaning assigned to such term in
Section 10.10(a).

 

“Proposed Borrowing Base” shall have the meaning assigned to such term in
Section 2. 14(c)(i).

 

“Proposed Borrowing Base Notice” shall have the meaning assigned to such term in
Section 2. 14(c)(ii).

 

“Proved Developed Non-Producing Reserves” shall mean oil and gas reserves that,
in accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Non-Producing Reserves.”

 

“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”

 

“Proved Developed Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.”

 

“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.

 

“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
Credit Parties’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent
pursuant to Section 2.14(k).

 

“Qualifying IPO” shall mean the issuance by the Borrower or any direct or
indirect parent of the Borrower of its common Stock in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).

 

“Redetermination Date” shall mean, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.14(d).

 

36

--------------------------------------------------------------------------------


 

“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person or such Person’s Affiliates and any Person that
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of such Person, whether through the ability to
exercise voting power, by contract or otherwise.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding at least 66-2/3% of the Adjusted Total Commitment at such date or (b) if
the Total Commitment has been terminated, Non-Defaulting Lenders having or
holding at least 66-2/3% of the outstanding principal amount of the Loans and
Letter of Credit Exposure (excluding the Loans and Letter of Credit Exposure of
Defaulting Lenders) in the aggregate at such date.

 

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

 

“Reserve Report” shall mean the Initial Reserve Reports and any other subsequent
report, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth, as of each June 30th or December 31st (or such other date
in the event of certain Interim Redeterminations) the Proved Reserves and the
Proved Developed Reserves attributable to the Borrowing Base Properties of the
Borrower and the Credit Parties, together with a projection of the rate of
production and future net income, taxes, operating expenses and Capital
Expenditures with respect thereto as of such date, based upon the most recent
Bank Price Deck provided to the Borrower by the Administrative Agent pursuant to
Section 2.14(k).

 

37

--------------------------------------------------------------------------------


 

“Reserve Report Certificate” shall mean a certificate of an Authorized Officer
in substantially the form of Exhibit A certifying as to the matters set forth in
Section 9.14(c).

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Scheduled Dispositions” shall have the meaning provided in Section 10.4(j).

 

“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).

 

“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying Authorized Officer’s certificate delivered, or required to be
delivered, pursuant to Section 9.1(c).

 

“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement by and between the
Borrower or any of its Restricted Subsidiaries and any Hedge Bank.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer, each Lender, each Hedge Bank that
is party to any Secured Hedge Agreement, each Cash Management Bank that is a
party to any Secured Cash Management Agreement and each sub-agent pursuant to
Section 12 appointed by the Administrative Agent with respect to matters
relating to the Credit Documents or by the Collateral Agent with respect to
matters relating to any Security Document.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Collateral Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit E.

 

38

--------------------------------------------------------------------------------


 

“Security Documents” shall mean, collectively, (a) the Security Agreement,
(b) the Pledge Agreement, (c) the Mortgages, and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11 or 9.13 or pursuant to any other such Security Documents or
otherwise to secure or perfect the security interest in any or all of the
Obligations.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDAX”.

 

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(a)(i) the sum of such Person’s debt (including contingent liabilities) does not
exceed the present fair saleable value of such Person’s present assets,
(ii) such Person’s capital is not unreasonably small in relation to its business
as contemplated on the Closing Date and (iii) such Person has not incurred and
does not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Person is “solvent” within the meaning
given that term and similar terms under Requirements of Law relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Equity Contribution” shall mean, at any time (the “Specified Equity
Contribution Reference Time”), an amount equal to, without duplication, the
amount of any capital contributions made in cash to, or any proceeds of an
equity issuance received by, the Borrower during the ten Business Day period
commencing on and including the Business Day on which a quarterly certificate
pursuant to Section 9.1(c) is delivered, including proceeds from the issuance of
Stock or Stock Equivalents of any direct or indirect parent of the Borrower, but
excluding all proceeds from the issuance of Disqualified Stock, that are made
for purpose of curing an Event of Default under Section 10.11(a) or
Section 10.11(b).

 

“Specified Subsidiary” shall mean, at any date of determination (a) any Material
Subsidiary, (b) any Unrestricted Subsidiary (i) whose Total Assets (when
combined with the assets of such Subsidiary’s Subsidiaries after eliminating
intercompany obligations) at the last day of the Test Period ending on the last
day of the most recent fiscal period for which Section 9.1 Financials have been
delivered were equal to or greater than 10% of the Consolidated Total Assets of
the Borrower and the Subsidiaries at such date, or (ii) whose revenues (when
combined with the revenues of such Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) during such Test Period were equal to or greater than
10% of the consolidated revenues of the Borrower and the Subsidiaries for such
period, in each case determined in accordance with GAAP, and (c) each other
Unrestricted Subsidiary that is the subject of an Event of Default under
Section 11.5 and that, when such Subsidiary’s total assets (when combined with
the assets of such Subsidiary’s Subsidiaries after eliminating intercompany
obligations) or revenues (when combined with the revenues of such Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) are aggregated with
the total assets or revenues, as applicable, of each other

 

39

--------------------------------------------------------------------------------


 

Subsidiary that is the subject of an Event of Default under Section 11.5, would
constitute a Specified Subsidiary under clause (b) above.

 

“Specified Transaction” shall mean, with respect to any period, any Investment,
any Disposition of assets, incurrence, issuance or Refinancing of Indebtedness,
Dividend, Subsidiary designation or other event that by the terms of this
Agreement requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis.”

 

“Sponsor” shall mean KKR and each of its Affiliates but excluding the Borrower
and Subsidiaries of the Borrower and portfolio companies.

 

“SPV” shall have the meaning provided in Section 13.6(g).

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Stock” shall mean any and all shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.

 

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Swap Termination Value” shall mean, in respect of any one or more Hedge
Agreements, (a) for any date on or after the date such Hedge Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Hedge Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Hedge
Agreements (which may include a Lender or any Affiliate of a Lender).

 

40

--------------------------------------------------------------------------------


 

“Syndication Agent” shall have the meaning provided in the preamble to this
Agreement.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Commitment shall have terminated.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been delivered to the Administrative Agent.

 

“Total Assets” shall mean, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

 

“Total Commitment” shall mean the sum of the Commitments of the Lenders.

 

“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Loans of such Lender then outstanding
and (b) such Lender’s Letter of Credit Exposure at such time.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Credit Documents and the
transactions contemplated hereby and thereby.

 

“Transactions” shall mean, collectively, the entering into of the Credit
Documents and the funding of the Loans under this Agreement on the Closing Date,
the repayment of termination of all obligations outstanding under the Existing
Loan and the related loan documents, the payment of Transaction Expenses on the
Closing Date and the other transactions contemplated by this Agreement and the
Credit Documents.

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

 

“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in

 

41

--------------------------------------------------------------------------------


 

accordance with SFAS 87 as in effect on the date hereof, exceeds the Fair Market
Value of the assets allocable thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date; provided that at such time (or
promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary subsequently designated as an Unrestricted Subsidiary by the Borrower
in a written notice to the Administrative Agent; provided that in the case of
(a) and (b), (i) such designation shall be deemed to be an Investment (or
reduction in an outstanding Investment, in the case of a designation of an
Unrestricted Subsidiary as a Restricted Subsidiary) on the date of such
designation in an amount equal to the Fair Market Value of the Borrower’s
investment therein and such designation shall be permitted only to the extent
permitted under Section 10.5 on the date of such designation and (ii) no Default
or Event of Default would result from such designation after giving Pro Forma
Effect thereto and (c) each Subsidiary of an Unrestricted Subsidiary. No
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any
Permitted Additional Debt or any Permitted Refinancing Indebtedness in respect
of any of the foregoing. The Borrower may, by written notice to the
Administrative Agent, re-designate any Unrestricted Subsidiary as a Restricted
Subsidiary, and thereafter, such Subsidiary shall no longer constitute an
Unrestricted Subsidiary, but only if (A) to the extent such Subsidiary has
outstanding Indebtedness on the date of such designation, immediately after
giving effect to such designation, the Borrower shall be in compliance, on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness, with the
Financial Performance Covenants, as such covenants are recomputed as at the last
day of the most recently ended Test Period as if such re-designation had
occurred on the first day of such Test Period (and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating satisfaction of such test) and (B) no Default or
Event of Default would result from such re-designation.

 

“U.S. Lender” shall have the meaning provided in Section 5.4(h).

 

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Working Interest Side Letter” shall mean that letter agreement between KFN NR
Investors L.P. and Premier Natural Resources II, LLC, dated as of June 29, 2010.

 

42

--------------------------------------------------------------------------------


 

1.2        Other Interpretive Provisions. With reference to this Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:

 

(a)        The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(b)        The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

 

(c)        Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.

 

(d)        The term “including” is by way of example and not limitation.

 

(e)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

(g)        Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.

 

1.3        Accounting Terms.

 

(a)        All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Historical Financial
Statements, except as otherwise specifically prescribed herein.

 

(b)        Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDAX Ratio and the Current Ratio
shall each be calculated with respect to such period and such Specified
Transaction on a Pro Forma Basis.

 

1.4        References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Credit Documents) and other Contractual Requirements shall be
deemed to include all subsequent amendments, restatements, amendment and
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by any Credit
Document and (b)

 

43

--------------------------------------------------------------------------------


 

references to any Requirement of Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Requirement of Law.

 

1.5        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City (daylight or standard, as
applicable).

 

1.6        Timing of Payment or Performance. When the payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.

 

1.7        Currency Equivalents Generally. For purposes of determining
compliance under Sections 10.4, 10.5, 10.6 and 10.11 with respect to any amount
denominated in any currency other than Dollars (other than with respect to
(a) any amount derived from the financial statements of the Borrower and the
Subsidiaries of the Borrower and (b) any Indebtedness), such amount shall be
deemed to equal the Dollar equivalent thereof based on the average Exchange Rate
for such other currency for the most recent month immediately prior to the date
of determination determined in a manner consistent with that used in calculating
Consolidated EBITDAX for the related period. For purposes of determining
compliance with Sections 10.1, 10.2 and 10.5 with respect to any amount of
Indebtedness in a currency other than Dollars, compliance will be determined at
the date of incurrence thereof using the Dollar equivalent thereof at the
Exchange Rate in effect at the date of such incurrence.

 

SECTION 2.       Amount and Terms of Credit

 

2.1        Commitments.

 

(a)        Subject to and upon the terms and conditions herein set forth, each
Lender severally, but not jointly, agrees to make a loan or loans denominated in
Dollars (each a “Loan” and, collectively, the “Loans”) to the Borrower, which
Loans (i) shall be made at any time and from time to time on and after the
Closing Date and prior to the Termination Date, (ii) may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans; provided that all Loans made by each of the Lenders pursuant to the
same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Loans of the same Type, (iii) may be repaid and reborrowed in
accordance with the provisions hereof, (iv) shall not, for any Lender at any
time, after giving effect thereto and to the application of the proceeds
thereof, result in such Lender’s Total Exposure at such time exceeding such
Lender’s Commitment Percentage at such time of the Loan Limit and (v) shall not,
after giving effect thereto and to the application of the proceeds thereof,
result in the aggregate amount of all Lenders’ Total Exposures at such time
exceeding the Loan Limit.

 

(b)        Each Lender may at its option make any LIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (i) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan and (ii) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it

 

44

--------------------------------------------------------------------------------


 

will not be compensated hereunder or that it determines would be otherwise
disadvantageous to it and in the event of such request for costs for which
compensation is provided under this Agreement, the provisions of Section 2.10
shall apply).

 

2.2        Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing shall be in a minimum amount of at
least the Minimum Borrowing Amount for such Type of Loans and in a multiple of
$100,000 in excess thereof (except that Loans to reimburse the Letter of Credit
Issuer with respect to any Unpaid Drawing shall be made in the amounts required
by Sections 3.3 or 3.4, as applicable). More than one Borrowing may be incurred
on any date; provided, that at no time shall there be outstanding more than six
(6) Borrowings of LIBOR Loans under this Agreement.

 

2.3        Notice of Borrowing.

 

(a)        Whenever the Borrower desires to incur Loans (other than borrowings
to repay Unpaid Drawings), the Borrower shall give the Administrative Agent at
the Administrative Agent’s Office, (i) prior to 1:00 p.m. at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of Loans if such Loans are to be initially LIBOR
Loans (or prior to 9:00 a.m. two Business Days’ prior written notice in the case
of a Borrowing of Loans to be made on the Closing Date initially as LIBOR Loans)
and (ii) written notice (or telephonic notice promptly confirmed in writing)
prior to 12:00 noon on the date of each Borrowing of Loans that are to be ABR
Loans. Such notice (a “Notice of Borrowing”) shall specify (A) the aggregate
principal amount of the Loans to be made pursuant to such Borrowing, (B) the
date of the Borrowing (which shall be a Business Day), (C) whether the
respective Borrowing shall consist of ABR Loans and/or LIBOR Loans and, if LIBOR
Loans, the Interest Period to be initially applicable thereto (if no Interest
Period is selected, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration) and (D) the amount of the then effective
Borrowing Base, the current aggregate Total Exposures (without regard to the
requested Borrowing) of all Lenders and the pro forma aggregate Total Exposures
(giving effect to the requested Borrowing) of all Lenders. The Administrative
Agent shall promptly give each Lender written notice (or telephonic notice
promptly confirmed in writing) of each proposed Borrowing of Loans, of such
Lender’s Commitment Percentage thereof and of the other matters covered by the
related Notice of Borrowing.

 

(b)        Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

 

(c)        Without in any way limiting the obligation of the Borrower to confirm
in writing any notice it may give hereunder by telephone, the Administrative
Agent may act prior to receipt of written confirmation without liability upon
the basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

 

2.4        Disbursement of Funds.

 

(a)        No later than 1:00 p.m. on the date specified in each Notice of
Borrowing, each Lender will make available its pro rata portion of each
Borrowing requested to be made on such date in the manner provided below.

 

45

--------------------------------------------------------------------------------

 

(b)        Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office in Dollars, and the
Administrative Agent will (except in the case of Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing to an account designated
by the Borrower to the Administrative Agent the aggregate of the amounts so made
available in Dollars. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

 

(c)        Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5        Repayment of Loans; Evidence of Debt.

 

(a)        The Borrower hereby promises to pay to each Lender on the Maturity
Date its then outstanding Loans pursuant to Section 5.3(a).

 

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office from time to time, including the amounts of principal and
interest payable and paid to such lending office from time to time under this
Agreement.

 

(c)        The Administrative Agent, on behalf of the Borrower, shall maintain
the Register pursuant to Section 13.6(b), and a subaccount for each Lender, in
which Register and subaccounts (taken together) shall be recorded (i) the amount
of each Loan made hereunder, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each

 

46

--------------------------------------------------------------------------------


 

Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 

(d)        The entries made in the Register and accounts and subaccounts
maintained pursuant to clauses (b) and (c) of this Section 2.5 shall, to the
extent permitted by applicable Requirements of Law, be prima facie evidence of
the existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

2.6        Conversions and Continuations.

 

(a)        Subject to the penultimate sentence of this clause (a), (i) the
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least the Minimum Borrowing Amount (and in multiples of $100,000 in
excess thereof) of the outstanding principal amount of Loans of one Type into a
Borrowing or Borrowings of another Type and (ii) the Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional Interest Period; provided that
(A) no partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (B) ABR Loans may not be converted into LIBOR Loans if
a Default or Event of Default is in existence on the date of the conversion and
the Administrative Agent has or the Majority Lenders have determined in its or
their sole discretion not to permit such conversion, (C) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if a Default or Event
of Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such continuation, and (D) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2. Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent at the Administrative Agent’s
Office prior to 1:00 p.m. at least (1) three Business Days’, in the case of a
continuation of or conversion to LIBOR Loans or (2) the date of conversion, in
the case of a conversion into ABR Loans, prior written notice (or telephonic
notice promptly confirmed in writing) (each, a “Notice of Conversion or
Continuation”) specifying the Loans to be so converted or continued, the Type of
Loans to be converted into or continued and, if such Loans are to be converted
into or continued as LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration). The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans.

 

(b)        If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans and the Administrative Agent has or the
Majority Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower

 

47

--------------------------------------------------------------------------------


 

has failed to elect a new Interest Period to be applicable thereto as provided
in clause (a) above, the Borrower shall be deemed to have elected to convert
such Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective as of the
expiration date of such current Interest Period.

 

2.7        Pro Rata Borrowings.   Each Borrowing of Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then applicable
Commitment Percentages. It is understood that (a) no Lender shall be responsible
for any default by any other Lender in its obligation to make Loans hereunder
and that each Lender severally but not jointly shall be obligated to make the
Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to fulfill its commitments hereunder and (b) failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation under any Credit Document.

 

2.8        Interest.

 

(a)        The unpaid principal amount of each ABR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.

 

(b)        The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin plus the relevant LIBOR Rate, in each case, in effect from
time to time.

 

(c)        If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is (the “Default Rate”) (A) in the case of overdue
principal, the rate that would otherwise be applicable thereto plus 2% or (B) in
the case of any overdue interest, to the extent permitted by applicable
Requirements of Law, the rate described in Section 2.8(a) plus 2% from the date
of such non-payment to the date on which such amount is paid in full (after as
well as before judgment).

 

(d)        Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each March, June, September and December, (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, (iii) in respect of each Loan, (A) on any prepayment (on the
amount prepaid), (B) at maturity (whether by acceleration or otherwise) and
(C) after such maturity, on demand.

 

(e)        All computations of interest hereunder shall be made in accordance
with Section 5.5.

 

48

--------------------------------------------------------------------------------


 

(f)         The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

 

2.9        Interest Periods. At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans in accordance
with Section 2.6(a), the Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower be a one, two, three or six or (if available to all the Lenders
making such LIBOR Loans as determined by such Lenders in good faith based on
prevailing market conditions) a 9- or 12-month period or any period shorter than
one-month requested by the Borrower.

 

Notwithstanding anything to the contrary contained above:

 

(a)        the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(b)        if any Interest Period relating to a Borrowing of LIBOR Loans begins
on the last Business Day of a calendar month or begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;

 

(c)        if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

 

(d)        the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date.

 

2.10      Increased Costs, Illegality, Etc.

 

(a)        In the event that (x) in the case of clause (i) below, the
Administrative Agent or (y) in the case of clauses (ii) and (iii) below, any
Lender, shall have reasonably determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto):

 

(i)         on any date for determining the LIBOR Rate for any Interest Period
that (A) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market or (B) by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR Rate; or

 

49

--------------------------------------------------------------------------------


 

(ii)        that, due to a Change in Law occurring at any time or after the
Closing Date, which Change in Law shall (A) impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any LIBOR Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof or
(C) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBOR Loans made by such Lender, the
cost to such Lender of making, converting into, continuing or maintaining LIBOR
Loans or participating in Letters of Credit (in each case hereunder) shall
increase by an amount which such Lender reasonably deems material or the amounts
received or receivable by such Lender hereunder with respect to the foregoing
shall be reduced; or

 

(iii)       at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i)  above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by the Borrower with respect to LIBOR Loans that have not
yet been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly (but no later
than fifteen days) after receipt of written demand therefor such additional
amounts as shall be required to compensate such Lender for such increased costs
or reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by applicable
Requirements of Law.

 

(b)        At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (i) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR
Loan is then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than

 

50

--------------------------------------------------------------------------------


 

one Lender is affected at any time, then all affected Lenders must be treated in
the same manner pursuant to this Section 2.10(b).

 

(c)        If, after the Closing Date, any Change in Law relating to capital
adequacy of any Lender or compliance by any Lender or its parent with any Change
in Law relating to capital adequacy occurring after the Closing Date, has or
would have the effect of reducing the rate of return on such Lender’s or its
parent’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
could have achieved but for such Change in Law (taking into consideration such
Lender’s or its parent’s policies with respect to capital adequacy), then from
time to time, promptly (but in any event no later than fifteen days) after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any applicable Requirement of Law as in effect on the Closing
Date. Each Lender, upon determining in good faith that any additional amounts
will be payable pursuant to this Section 2.10(c), will give prompt written
notice thereof to the Borrower, which notice shall set forth in reasonable
detail the basis of the calculation of such additional amounts, although the
failure to give any such notice shall not, subject to Section 2.13, release or
diminish the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

 

(d)        It is understood that this Section 2.10 shall not apply to (i) Taxes
indemnifiable under Section 5.4, (ii) net income taxes and franchise and excise
taxes (imposed in lieu of net income taxes) imposed on any Agent or Lender or
(iii) Taxes included under clauses (c), (d) or (e) of the definition of Excluded
Taxes.

 

2.11       Compensation. If (a) any payment of principal of any LIBOR Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent (within fifteen days
after such request) for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan.

 

51

--------------------------------------------------------------------------------


 

2.12      Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.

 

2.13      Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or
5.4 is given by any Lender more than 180 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

2.14      Borrowing Base.

 

(a)        Initial Borrowing Base. For the period from and including the Closing
Date to but excluding the first Redetermination Date, the amount of the
Borrowing Base shall be $3,973,000 and, subject to Section 6.16 will increase to
an amount to be mutually agreed among the Borrower, the Administrative Agent and
each of the Lenders. Notwithstanding the foregoing, the Borrowing Base may be
subject to further adjustments from time to time pursuant to Section 2.14(e),
(f), (g), (h), and (i).

 

(b)        Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.14 (a “Scheduled
Redetermination”), and, subject to Section 2.14(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Letter of Credit Issuers and the Lenders on April 15th and
October 15th of each year, commencing April 15, 2011. In addition, the Borrower
may, by notifying the Administrative Agent thereof one time during any period of
12 consecutive calendar months, and the Administrative Agent may, at the
direction of the Required Lenders, by notifying the Borrower thereof, one time
during any period of 12 consecutive calendar months, in each case elect to cause
the Borrowing Base to be redetermined between Scheduled Redeterminations (an
“Interim Redetermination”) in accordance with this Section 2.14. In addition to,
and not including and/or limited by the annual Interim Redetermination allowed
above, the Borrower may, by notifying the Administrative Agent thereof, at any
time between Scheduled Redeterminations, request additional Interim
Redeterminations of the Borrowing Base in the event it acquires Oil and Gas
Properties with Proved Reserves which are to be Borrowing Base Properties having
a PV-9 (calculated at the time of acquisition) in excess of 5% of the Borrowing
Base in effect immediately prior to such acquisition.

 

52

--------------------------------------------------------------------------------


 

(c)        Scheduled and Interim Redetermination Procedure.

 

(i)            Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows: Upon receipt by the Administrative Agent of
(A) the Reserve Report and the Reserve Report Certificate, and (B) such other
reports, data and supplemental information, including the information provided
pursuant to Section 9.14(c), as may, from time to time, be reasonably requested
by the Required Lenders (the Reserve Report, such Reserve Report Certificate and
such other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall in good faith propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including the status of title information with respect to the
Borrowing Base Properties as described in the Engineering Reports and the
existence of any Hedge Agreements or any other Indebtedness) as the
Administrative Agent deems appropriate exercising reasonable commercial
standards and consistent with its normal and customary oil and gas lending
criteria as it exists at the particular time.

 

(ii)           The Administrative Agent shall notify the Borrower and the
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

 

(A)        in the case of a Scheduled Redetermination (1) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Sections 9.14(a) and (c) in a timely manner, then on or
before the March 15th and September 15th of such year following the date of
delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 9.14(a) and (c) in a timely manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2. 14(c)(i); and

 

(B)         in the case of an Interim Redetermination, promptly, and in any
event, within 15 days after the Administrative Agent has received the required
Engineering Reports.

 

(iii)          Any Proposed Borrowing Base that would increase the Borrowing
Base then in effect must be approved or deemed to have been approved by all of
the Lenders in each such Lender’s sole discretion and consistent with each such
Lender’s normal and customary oil and gas lending criteria as it exists at the
particular time as provided in this Section 2. 14(c)(iii)  and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be approved or be deemed to have been approved by Lenders constituting at
least the Required Lenders in each such Lender’s sole discretion and consistent
with each such Lender’s normal and customary oil and gas lending criteria as it
exists at the particular time as provided in this Section 2. 14(c)(iii). Upon
receipt of the Proposed Borrowing Base Notice, each Lender shall have 15 days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base. If at the end of such 15-day
period, any Lender has not communicated its approval or disapproval in writing
to the Administrative Agent, such silence shall be deemed to be an approval of
the Proposed Borrowing Base. If, at

 

53

--------------------------------------------------------------------------------


 

the end of such 15-day period, all of the Lenders, in the case of a Proposed
Borrowing Base that would increase the Borrowing Base then in effect, or the
Required Lenders, in the case of a Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.14(d). If, however,
at the end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to all of the Lenders or a number of Lenders sufficient to
constitute the Required Lenders, as applicable, and, so long as such amount does
not increase the Borrowing Base then in effect, such amount shall become the new
Borrowing Base, effective on the date specified in Section 2.14(d).

 

(d)        Effectiveness of a Redetermined Borrowing Base. Subject to
Section 2.14(j), after a redetermined Borrowing Base is approved or is deemed to
have been approved by all of the Lenders or the Required Lenders, as applicable,
pursuant to Section 2. 14(c)(iii), the Administrative Agent shall notify the
Borrower and the Lenders of the amount of the redetermined Borrowing Base (the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Letter of Credit Issuers and the Lenders:

 

(i)            in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Sections 9.14(a) and (c) in a timely and
complete manner, then on the April 15th or October 15th as applicable, following
such notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 9.14(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such New Borrowing Base Notice; and

 

(ii)           in the case of an Interim Redetermination, on the Business Day
next succeeding delivery of such New Borrowing Base Notice.

 

Subject to Section 2.14(j), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date, the next Interim Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.14(e), (f),
(g), (h), (i) and (j) whichever occurs first. Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

 

(e)          Reduction of Borrowing Base Upon Incurrence of Permitted Additional
Debt. Upon the issuance or incurrence of any Permitted Additional Debt in
accordance with Section 10.1(n) (other than Permitted Additional Debt
constituting Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness, but only to the extent that the aggregate principal amount of
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness does
not result in an increase in the principal amount thereof above the principal
amount originally incurred or issued up to the original principal amount of the
Refinanced Debt), the Borrowing Base then in effect shall be reduced by an
amount equal to the product of 0.25 multiplied by the stated principal amount of
such Permitted Additional Debt (without regard to any original issue

 

54

--------------------------------------------------------------------------------


 

discount), and the Borrowing Base as so reduced shall become the new Borrowing
Base immediately upon the date of such issuance or incurrence, effective and
applicable to the Borrower, the Administrative Agent, the Letter of Credit
Issuers and the Lenders on such date until the next redetermination or
modification thereof hereunder.

 

(f)         Reduction of Borrowing Base Upon Termination of Hedge Positions. If
the Borrower shall terminate or create any off-setting positions in respect of
any commodity hedge positions (whether evidenced by a floor, put or Hedge
Agreement) upon which (i) the Lenders relied in determining the Borrowing Base
and (ii) the Hedge PV (as calculated at the time of any such termination or
creation of off-setting positions) of such terminated and/or offsetting
positions (after taking into account any other Hedge Agreement, executed
contemporaneously with the taking of such actions) exceeds 5% of the effective
Borrowing Base, then the Required Lenders shall have the right to adjust the
Borrowing Base in an amount equal to the Borrowing Base value, if any,
attributable to such terminated or off-setting hedge positions in the
calculation of the then-effective Borrowing Base and (if the Required Lenders in
fact make any such adjustment) the Administrative Agent shall promptly notify
the Borrower in writing of the Borrowing Base value, if any, attributable to
such hedge positions in the calculation of the then-effective Borrowing Base and
upon receipt of such notice, the Borrowing Base shall be simultaneously reduced
by such amount. For the avoidance of doubt, the parties acknowledge that the
Borrowing Base value of a Hedge Agreement may be more or less than the
mark-to-market or termination value of such Hedge Agreement.

 

(g)        Reduction of Borrowing Base Upon Asset Dispositions. If (i) the
Borrower or one of the other Credit Parties Disposes of Oil and Gas Properties
or Disposes of any Stock or Stock Equivalents in any Restricted Subsidiary or
Minority Investment owning Oil and Gas Properties, (ii) such Disposition
involves Borrowing Base Properties included in the most recently delivered
Reserve Report and (iii) the aggregate PV-9 (calculated at the time of such
Disposition) of all such Borrowing Base Properties Disposed of since the later
of (A) the last Scheduled Redetermination Date and (B) the last adjustment of
the Borrowing Base made pursuant to this Section 2.14(g) exceeds 5% of the
then-effective Borrowing Base, then, after the Administrative Agent has received
the notice required to be delivered by the Borrower pursuant to Section 10.4(b),
no later than two Business Days’ after the date of consummation of any such
Disposition, the Required Lenders shall have the right to adjust the Borrowing
Base in an amount equal to the Borrowing Base value, if any, attributable to
such Disposed of Borrowing Base Properties in the calculation of the
then-effective Borrowing Base and, if the Required Lenders in fact make any such
adjustment, the Administrative Agent shall promptly notify the Borrower in
writing of the Borrowing Base value, if any, attributable to such Disposed of
Borrowing Base Properties in the calculation of the then-effective Borrowing
Base and upon receipt of such notice, the Borrowing Base shall be simultaneously
reduced by such amount.

 

(h)        Reduction of Borrowing Base Associated with Title Defects or
Exceptions. If any title defect or exception requested by the Administrative
Agent to be cured pursuant to Section 9.15(b) cannot be cured within the time
period specified therein, the Required Lenders shall have the right to adjust
the Borrowing Base in an amount equal to the economic value, if any, by which
the Borrowing Base value of the affected Borrowing Base Property is diminished
due to such title defect or exception and, if the Required Lenders in fact make
any such adjustment, the Administrative Agent shall promptly notify the Borrower
in writing of economic value by which

 

55

--------------------------------------------------------------------------------


 

the Borrowing Base value of the affected Borrowing Base Property is diminished
due to such title defect or exception and upon receipt of such notice, the
Borrowing Base shall be simultaneously reduced by such amount.

 

(i)         Reduction of Borrowing Base Associated with Failure to Enter into
Hedges. Within 60 days after each of the Closing Date and the date of the
closing of the ConocoPhilips Acquisition, Borrower agrees to use its
commercially reasonable efforts to enter into commodity hedging contracts for
notional volumes equaling at least 50% of the reasonably anticipated projected
production from the total proved developed producing oil and gas reserves (with
respect to crude and gas volumes only) attributable to the properties on the
Closing Date or the closing date of the ConocoPhilips Acquisition, as
applicable, of the Credit Parties (each, a “Minimum Hedge”). Each Minimum Hedge
shall be for a period of at least thirty-six (36) months. The Borrowing Base
will automatically be decreased by $199,000 in the case of Borrower’s failure to
enter into the Closing Date Minimum Hedge and by an amount to be mutually agreed
among the Borrower, the Administrative Agent and each of the Lenders in the case
of Borrower’s failure to enter into the ConocoPhilips Acquisition Minimum Hedge;
provided, however, that if Borrower enters into any hedges within 60 days of the
Closing Date or the closing date of the ConocoPhilips Acquisition, as
applicable, then the automatic decrease will only be in an amount equal to the
product of the aforementioned applicable decrease multiplied  by the fraction
where the numerator is (A) the amount of the applicable Minimum Hedge minus
 (B) the actual hedges entered into, and the denominator is the applicable
Minimum Hedge. Borrower agrees to use its commercially reasonable efforts to
enter into hedges at fair market prices (as such are adjusted for appropriate
liquidity, credit and other charges). However, for the avoidance of doubt, there
shall be no downward adjustment to the Borrowing Base as a result of the actual
commodity price(s) of such hedges

 

(j)         Borrower’s Right to Elect Reduced Borrowing Base. Within three
Business Days of its receipt of a New Borrowing Base Notice, the Borrower may
provide written notice to the Administrative Agent and the Lenders that
specifies for the period from the effective date of the New Borrowing Base
Notice until the next succeeding Scheduled Redetermination Date, the Borrowing
Base will be a lesser amount than the amount set forth in such New Borrowing
Base Notice, whereupon such specified lesser amount will become the new
Borrowing Base. The Borrower’s notice under this Section 2.14(j) shall be
irrevocable, but without prejudice to its rights to initiate Interim
Redeterminations.

 

(k)        Administrative Agent Data. The Administrative Agent hereby agrees to
provide, promptly, and in any event within 3 Business Days, following its
receipt of a request by the Borrower, an updated Bank Price Deck. Finally, the
Administrative Agent and the Lenders agree, upon request, to meet with the
Borrower to discuss their evaluation of the reservoir engineering of the Oil and
Gas Properties included in the Reserve Report and their respective methodologies
for valuing such properties and the other factors considered in calculating the
Borrowing Base.

 

2.15      Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

56

--------------------------------------------------------------------------------

 

(a)        Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);

 

(b)        the Commitment and Total Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders, the Majority Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 13.1); provided that
(i) any waiver, amendment or modification requiring the consent of all Lenders
pursuant to Section 13.1 (other than Section 13.1(ix)) or requiring the consent
of each affected Lender pursuant to Section 13.1(i) or (viii), shall require the
consent of such Defaulting Lender (which for the avoidance of doubt would
include any change to the Maturity Date applicable to such Defaulting Lender,
decreasing or forgiving any principal or interest due to such Defaulting Lender,
any decrease of any interest rate applicable to Loans made by such Defaulting
Lender (other than the waiving of post-default interest rates) and any increase
in such Defaulting Lender’s Commitment) and (ii) any redetermination, whether an
increase, decrease or affirmation, of the Borrowing Base shall occur without the
participation of a Defaulting Lender, but the Commitment (i.e., the Commitment
Percentage of the Borrowing Base) of a Defaulting Lender may not be increased
without the consent of such Defaulting Lender;

 

(c)        if any Letter of Credit Exposure exists at the time a Lender becomes
a Defaulting Lender, then (i) all or any part of such Letter of Credit Exposure
of such Defaulting Lender will, subject to the limitation in the first proviso
below and subject to the requirement that there is no Default or Event of
Default then existing at such time, automatically be reallocated (effective on
the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Commitment Percentages;
provided that (A) each Non- Defaulting Lender’s Letter of Credit Exposure may
not in any event exceed the Commitment Percentage of the Loan Limit of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(B) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Letter of Credit Issuers or any other Lender may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender, (ii) to the extent that all or any portion (the
“unreallocated portion”) of the Defaulting Lender’s Letter of Credit Exposure
cannot, or can only partially, be so reallocated to Non-Defaulting Lenders,
whether by reason of the first proviso in Section 2.1 5(c)(i) or otherwise, the
Borrower shall within two Business Days following notice by the Administrative
Agent Cash Collateralize such Defaulting Lender’s Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above),
in accordance with the procedures set forth in Section 3.8 for so long as such
Letter of Credit Exposure is outstanding, (iii) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s Letter of Credit Exposure
pursuant to Section 2.15(c), the Borrower shall not be required to pay any fees
to such Defaulting Lender pursuant to Section 4.1(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure during the period such Defaulting
Lender’s Letter of Credit Exposure is Cash Collateralized, (iv) if the Letter of
Credit Exposure of the non- Defaulting Lenders is reallocated pursuant to
Section 2.15(c), then the Letter of Credit Fees payable for the account of the
Lenders pursuant to Section 4.1(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Commitment Percentages and the Borrower shall not be
required to pay any Letter of Credit Fees to the Defaulting Lender pursuant to
Section 4.1(b)  with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period that such

 

57

--------------------------------------------------------------------------------


 

Defaulting Lender’s Letter of Credit Exposure is reallocated, or (v) if any
Defaulting Lender’s Letter of Credit Exposure is neither Cash Collateralized nor
reallocated pursuant to this Section 2.15(c), then, without prejudice to any
rights or remedies of the Letter of Credit Issuer or any Lender hereunder, all
Letter of Credit Fees payable under Section 4.1(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to the Letter of
Credit Issuer until such Letter of Credit Exposure is Cash Collateralized and/or
reallocated; and

 

(d)        the Letter of Credit Issuer will not be required to issue any new
Letter of Credit or amend any outstanding Letter of Credit to increase the
Stated Amount thereof, alter the drawing terms thereunder or extend the expiry
date thereof, unless the Letter of Credit Issuer is reasonably satisfied that
any exposure that would result from the exposure to such Defaulting Lender is
eliminated or fully covered by the Commitments of the Non-Defaulting Lenders or
by Cash Collateralization or a combination thereof in accordance with clause
(c) above or otherwise in a manner reasonably satisfactory to the Letter of
Credit Issuer.

 

(e)        If the Borrower, the Administrative Agent and the Letter of Credit
Issuer agree in writing in their discretion that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon, as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
and any applicable Cash Collateral shall be promptly returned to the Borrower
and any Letter of Credit Exposure of such Lender reallocated pursuant to
Section 2.15(c) shall be reallocated back to such Lender; provided that, except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

2.16      Increase of Total Commitment.

 

(a)        Subject to the conditions set forth in Section 2.16(b), the Borrower
may increase the Total Commitment then in effect with the prior written consent
of the Administrative Agent by increasing the Commitment of a Lender or by
causing a Person that at such time is not a Lender to become a Lender (an
“Additional Lender”).

 

(b)        Any increase in the Total Commitment shall be subject to the
following additional conditions:

 

(i)            such increase shall not be less than $1,987,000 unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the Total Commitment would exceed $198,675,000.

 

(ii)           no Default shall have occurred and be continuing at the effective
date of such increase;

 

(iii)          if, on the effective date of such increase, any LIBOR Loans are
outstanding, then the Borrower pays compensation required by Section 2.11;

 

58

--------------------------------------------------------------------------------


 

(iv)          no Lender’s Commitment may be increased without the consent of
such Lender;

 

(v)           the Administrative Agent and the Letter of Credit Issuer must
consent to the addition of any Additional Lender, such consent not to be
unreasonably withheld or delayed;

 

(vi)          the maturity date of such increase shall be the same as the
Maturity Date; and

 

(vii)         the increase shall be on the exact same terms and pursuant to the
exact same documentation applicable to this Agreement.

 

(c)        Any increase in the Total Commitment shall be implemented using
customary documentation.

 

SECTION 3.       Letters of Credit

 

3.1        Letters of Credit.

 

(a)        Subject to and upon the terms and conditions herein set forth, at any
time and from time to time on and after the Closing Date and prior to the L/C
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 3, to issue upon the request
of the Borrower and for the direct or indirect benefit of the Borrower and the
Restricted Subsidiaries, a letter of credit or letters of credit (the “Letters
of Credit” and each, a “Letter of Credit”) in such form and with such Issuer
Documents as may be approved by the Letter of Credit Issuer in its reasonable
discretion; provided that the Borrower shall be a co-applicant of, and jointly
and severally liable with respect to, each Letter of Credit issued for the
account of a Restricted Subsidiary.

 

(b)        Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding at such time, would exceed the Letter of Credit Commitment then in
effect, (ii) no Letter of Credit shall be issued the Stated Amount of which
would cause the aggregate amount of all Lenders’ Total Exposures at such time to
exceed the Loan Limit then in effect, (iii) each Letter of Credit shall have an
expiration date occurring no later than one year after the date of issuance or
such longer period of time as may be agreed by the applicable Issuing Lender,
unless otherwise agreed upon by the Administrative Agent and the Letter of
Credit Issuer or as provided under Section 3.2(b); provided that any Letter of
Credit may provide for automatic renewal thereof for additional periods of up to
12 months or such longer period of time as may be agreed by the applicable
Letter of Credit Issuer, subject to the provisions of Section 3.2(b); provided,
further, that in no event shall such expiration date occur later than the L/C
Maturity Date unless arrangements which are reasonably satisfactory to the
Letter of Credit Issuer to Cash Collateralize (or backstop) such Letter of
Credit have been made, (iv) each Letter of Credit shall be denominated in
Dollars, (v) no Letter of Credit shall be issued if it would be illegal under
any applicable Requirement of Law for the beneficiary of the Letter of Credit to
have a Letter of Credit issued in its favor and (vi) no Letter of Credit shall
be issued by a Letter of Credit Issuer after it has received a written notice
from any Credit Party or the Administrative Agent or the Majority Lenders
stating that a Default or Event of Default has occurred and is continuing until
such time

 

59

--------------------------------------------------------------------------------


 

as the Letter of Credit Issuer shall have received a written notice (A) of
rescission of such notice from the party or parties originally delivering such
notice, (B) of the waiver of such Default or Event of Default in accordance with
the provisions of Section 13.1 or (C) that such Default or Event of Default is
no longer continuing.

 

(c)        Upon at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent and the Letter
of Credit Issuer (which notice the Administrative Agent shall promptly transmit
to each of the applicable Lenders), the Borrower shall have the right, on any
day, permanently to terminate or reduce the Letter of Credit Commitment in whole
or in part; provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.

 

3.2        Letter of Credit Requests.

 

(a)        Whenever the Borrower desires that a Letter of Credit be issued for
its account, the Borrower shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. at least two
(or such lesser number as may be agreed upon by the Administrative Agent and the
Letter of Credit Issuer) Business Days prior to the proposed date of issuance.
Each notice shall be executed by the Borrower and shall be in the form of
Exhibit C or such other form (including by electronic or fax transmission) as
reasonably agreed between the Borrower, the Administrative Agent and the Letter
of Credit Issuer (each a “Letter of Credit Request”). No Letter of Credit Issuer
shall issue any Letters of Credit unless such Letter of Credit Issuer shall have
received notice from the Administrative Agent that the conditions to such
issuance have been met, which notice shall be deemed given (i) if the Letter of
Credit Issuer has not received notice from the Administrative Agent that the
conditions to such issuance have been met within two Business Days after the
date of the applicable Letter of Credit Request or (ii) if the aggregate amount
of Letters of Credit Outstanding issued by such Letter of Credit Issuer then
outstanding does not exceed the amount theretofore agreed to by the Borrower,
the Administrative Agent and such Letter of Credit Issuer, and the
Administrative Agent has not otherwise notified such Letter of Credit Issuer
that it may no longer rely on this clause (i).

 

(b)        If the Borrower so requests in any applicable Letter of Credit
Request, the Letter of Credit Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Letter of Credit Issuer to prevent any such
extension at least once in each 12-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non- Extension Notice Date”) in each such
12-month period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by the Letter of Credit Issuer, the Borrower shall not
be required to make a specific request to the Letter of Credit Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the Letter of
Credit Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the L/C Maturity Date; provided, however, that the
Letter of Credit Issuer shall not permit any such extension if (i) the Letter of
Credit Issuer has determined that it would not be permitted, or would have no
obligation, at such time to

 

60

--------------------------------------------------------------------------------


 

issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (b) of Section 3.1 or otherwise),
or (ii) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non- Extension Notice Date
(A) from the Administrative Agent that the Majority Lenders have elected not to
permit such extension or (B) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 7
are not then satisfied, and in each such case directing the Letter of Credit
Issuer not to permit such extension.

 

(c)        Each Letter of Credit Issuer (other than the Administrative Agent or
any of its Affiliates) shall, at least once each week, provide the
Administrative Agent with a list of all Letters of Credit issued by it that are
outstanding at such time; provided that, upon written request from the
Administrative Agent, such Letter of Credit Issuer shall thereafter notify the
Administrative Agent in writing on each Business Day of all Letters of Credit
issued on the prior Business Day by such Letter of Credit Issuer.

 

(d)        The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

 

3.3        Letter of Credit Participations.

 

(a)        Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Lender (each such Lender, in its capacity under this
Section 3.3, an “L/C Participant”), and each such L/C Participant shall be
deemed irrevocably and unconditionally to have purchased and received from the
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each an “L/C Participation”), to the extent of such L/C
Participant’s Commitment Percentage, in each Letter of Credit, each substitute
therefor, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto.

 

(b)        In determining whether to pay under any Letter of Credit, the
relevant Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that (i) any documents required to be
delivered under such Letter of Credit have been delivered, (ii) the Letter of
Credit Issuer has examined the documents with reasonable care and (iii) the
documents appear to comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by the relevant Letter of Credit
Issuer under or in connection with any Letter of Credit issued by it, if taken
or omitted in the absence of gross negligence or willful misconduct, shall not
create for the Letter of Credit Issuer any resulting liability.

 

(c)        In the event that the Letter of Credit Issuer makes any payment under
any Letter of Credit issued by it and the Borrower shall not have repaid such
amount in full to the respective Letter of Credit Issuer pursuant to
Section 3.4(a), the Letter of Credit Issuer shall promptly notify the
Administrative Agent and each L/C Participant of such failure, and each such L/C
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s Commitment Percentage of such unreimbursed payment in Dollars and
in immediately available funds; provided, however, that no

 

61

--------------------------------------------------------------------------------


 

L/C Participant shall be obligated to pay to the Administrative Agent for the
account of the Letter of Credit Issuer its Commitment Percentage of such
unreimbursed amount arising from any wrongful payment made by the Letter of
Credit Issuer under any such Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Letter of
Credit Issuer. Each L/C Participant shall make available to the Administrative
Agent for the account of the Letter of Credit Issuer such L/C Participant’s
Commitment Percentage of the amount of such payment no later than 1:00 p.m. on
the first Business Day after the date notified by the Letter of Credit Issuer in
immediately available funds. If and to the extent such L/C Participant shall not
have so made its Commitment Percentage of the amount of such payment available
to the Administrative Agent for the account of the Letter of Credit Issuer, such
L/C Participant agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at a
rate per annum equal to the Overnight Rate from time to time then in effect,
plus any administrative, processing or similar fees customarily charged by the
Letter of Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Commitment Percentage of any such payment.

 

(d)        Whenever the Letter of Credit Issuer receives a payment in respect of
an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Commitment Percentage of such
reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount so paid in
respect of such reimbursement obligation and interest thereon accruing after the
purchase of the respective L/C Participations at the Overnight Rate.

 

(e)        The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative

 

62

--------------------------------------------------------------------------------


 

Agent, the Letter of Credit Issuer, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit);

 

(iii)       any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)       the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)        the occurrence of any Default or Event of Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer.

 

3.4        Agreement to Repay Letter of Credit Drawings.

 

(a)        The Borrower hereby agrees to reimburse the Letter of Credit Issuer,
by making payment in Dollars to the Administrative Agent in immediately
available funds, for any payment or disbursement made by the Letter of Credit
Issuer under any Letter of Credit (each such amount so paid until reimbursed, an
“Unpaid Drawing”) (i) within one Business Day after the date on which such
payment or disbursement is made, if the Letter of Credit Issuer provides notice
to the Borrower of such payment or disbursement prior to 10:00 a.m. on the next
succeeding Business Day of such payment or disbursement or (ii) if such notice
is received after such time, on the next Business Day following the date of
receipt of such notice (such required date for reimbursement under clause (i) or
(ii), as applicable, the “Reimbursement Date”), with interest on the amount so
paid or disbursed by the Letter of Credit Issuer, to the extent not reimbursed
prior to 5:00 p.m. on the Reimbursement Date, from the Reimbursement Date to the
date the Letter of Credit Issuer is reimbursed therefor at a rate per annum that
shall at all times be the Applicable Margin plus the ABR as in effect from time
to time; provided that, notwithstanding anything contained in this Agreement to
the contrary, (i) unless the Borrower shall have notified the Administrative
Agent and the relevant Letter of Credit Issuer prior to 10:00 a.m. on the
Reimbursement Date that the Borrower intends to reimburse the relevant Letter of
Credit Issuer for the amount of such drawing with funds other than the proceeds
of Loans, the Borrower shall be deemed to have given a Notice of Borrowing
requesting that, with respect to Letters of Credit, the Lenders make Loans
(which shall be ABR Loans) on the Reimbursement Date in the amount of such
drawing and (ii) the Administrative Agent shall promptly notify each Lender of
such drawing and the amount of its Loan to be made in respect thereof, and each
L/C Participant shall be irrevocably obligated to make a Loan to the Borrower in
the manner deemed to have been requested in the amount of its Commitment
Percentage of the applicable Unpaid Drawing by 1:00 p.m. on such Reimbursement
Date by making the amount of such Loan available to the Administrative Agent.
Such Loans shall be made without regard to the

 

63

--------------------------------------------------------------------------------


 

Minimum Borrowing Amount. The Administrative Agent shall use the proceeds of
such Loans solely for purpose of reimbursing the Letter of Credit Issuer for the
related Unpaid Drawing. In the event that the Borrower fails to Cash
Collateralize any Letter of Credit that is outstanding on the Maturity Date, the
full amount of the Letters of Credit Outstanding in respect of such Letter of
Credit shall be deemed to be an Unpaid Drawing subject to the provisions of this
Section 3.4 except that the Letter of Credit Issuer shall hold the proceeds
received from the Lenders as contemplated above as cash collateral for such
Letter of Credit to reimburse any Drawing under such Letter of Credit and shall
use such proceeds first, to reimburse itself for any Drawings made in respect of
such Letter of Credit following the L/C Maturity Date, second, to the extent
such Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Loans that
have not paid at such time and third, to the Borrower or as otherwise directed
by a court of competent jurisdiction. Nothing in this Section 3.4(a) shall
affect the Borrower’s obligation to repay all outstanding Loans when due in
accordance with the terms of this Agreement.

 

(b)        The obligations of the Borrower under this Section 3.4 to reimburse
the Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the Borrower
shall not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by the Letter of Credit Issuer under the Letter of Credit issued by
it as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

3.5        Increased Costs. If, after the Closing Date, the adoption of any
Change in Law shall either (a) impose, modify or make applicable any reserve,
deposit, capital adequacy or similar requirement against letters of credit
issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder (other than any such increase
or reduction attributable to (i) taxes indemnified under Section 5.4, (ii) net
income taxes and franchise and excise taxes (imposed in lieu of net income
taxes) imposed on any Agent or Lender or (iii) Taxes included under clauses (c),
(d) and (e) of the definition of “Excluded Taxes”) in respect of Letters of
Credit or L/C Participations therein, then, promptly (and in any event no later
than 15 days) after receipt of written demand to the Borrower by the Letter of
Credit Issuer or such L/C Participant, as the case may be (a copy of which
notice shall be sent by the Letter of Credit Issuer or such L/C Participant to
the Administrative Agent), the Borrower shall pay to the Letter of Credit Issuer
or such L/C Participant such additional amount or amounts as will compensate the
Letter of Credit Issuer or such L/C Participant for such increased cost or
reduction, it being

 

64

--------------------------------------------------------------------------------


 

understood and agreed, however, that the Letter of Credit Issuer or an L/C
Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such Requirement of Law as in effect on the Closing Date. A
certificate submitted to the Borrower by the relevant Letter of Credit Issuer or
an L/C Participant, as the case may be (a copy of which certificate shall be
sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such L/C Participant as aforesaid shall be conclusive
and binding on the Borrower absent clearly demonstrable error.

 

3.6         New or Successor Letter of Credit Issuer.

 

(a)          The Letter of Credit Issuer may resign as a Letter of Credit Issuer
upon 30 days’ prior written notice to the Administrative Agent, the Lenders and
the Borrower. The Borrower may replace the Letter of Credit Issuer for any
reason upon written notice to the Letter of Credit Issuer and the Administrative
Agent and may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent. If the Letter of Credit Issuer shall resign or be
replaced, or if the Borrower shall decide to add a new Letter of Credit Issuer
under this Agreement, then the Borrower may appoint from among the Lenders a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, or, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld), another successor or new issuer of Letters of
Credit, whereupon such successor issuer shall succeed to the rights, powers and
duties of the replaced or resigning Letter of Credit Issuer under this Agreement
and the other Credit Documents, or such new issuer of Letters of Credit shall be
granted the rights, powers and duties of a Letter of Credit Issuer hereunder,
and the term “Letter of Credit Issuer” shall mean such successor or such new
issuer of Letters of Credit effective upon such appointment. The acceptance of
any appointment as a Letter of Credit Issuer hereunder whether as a successor
issuer or new issuer of Letters of Credit in accordance with this Agreement,
shall be evidenced by an agreement entered into by such new or successor issuer
of Letters of Credit, in a form reasonably satisfactory to the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor issuer of Letters of Credit shall become a “Letter of
Credit Issuer” hereunder. After the resignation or replacement of a Letter of
Credit Issuer hereunder, the resigning or replaced Letter of Credit Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of a Letter of Credit Issuer under this Agreement and the other Credit Documents
with respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit. In
connection with any resignation or replacement pursuant to this clause (a) (but,
in case of any such resignation, only to the extent that a successor issuer of
Letters of Credit shall have been appointed), either (i) the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Letter of Credit Issuer replaced with Letters of
Credit issued by the successor issuer of Letters of Credit or (ii) the Borrower
shall cause the successor issuer of Letters of Credit, if such successor issuer
is reasonably satisfactory to the replaced or resigning Letter of Credit Issuer,
to issue “back-stop” Letters of Credit naming the resigning or replaced Letter
of Credit Issuer as beneficiary for each outstanding Letter of Credit issued by
the resigning or replaced Letter of Credit Issuer, which new Letters of Credit
shall have a Stated Amount equal to the Letters of Credit being back-stopped and
the sole requirement for drawing

 

65

--------------------------------------------------------------------------------


 

on such new Letters of Credit shall be a drawing on the corresponding
back-stopped Letters of Credit. After any resigning or replaced Letter of Credit
Issuer’s resignation or replacement as Letter of Credit Issuer, the provisions
of this Agreement relating to a Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (A) while it was a
Letter of Credit Issuer under this Agreement or (B) at any time with respect to
Letters of Credit issued by such Letter of Credit Issuer.

 

(b)        To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including any obligations related to the payment of fees or the reimbursement
or funding of amounts drawn), except that the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall have the obligations regarding outstanding Letters of Credit described in
clause (a) above.

 

3.7        Role of Letter of Credit Issuer. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable to any Lender for (a) any action
taken or omitted in connection herewith at the request or with the approval of
the Majority Lenders, (b) any action taken or omitted in the absence of gross
negligence or willful misconduct or (c) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Letter of Credit Issuer, the Administrative Agent, any of their
respective affiliates nor any correspondent, participant or assignee of the
Letter of Credit Issuer shall be liable or responsible for any of the matters
described in Section 3.3(e); provided that anything in such Section to the
contrary notwithstanding, the Borrower may have a claim against the Letter of
Credit Issuer, and the Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Letter of Credit Issuer’s willful misconduct or gross negligence
or the Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

66

--------------------------------------------------------------------------------

 

3.8         Cash Collateral.

 

(a)          Upon the request of the Majority Lenders if, as of the L/C Maturity
Date, there are any Letters of Credit Outstanding, the Borrower shall
immediately Cash Collateralize the then Letters of Credit Outstanding.

 

(b)        If any Event of Default shall occur and be continuing, the Majority
Lenders may require that the L/C Obligations be Cash Collateralized; provided
that, upon the occurrence of an Event of Default referred to in Section 11.5
with respect to the Borrower, the Borrower shall immediately Cash Collateralize
the Letters of Credit then outstanding and no notice or request by or consent
from the Majority Lenders shall be required.

 

(c)        For purposes of this Agreement, “Cash Collateralize” shall mean to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the Letter of Credit Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to the amount
of the Letters of Credit Outstanding required to be Cash Collateralized pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash Collateral shall be maintained in blocked,
interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the UCC) of
the Administrative Agent.

 

3.9        Applicability of ISP and UCP. Unless otherwise expressly agreed by
the Letter of Credit Issuer and the Borrower when a Letter of Credit is issued,
(a) the rules of the ISP shall apply to each standby Letter of Credit and
(b) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

 

3.10       Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

3.11       Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.

 

SECTION 4.         Fees; Commitments

 

4.1         Fees.

 

(a)          The Borrower agrees to pay to the Administrative Agent in Dollars,
for the account of each Lender (in each case pro rata according to the
respective Commitment

 

67

--------------------------------------------------------------------------------


 

Percentages of the Lenders), a commitment fee (the “Commitment Fee”) for each
day from the Closing Date until the Termination Date. Each Commitment Fee shall
be payable by the Borrower (i) quarterly in arrears on the last Business Day of
each March, June, September and December (for the three-month period (or portion
thereof) ended on such day for which no payment has been received) and (ii) on
the Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (i) above), and shall be computed for each day
during such period at a rate per annum equal to the Commitment Fee Rate in
effect on such day on the Available Commitment in effect on such day.

 

(b)        The Borrower agrees to pay to the Administrative Agent in Dollars for
the account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at
the per annum rate for each day equal to the Applicable Margin for LIBOR Loans
on the average daily Stated Amount of such Letter of Credit. Such Letter of
Credit Fees shall be due and payable (i) quarterly in arrears on the last
Business Day of each March, June, September and December and (ii) on the
Termination Date (for the period for which no payment has been received pursuant
to clause (i) above).

 

(c)        The Borrower agrees to pay to each Letter of Credit Issuer a fee in
respect of each Letter of Credit issued by it (the “Fronting Fee”), for the
period from the date of issuance of such Letter of Credit to the termination or
expiration date of such Letter of Credit, computed at the rate for each day
equal to 0.25% per annum on the average daily Stated Amount of such Letter of
Credit (or at such other rate per annum as agreed in writing between the
Borrower and the Letter of Credit Issuer); provided that in no event shall the
Fronting Fee for any Letter of Credit be less than $125 per quarter. Such
Fronting Fees shall be due and payable by the Borrower (i) quarterly in arrears
on the last Business Day of each March, June, September and December and (ii) on
the Termination Date (for the period for which no payment has been received
pursuant to clause (i) above).

 

(d)        The Borrower agrees to pay directly to the Letter of Credit Issuer
upon each issuance of, drawing under, and/or amendment of, a Letter of Credit
issued by it such amount as the Letter of Credit Issuer and the Borrower shall
have agreed upon for issuances of, drawings under or amendments of, letters of
credit issued by it.

 

4.2         Voluntary Reduction of Commitments.

 

(a)          Upon at least two Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Commitments in whole or in part; provided that (i) any such reduction shall
apply proportionately and permanently to reduce the Commitments of each of the
Lenders, (ii) any partial reduction pursuant to this Section 4.2 shall be in the
amount of at least $1,000,000 and in multiples of $100,000 in excess thereof and
(iii) after giving effect to such termination or reduction and to any
prepayments of the Loans made on the date thereof in accordance with this

 

68

--------------------------------------------------------------------------------


 

Agreement (including pursuant to Section 5.2(a)), the aggregate amount of all
Lenders’ Total Exposures shall not exceed the Loan Limit.

 

(b)        The Borrower may at any time terminate the Total Commitment upon
(i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon, (ii) the cancellation and return of all outstanding
Letters of Credit (or alternatively, with respect to each such Letter of Credit,
the Cash Collateralization thereof), (iii) the payment in full of the accrued
and unpaid fees, including any payments required under Section 2.11, as
applicable, and (iv) the payment in full of all reimbursable expenses and other
Obligations (other than Hedge Obligations under Secured Hedge Agreements, Cash
Management Obligations under Secured Cash Management Agreements and contingent
indemnification obligations not then due and payable) together with accrued and
unpaid interest thereon, as applicable.

 

4.3        Mandatory Termination of Commitments. The Total Commitment shall
terminate at 5:00 p.m. on the Termination Date.

 

4.4        Commitments and Credit Exposures under the Facilities. Each Lender
hereby covenants and agrees that, without the prior written consent of each
other Lender and, unless an Event of Default has occurred and is continuing, the
Borrower, so long as Aggregate Facility Commitments have not been terminated and
Aggregate Facility Exposures have not been indefeasibly paid in full in cash,
such Lender will at all times have a Commitment and Credit Exposure under this
Agreement that represents the same percentage of the aggregate amount of such
Lender’s commitments to all of the Facilities (including its Commitment under
this Agreement) as the Facility Required Percentage for this Facility at such
time. Notwithstanding anything to the contrary contained herein (including,
without limitation, Section 13.6), unless such prior written consent of each
Lender has been obtained, no Lender shall assign or otherwise transfer any of
its rights or obligations hereunder or sell participations in any portion of its
rights or obligations hereunder, if after giving effect to any such assignment,
transfer or participation, such Lender or the relevant assignee (or Participant,
assuming such Participant were a Lender for this purpose) would be in violation
of this Section 4.4.

 

SECTION 5.         Payments

 

5.1         Voluntary Prepayments. The Borrower shall have the right to prepay
Loans, without premium or penalty, in whole or in part from time to time on the
following terms and conditions:

 

(a)        the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) being
prepaid, which notice shall be given by the Borrower no later than 1:00 p.m.
(i) in the case of LIBOR Loans, three Business Days prior to and (ii) in the
case of ABR Loans on the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders;

 

(b)        each partial prepayment of (i) LIBOR Loans shall be in a minimum
amount of $500,000 and in multiples of $100,000 in excess thereof, and (ii) any
ABR Loans shall be in a

 

69

--------------------------------------------------------------------------------


 

minimum amount of $500,000 and in multiples of $100,000 in excess thereof;
provided that no partial prepayment of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the applicable Minimum Borrowing Amount for
such LIBOR Loans; and

 

(c)        any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of
Section 2.11.

 

Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid. At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loans of a Defaulting Lender.

 

5.2        Mandatory Prepayments.

 

(a)        Repayment following Optional Reduction of Commitments. If, after
giving effect to any termination or reduction of the Commitments pursuant to
Section 4.2(a), the aggregate Total Exposures of all Lenders exceeds the Loan
Limit (as reduced), then the Borrower shall on the same Business Day (i) prepay
the Loans on the date of such termination or reduction in an aggregate principal
amount equal to such excess and (ii) if any excess remains after prepaying all
of the Loans as a result of any Letter of Credit Exposure, pay to the
Administrative Agent on behalf of the Letter of Credit Issuer and the L/C
Participants an amount in cash equal to such excess to be held as cash
collateral as provided in Section 3.8.

 

(b)        Repayment of Loans Following Redetermination or Adjustment of
Borrowing Base.

 

(i)            Upon any redetermination of the Borrowing Base in accordance with
Section 2.14(b), if the aggregate Total Exposures of all Lenders exceeds the
redetermined Borrowing Base, then the Borrower shall, within 10 Business Days
after its receipt of a New Borrowing Base Notice inform the Administrative Agent
of the Borrower’s election to: (A) within 30 days following its receipt of such
New Borrowing Base Notice (1) prepay the Loans in an aggregate principal amount
equal to such excess and (2) if any excess remains after prepaying all of the
Loans as a result of any Letter of Credit Exposure, Cash Collateralize such
excess as provided in Section 3.8 (provided that all payments required to be
made pursuant to this Section 5.2(b)(i) must be made on or prior to the
Termination Date), (B) prepay the Loans in six equal monthly installments,
commencing on the 30th day following its receipt of such New Borrowing Base
Notice with each payment being equal to 1/6th of the aggregate principal amount
of such excess (provided that all payments required to be made pursuant to this
Section 5.2(b)(i) must be made on or prior to the Termination Date), (C) within
30 days following its receipt of such New Borrowing Base Notice, provide
additional collateral in the form of additional Oil and Gas Properties not
evaluated in the most recently delivered Reserve Report or other collateral
reasonably acceptable to the Administrative Agent having a Borrowing Base value
(as proposed by the Administrative Agent and approved by the Required Lenders)
sufficient, after giving effect to any other actions taken pursuant to this
Section 5.2(b)(i) to eliminate any such excess or (D) undertake a combination of
clauses (A), (B) and (C). If, because of Letter of Credit

 

70

--------------------------------------------------------------------------------


 

Exposure, a Borrowing Base Deficiency remains after prepaying all of the Loans,
the Borrower shall Cash Collateralize such remaining Borrowing Base Deficiency
as provided in Section 3.8.

 

(ii)           Upon any adjustment to the Borrowing Base pursuant to
Section 2.14(e), (f), (g), (h) or (i) if the aggregate Total Exposures of all
Lenders exceeds the Borrowing Base, as adjusted, then the Borrower shall
(A) prepay the Loans in an aggregate principal amount equal to such excess and
(B) if any excess remains after prepaying all of the Loans as a result of any
Letter of Credit Exposure, Cash Collateralize such excess as provided in
Section 3.8. The Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral no later than the first Business Day following the
date it receives written notice from the Administrative Agent of the adjustment
of the Borrowing Base and the resulting Borrowing Base Deficiency; provided that
all payments required to be made pursuant to this clause must be made on or
prior to the Termination Date.

 

(c)        Application to Loans. With respect to each prepayment of Loans
elected under Section 5.1 or required by Section 5.2, the Borrower may designate
(i) the Types of Loans that are to be prepaid and the specific
Borrowing(s) being repaid and (ii) the Loans to be prepaid; provided that
(A) each prepayment of any Loans made pursuant to a Borrowing shall be applied
pro rata among such Loans and (B) notwithstanding the provisions of the
preceding clause (A), no prepayment of Loans shall be applied to the Loans of
any Defaulting Lender unless otherwise agreed in writing by the Borrower. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11.

 

(d)        LIBOR Interest Periods. In lieu of making any payment pursuant to
this Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the LIBOR Loans to be so prepaid; provided that the Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 5.2.

 

5.3         Method and Place of Payment.

 

(a)          Except as otherwise specifically provided herein, all payments
under this Agreement shall be made by the Borrower without set-off, counterclaim
or deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Letter of Credit Issuer entitled thereto, as
the case may be, not later than 2:00 p.m., in each case, on the date when due
and shall be made in immediately available funds at the Administrative Agent’s
Office or at such other office as the Administrative Agent shall specify for
such purpose by notice to the Borrower; it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the

 

71

--------------------------------------------------------------------------------


 

Administrative Agent’s Office shall constitute the making of such payment to the
extent of such funds held in such account. All repayments or prepayments of any
Loans (whether of principal, interest or otherwise) hereunder and all other
payments under each Credit Document shall be made in Dollars. The Administrative
Agent will thereafter cause to be distributed on the same day (if payment was
actually received by the Administrative Agent prior to 2:00 p.m. or, otherwise,
on the next Business Day in the sole discretion of the Administrative Agent)
like funds relating to the payment of principal or interest or fees ratably to
the Lenders or the Letter of Credit Issuer, as applicable, entitled thereto.

 

(b)         For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. shall be deemed to have been made
on the next succeeding Business Day in the sole discretion of the Administrative
Agent. Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

 

5.4         Net Payments.

 

(a)          Any and all payments made by or on behalf of the Borrower or any
Guarantor under this Agreement or any other Credit Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Indemnified Taxes; provided that if the Borrower or any Guarantor shall be
required by applicable Requirements of Law to deduct or withhold any Indemnified
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 5.4) the Administrative Agent, the Collateral Agent, any
Letter of Credit Issuer or any Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) the Borrower or such Guarantor shall make such deductions or
withholdings and (iii) the Borrower or such Guarantor shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority within the
time allowed and in accordance with applicable Requirements of Law. Whenever any
Indemnified Taxes are payable by the Borrower or such Guarantor, as promptly as
possible thereafter, the Borrower or Guarantor shall send to the Administrative
Agent for its own account or for the account of such Letter of Credit Issuer or
Lender, as the case may be, a certified copy of an original official receipt (or
other evidence acceptable to such Letter of Credit Issuer or Lender, acting
reasonably) received by the Borrower or such Guarantor showing payment thereof.

 

(b)         The Borrower shall timely pay and shall indemnify and hold harmless
the Administrative Agent, each Collateral Agent and each Lender (whether or not
such Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority) with regard to any Other Taxes.

 

(c)          The Borrower shall indemnify and hold harmless the Administrative
Agent, the Collateral Agent and each Lender within 15 Business Days after
written demand therefor, for the full amount of any Indemnified Taxes imposed on
the Administrative Agent, the Collateral Agent or such Lender as the case may
be, on or with respect to any payment by or on account of

 

72

--------------------------------------------------------------------------------


 

any obligation of the Borrower or any Guarantor hereunder or under any other
Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth reasonable detail as to the
amount of such payment or liability delivered to the Borrower by a Lender, the
Administrative Agent or the Collateral Agent (as applicable) on its own behalf
or on behalf of a Lender shall be conclusive absent manifest error.

 

(d)         Any Non-U.S. Lender that is entitled to an exemption from or
reduction of any applicable withholding tax with respect to payments under this
Agreement or any other Credit Document shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

(e)          Without limiting the generality of the foregoing, each Non-U.S.
Lender with respect to any Loan made to the Borrower shall, to the extent it is
legally entitled to do so:

 

(i)            deliver to the Borrower and the Administrative Agent, prior to
the date on which the first payment to the Non-U.S. Lender is due hereunder, two
copies of (A) in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, United States Internal Revenue Service
Form W-8BEN (or any applicable successor form) (together with a certificate
representing that such Non-U.S. Lender is not a bank for purposes of Section 88
1(c) of the Code, is not a 10% shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower, is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code) and the interest payments in question are not effectively connected
with the United States trade or business conducted by such Lender), (B) Internal
Revenue Service Form W-8BEN or Form W-8ECI (or any applicable successor form),
in each case properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or reduced rate of, U.S. Federal withholding
tax on payments by the Borrower under this Agreement, (C) Internal Revenue
Service Form W-8IMY (or any applicable successor form) and all necessary
attachments (including the forms described in clauses (A) and (B) above, as
required) or (D) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made; and

 

(ii)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that

 

73

--------------------------------------------------------------------------------


 

any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower;

 

unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.4(e); provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.

 

(f)         If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion, that it had received and
retained a refund of an Indemnified Tax (including an Other Tax) for which a
payment has been made by the Borrower pursuant to this Agreement, which refund
in the good faith judgment of such Lender, the Administrative Agent or the
Collateral Agent, as the case may be, is attributable to such payment made by
the Borrower, then the Lender, the Administrative Agent or the Collateral Agent,
as the case may be, shall reimburse the Borrower for such amount (net of all
out-of-pocket expenses of such Lender, the Administrative Agent or the
Collateral Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund) as the Lender, Administrative Agent or the Collateral Agent, as
the case may be, determines in its sole discretion to be the proportion of the
refund as will leave it, after such reimbursement, in no better or worse
position (taking into account expenses or any taxes imposed on the refund) than
it would have been in if the payment had not been required; provided that the
Borrower, upon the request of the Lender, the Administrative Agent or the
Collateral Agent, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender, the Administrative Agent or the Collateral Agent in
the event the Lender, the Administrative Agent or the Collateral Agent is
required to repay such refund to such Governmental Authority. A Lender, the
Administrative Agent or the Collateral Agent shall claim any refund that it
determines is available to it, unless it concludes in its sole discretion that
it would be adversely affected by making such a claim. Neither the Lender, the
Administrative Agent nor the Collateral Agent shall be obliged to disclose any
information regarding its tax affairs or computations to any Credit Party in
connection with this clause (f) or any other provision of this Section 5.4.

 

(g)        If the Borrower determines that a reasonable basis exists for
contesting a Tax, each Lender or Agent, as the case may be, shall use reasonable
efforts to cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. Subject to the provisions of Section 2.12, each Lender and
Agent agree to use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request to minimize any amount payable by the Borrower
or any Guarantor pursuant to this Section 5.4. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by the Borrower pursuant to
this Section 5.4(g).

 

74

--------------------------------------------------------------------------------


 

Nothing in this Section 5.4(g) shall obligate any Lender or Agent to take any
action that such Person, in its sole judgment, determines may result in a
material detriment to such Person.

 

(h)        Each Lender and Agent with respect to the Loan and any other Loan
made to the Borrower that is a United States person under Section 7701(a)(30) of
the Code (each, a “U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent two United States Internal Revenue Service Forms W-9 (or
substitute or successor form), properly completed and duly executed, certifying
that such Lender or Agent is exempt from United States backup withholding (i) on
or prior to the Closing Date (or on or prior to the date it becomes a party to
this Agreement), (ii) on or before the date that such form expires or becomes
obsolete, (iii) after the occurrence of a change in the Agent’s or Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent, and (iv) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent.

 

(i)         The agreements in this Section 5.4 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

5.5        Computations of Interest and Fees.

 

(a)        Except as provided in the next succeeding sentence, Interest on LIBOR
Loans and ABR Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Administrative Agent’s prime rate and
interest on overdue interest shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.

 

(b)        Fees and the average daily Stated Amount of Letters of Credit shall
be calculated on the basis of a 360-day year for the actual days elapsed.

 

5.6        Limit on Rate of Interest.

 

(a)        No Payment Shall Exceed Lawful Rate. Notwithstanding any other term
of this Agreement, the Borrower shall not be obligated to pay any interest or
other amounts under or in connection with this Agreement or otherwise in respect
to any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.

 

(b)        Payment at Highest Lawful Rate. If the Borrower is not obliged to
make a payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

 

(c)        Adjustment if Any Payment Exceeds Lawful Rate. If any provision of
this Agreement or any of the other Credit Documents would obligate the Borrower
or any other Credit Party to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate that would be
prohibited by any applicable Requirement of Law, then notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable Requirements of Law, such
adjustment to be effected, to the

 

75

--------------------------------------------------------------------------------


 

extent necessary, by reducing the amount or rate of interest required to be paid
by the Borrower to the affected Lender under Section 2.8.

 

(d)        Rebate of Excess Interest. Notwithstanding the foregoing, and after
giving effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.

 

SECTION 6.           Conditions Precedent to Initial Borrowing and to
ConocoPhilips Acquisition Increase in Borrowing Base.

 

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent (other than the conditions set forth in
Section 6.16), except as otherwise agreed or waived pursuant to Section 13.1.

 

6.1        Credit Documents. The Administrative Agent shall have received:

 

(a)        this Agreement, executed and delivered by a duly Authorized Officer
of each of the Borrower, each Agent, each Lender and each Letter of Credit
Issuer;

 

(b)        the Guarantee, executed and delivered by a duly Authorized Officer of
each Person that is a Guarantor as of the Closing Date;

 

(c)        the Security Agreement, executed and delivered by a duly Authorized
Officer of the Borrower, the Collateral Agent and each Person that is a
Guarantor as of the Closing Date;

 

(d)        the Pledge Agreement, executed and delivered by a duly Authorized
Officer of the Borrower, the Collateral Agent and each other pledgor party
thereto as of the Closing Date; and

 

(e)        a Mortgage for each Mortgaged Property as of the Closing Date,
executed and delivered by a duly Authorized Officer of the applicable Credit
Parties and of the Collateral Agent.

 

6.2         Collateral. Except for any items referred to on Schedule 9.13(b):

 

(a)        All documents and instruments, including Uniform Commercial Code or
other applicable personal property and financing statements, reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by any Security Document and perfect such Liens
to the extent required by, and with the priority required by, such Security
Document shall have been delivered to the Collateral Agent for filing,
registration or recording and none of the Collateral shall be subject to any
other pledges, security interests or mortgages, except for Liens permitted under
Section 10.2.

 

76

--------------------------------------------------------------------------------

 

(b)        All Stock of each Subsidiary of the Borrower directly or indirectly
owned by the Borrower or any Guarantor, in each case as of the Closing Date,
shall have been pledged pursuant to the Pledge Agreement (except that such
Credit Parties shall not be required to pledge any Excluded Stock) and the
Collateral Agent shall have received all certificates, if any, representing such
securities pledged under the Pledge Agreement, accompanied by instruments of
transfer and/or undated powers endorsed in blank.

 

(c)        (i)            Except with respect to intercompany Indebtedness, all
evidences of Indebtedness for borrowed money in a principal amount in excess of
$993,000 (individually) that is owing to the Borrower or any Guarantor shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Pledge Agreement, and the Collateral Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank.

 

(ii)           All Indebtedness of the Borrower and each of its Restricted
Subsidiaries that is owing to any Credit Party shall be evidenced by the
Intercompany Note, which shall be executed and delivered by the Borrower and
each of the Restricted Subsidiaries and shall have been pledged pursuant to the
Pledge Agreement, and the Collateral Agent shall have received such Intercompany
Note, together with undated instruments of transfer with respect thereto
endorsed in blank.

 

(d)        The Collateral provided on the Closing Date shall satisfy the
Collateral Coverage Minimum.

 

(e)        The Borrower shall deliver to the Collateral Agent a completed
Perfection Certificate, executed and delivered by an Authorized Officer of the
Borrower, together with all attachments contemplated thereby.

 

(f)         The Guarantee shall be in full force and effect.

 

(g)        The Administrative Agent shall have received the results of a recent
UCC lien search with respect to each Credit Party, which searches shall reveal
no Liens on any of the assets of the Credit Parties, other than those being
assigned or released on or prior to the Closing Date or Liens permitted by
Section 10.2.

 

6.3        Legal Opinions. The Administrative Agent shall have received the
executed legal opinions of (a) Vinson & Elkins, L.L.P., counsel to the Borrower,
substantially in the form of Exhibit I, and (b) local counsel to the Borrower in
the jurisdictions listed on Schedule 6.3 in form and substance reasonably
satisfactory to the Administrative Agent. The Borrower, the other Credit Parties
and the Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

 

6.4        Contemporaneous Debt Repayments. The Administrative Agent shall have
received reasonably satisfactory evidence of the payment in full of all amounts
due under the Existing Loans, the termination of all commitments to lend
thereunder and the release of all Liens, if any, securing such obligations and
any other obligations secured thereby, in each case substantially
contemporaneously with the initial Borrowing.

 

77

--------------------------------------------------------------------------------


 

6.5        Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Closing Date, substantially in the
form of Exhibit J, with appropriate insertions, executed by the President or any
Vice President and the Secretary or any Assistant Secretary of each Credit
Party, and attaching the documents referred to in Section 6.6 and such other
closing certificates as it may reasonably request.

 

6.6        Authorization of Proceedings of Each Credit Party; Organizational
Documents. The Administrative Agent shall have received (a) a copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the board of directors or managers of each Credit Party (or a duly
authorized committee thereof) authorizing (i) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party and (ii) in the case of the Borrower, the extensions of
credit contemplated hereunder and (b) true and complete copies of each of the
organizational documents of each Person that is a Credit Party as of the Closing
Date.

 

6.7        Fees. The Agents and the Lenders shall have received the fees in the
amounts previously agreed in writing by the Agents to be received on, or prior
to, the date on which the initial Borrowing is made and all reasonable
out-of-pocket expenses (including the reasonable fees, disbursements and other
charges of counsel) payable by the Credit Parties for which invoices have been
presented at least three Business Days prior to the date on which the initial
Borrowing is made shall have been paid (which amounts may be offset against the
proceeds of the initial Borrowing hereunder).

 

6.8        Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a certificate from an Authorized Officer of the Borrower to
the effect that after giving effect to the consummation of the Transactions, the
Borrower, on a consolidated basis with its Restricted Subsidiaries, is Solvent.

 

6.9        Insurance Certificates. The Administrative Agent shall have received
copies of insurance certificates evidencing the insurance required to be
maintained by the Borrower and the Subsidiaries pursuant to Section 9.3, each of
which shall name the Secured Parties, as additional insureds, in each case in
form and substance reasonably satisfactory to the Administrative Agent (provided
that if such endorsement or amendment cannot be delivered by the Closing Date,
the Administrative Agent may consent to such endorsement or amendment being
delivered at such later date as it reasonably deems appropriate in the
circumstances).

 

6.10       Title and Environmental Information. The Administrative Agent shall
have received title and environmental information, consistent with usual and
customary standards for the geographic regions in which the Borrowing Base
Properties are located, covering enough of the Borrowing Base Properties
evaluated by the initial Reserve Report, so that the Administrative Agent shall
have received reasonably satisfactory title and environmental information on the
Borrowing Base Properties.

 

6.11       Historical Financial Statements. The Administrative Agent shall have
received true, correct and complete copies of the Historical Financial
Statements, certified as such by an Authorized Officer of the Borrower.

 

78

--------------------------------------------------------------------------------


 

6.12       Patriot Act. The Agents and the Lenders shall have received such
documentation and information as is reasonably requested in writing at least
five days prior to the Closing Date by the Administrative Agent about the
Borrower and the Guarantors in respect of applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act.

 

6.13       Reserve Report. The Lenders shall have received the Initial Reserve
Reports.

 

6.14       Equity Contribution. The Borrower shall have received from its
partners, cash equity contributions (the “Equity Contribution”) in an aggregate
amount equal to no less than 33% of the purchase price for the Oil and Gas
Properties to be acquired pursuant to the EBR Purchase and Sale Agreement, which
Equity Contribution has been (or will be) used to pay such purchase price.

 

6.15       Minimum Liquidity. The Borrower shall have Liquidity of at least 5%
of the Available Commitment on the Closing Date after giving effect to any
application of the proceeds of the initial Loans to make any dividends or
distributions to its partners or repay indebtedness incurred to acquire any Oil
and Gas Properties prior to the Closing Date.

 

6.16       ConocoPhilips Conditions. The obligation of the Lenders to increase
the Borrowing Base concurrently with the consummation of the ConocoPhilips
Purchase and Sale Agreement is subject to the satisfaction of the following
conditions:

 

(a)          The Administrative Agent shall have received evidence that the
Borrower or a Credit Party has acquired, or will acquire upon the application of
the proceeds of the Loans, title to the Oil and Gas Properties pursuant to the
ConocoPhilips Purchase and Sale Agreement, consistent with usual and customary
standards for the geographic regions in which such Oil and Gas Properties are
located, free of any Liens other than Permitted Liens and Liens in favor of the
Collateral Agent.

 

(b)         The Administrative Agent shall have received a certificate of a
Authorized Officer of the Borrower (i) certifying that the Borrower or a Credit
Party is concurrently consummating the acquisition contemplated by the
ConocoPhilips Purchase and Sale Agreement substantially in accordance with its
terms, (ii) identifying which Oil and Gas Properties included in the Initial
ConocoPhilips Reserve Report have not been acquired and the cumulative PV-9 of
such excluded properties, (iii) certifying as to the final purchase price of the
ConocoPhilips Purchase and Sale Agreement after giving effect to all adjustments
as of the closing date for such acquisition, and specifying, by category, the
amount of such adjustment; and (iv) that attached thereto is a true and complete
executed copy of the ConocoPhilips Purchase and Sale Agreement Documents and
such other related documents and information as the Administrative Agent shall
have reasonably requested.

 

(c)          The Borrower shall have delivered to the Administrative Agent, or
cause to be delivered by the applicable Credit Party, documents and instruments,
including Uniform Commercial Code or other applicable personal property and
financing statements, reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by any
Security Document and perfect such Liens to the extent required by, and

 

79

--------------------------------------------------------------------------------


 

with the priority required by, such Security Document, consistent with usual and
customary standards for the geographic regions in which the Oil and Gas
Properties acquired pursuant to the ConocoPhilips Purchase and Sale Agreement
are located, sufficient to comply with the Collateral Coverage Minimum on a pro
forma after giving effect to such acquisition.

 

(d)         After the making of the Loans to be made on the date of the
ConocoPhilips Purchase and Sale Agreement, if any, the application of the
proceeds thereof, and after giving effect to the ConocoPhilips Purchase and Sale
Agreement, the Borrower shall have Liquidity of not less than 5% of the then
effective Borrowing Base (taking into account the increase set forth herein).

 

SECTION 7.         Conditions Precedent to All Credit Events

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Loans required to be made by the Lenders in respect of Unpaid
Drawings pursuant to Sections 3.3 and 3.4), and the obligation of the Letter of
Credit Issuer to issue Letters of Credit on any date, is subject to the
satisfaction of the following conditions precedent:

 

7.1         No Default; Representations and Warranties. At the time of each
Credit Event and also after giving effect thereto (a) no Default or Event of
Default shall have occurred and be continuing and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

 

7.2         Notice of Borrowing.

 

(a)          Prior to the making of each Loan (other than any Loan made pursuant
to Section 3.4(a)), the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3(a).

 

(b)         Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

 

SECTION 8.         Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes (on the Closing Date and on each other date as required or
otherwise set forth in this Agreement) the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive

 

80

--------------------------------------------------------------------------------


 

the execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit:

 

8.1        Corporate Status. Each of the Borrower and each Material Subsidiary
(a) is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified could not reasonably be expected to result
in a Material Adverse Effect.

 

8.2        Corporate Power and Authority; Enforceability. Each Credit Party has
the corporate or other organizational power and authority to execute, deliver
and carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity whether
considered in a proceeding in equity or law).

 

8.3        No Violation. None of the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, the compliance with
the terms and provisions thereof or the consummation of the transactions
contemplated hereby or thereby will (a) contravene any applicable provision of
any material Requirement of Law, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents)
pursuant to the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which such Credit Party or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound (any such term, covenant,
condition or provision, a “Contractual Requirement”) other than any such breach,
default or Lien that could not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws or other organizational documents of such Credit Party or any of the
Restricted Subsidiaries.

 

8.4        Litigation. Except as set forth on Schedule 8.4, there are no
actions, suits or proceedings (including Environmental Claims) pending or, to
the knowledge of the Borrower, threatened with respect to the Borrower or any of
its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect.

 

8.5        Margin Regulations. Neither the making of any Loan hereunder nor the
use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X of the Board.

 

81

--------------------------------------------------------------------------------


 

8.6        Governmental Approvals. The execution, delivery and performance of
each Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (a) such
as have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (c) such licenses, approvals, authorizations or consents the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

 

8.7        Investment Company Act. No Credit Party is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

8.8         True and Complete Disclosure.

 

(a)          None of the written factual information and written data (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of the
Borrower, any of the Subsidiaries or any of their respective authorized
representatives to the Administrative Agent, any Joint Lead Arranger and
Bookrunner, and/or any Lender on or before the Closing Date (including all such
information and data contained in the Credit Documents) for purposes of or in
connection with this Agreement or any transaction contemplated herein contained
any untrue statement of any material fact or omitted to state any material fact
necessary to make such information and data (taken as a whole) not materially
misleading at such time (after giving effect to all supplements so furnished
prior to such time) in light of the circumstances under which such information
or data was furnished; it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include pro forma
financial information, projections or estimates (including financial estimates,
forecasts and other forward-looking information) and information of a general
economic or general industry nature.

 

(b)         The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Agents and the Lenders that such projections are as to future events and are not
to be viewed as facts, the projections are subject to significant uncertainties
and contingencies, many of which are beyond the control of the Borrower and the
Subsidiaries, that no assurance can be given that any particular projections
will be realized and that actual results during the period or periods covered by
any such projections may differ from the projected results and such differences
may be material.

 

8.9         Financial Condition; Financial Statements.

 

(a)          The Historical Financial Statements present fairly in all material
respects the consolidated financial position of the Borrower and its
consolidated Subsidiaries at the date of such information and for the period
covered thereby and have been prepared in accordance with GAAP consistently
applied except to the extent provided in the notes thereto, if any. After the
Closing Date, there has been no Material Adverse Effect.

 

(b)         As of the Closing Date, no Credit Party or any Restricted Subsidiary
has any material Indebtedness (including Disqualified Stock) or any material
contingent liabilities, off balance sheet liabilities or partnerships,
liabilities for taxes or unusual forward or long-term

 

82

--------------------------------------------------------------------------------


 

commitments that, in each such case, are not reflected or provided for in the
Historical Financial Statements.

 

8.10       Tax Matters. Except where the failure of which could not be
reasonably expected to have a Material Adverse Effect, (a) each of the Borrower
and the Subsidiaries has filed all federal income tax returns and all other tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes payable by it that have become due, other than those (i) not yet
delinquent or (ii) contested in good faith as to which adequate reserves have
been provided to the extent required by law and in accordance with GAAP and
(b) the Borrower and each of the Subsidiaries have paid, or have provided
adequate reserves (in the good faith judgment of management of the Borrower or
such Subsidiary) in accordance with GAAP for the payment of, all federal, state,
provincial and foreign taxes applicable for the current fiscal year.

 

8.11       Compliance with ERISA.

 

(a)          Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower
or any ERISA Affiliate; no Plan (other than a Multiemployer Plan) has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on and after the effectiveness of the Pension Act, each Plan that
is subject to Title IV of ERISA has satisfied the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, and there has been no determination that any such Plan
is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code or has been notified in
writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Borrower or any ERISA Affiliate; and no lien imposed under
the Code or ERISA on the assets of the Borrower or any ERISA Affiliate exists
(or is reasonably likely to exist) nor has the Borrower or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreement in this
Section 8.11(a) would not result, individually or in the aggregate, in an amount
of liability that would be reasonably likely to have a Material Adverse Effect.
No Plan (other than a Multiemployer Plan) has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.11(a), be reasonably likely to have a Material Adverse Effect.
With respect to Plans that are Multiemployer Plans, the representations and
warranties in this Section 8.11(a), other than any made with respect to
(i) liability under Section 4201 or 4204 of ERISA or (ii) liability for
termination or reorganization of such Plans under ERISA, are made to the best
knowledge of the Borrower.

 

83

--------------------------------------------------------------------------------


 

(b)         All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

8.12       Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower
(and the direct and indirect ownership interest of the Borrower therein), in
each case existing on the Closing Date. Each Guarantor, Material Subsidiary and
Unrestricted Subsidiary as of the Closing Date has been so designated on
Schedule 8.12.

 

8.13       Intellectual Property. The Borrower and each of the Subsidiaries have
obtained all intellectual property, free from burdensome restrictions, that is
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights could not reasonably be expected to have a Material Adverse
Effect.

 

8.14       Environmental Laws.

 

(a)          Except as could not reasonably be expected to have a Material
Adverse Effect: (i) the Borrower and each of the Subsidiaries and all Oil and
Gas Properties are in compliance with all Environmental Laws; (ii) neither the
Borrower nor any Subsidiary has received written notice of any Environmental
Claim or any other liability under any Environmental Law; (iii) neither the
Borrower nor any Subsidiary is conducting any investigation, removal, remedial
or other corrective action pursuant to any Environmental Law at any location;
and (iv) no underground storage tank or related piping, or any impoundment or
disposal area containing Hazardous Materials has been used by the Borrower or
any of its Subsidiaries or, to the knowledge of the Borrower, is located at, on
or under any Oil and Gas Properties currently owned or leased by the Borrower or
any of its Subsidiaries.

 

(b)         Except as could not reasonably be expected to have a Material
Adverse Effect, neither the Borrower nor any of the Subsidiaries has treated,
stored, transported, released or disposed or arranged for disposal or transport
for disposal of Hazardous Materials at, on, under or from any currently or
formerly owned or leased Oil and Gas Properties or facility in a manner that
could reasonably be expected to give rise to liability of the Borrower or any
Subsidiary under Environmental Law.

 

8.15       Properties.

 

(a)          Each of Credit Parties has good and defensible title to the
Borrowing Base Properties evaluated in the most recently delivered Reserve
Report (other than those (i) disposed of in compliance with Section 10.4 since
delivery of such Reserve Report, (ii) leases that have expired in accordance
with their terms and (iii) with title defects disclosed in writing to the
Administrative Agent), and good title to all its material personal properties,
in each case, free and clear of all Liens other than Liens permitted by
Section 10.2. After giving full effect to the Liens

 

84

--------------------------------------------------------------------------------


 

permitted by Section 10.2, the Borrower or the Restricted Subsidiary specified
as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such properties shall not in any material respect
obligate the Borrower or such Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
property in an amount in excess of the working interest of each property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Restricted
Subsidiary’s net revenue interest in such property.

 

(b)         All material leases and agreements necessary for the conduct of the
business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, except to the extent that any such failure
to be valid or subsisting could not reasonably be expected to have a Material
Adverse Effect.

 

(c)          The rights and properties presently owned, leased or licensed by
the Credit Parties including all easements and rights of way, include all rights
and properties necessary to permit the Credit Parties to conduct their
respective businesses as currently conducted, except to the extent any failure
to have any such rights or properties could not reasonably be expected to have a
Material Adverse Effect.

 

(d)         All of the properties of the Borrower and the Restricted
Subsidiaries that are reasonably necessary for the operation of their businesses
are in good working condition and are maintained in accordance with prudent
business standards, except to the extent any failure to satisfy the foregoing
could reasonably be expected to have a Material Adverse Effect.

 

8.16       Solvency. On the Closing Date (after giving effect to the
Transactions), immediately following the making of each Loan and after giving
effect to the application of the proceeds of such Loans, the Borrower on a
consolidated basis with its Restricted Subsidiaries will be Solvent.

 

8.17       Insurance. The properties of the Borrower and the Restricted
Subsidiaries are insured in the manner contemplated by Section 9.3.

 

8.18       Well Bores. Except for those as could not be reasonably expected to
have a Material Adverse Effect, none of the wells comprising a part of the
Borrowing Base Properties (or properties unitized therewith) of any Credit Party
is deviated from the vertical more than the maximum permitted by applicable
Requirements of Law, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the relevant Oil and Gas
Properties or appropriate zones (or in the case of wells located on properties
unitized therewith, such unitized properties) of a Credit Party.

 

8.19       Gas Imbalances, Prepayments. On the Closing Date, except as set forth
on Schedule 8.19, on a net basis, there are no gas imbalances, take or pay or
other prepayments exceeding 2.5 Bcfe of Hydrocarbon volumes (stated on a gas
equivalent basis) in the aggregate, with respect to the Credit Parties’ Oil and
Gas Properties that would require any Credit Party to deliver Hydrocarbons
either generally or produced from their Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor.

 

85

--------------------------------------------------------------------------------

 

8.20       Marketing of Production. On the Closing Date, except as set forth on
Schedule 8.20, no material agreements exist (which are not cancelable on 60
days’ notice or less without penalty or detriment) for the sale of production of
the Credit Parties’ Hydrocarbons (including calls on, or other rights to
purchase, production, whether or not the same are currently being exercised)
that have a maturity or expiry date of longer than six months from the Closing
Date.

 

8.21       Hedge Agreements. Schedule 8.21 sets forth, as of the Closing Date, a
true and complete list of all material commodity Hedge Agreements of each Credit
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof (as of the last Business Day of the most recent fiscal quarter preceding
the Closing Date and for which a mark to market value is reasonably available),
all credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.

 

SECTION 9.         Affirmative Covenants

 

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment) and the Loans and Unpaid Drawings, together with
interest, fees and all other Obligations incurred hereunder (other than Hedging
Obligations under Secured Hedge Agreements, Cash Management Obligations under
Secured Cash Management Agreements or contingent indemnification obligations not
then due and payable), are paid in full:

 

9.1         Information Covenants. The Borrower will furnish (or in the case of
Section 9.1(l), use commercially reasonable efforts to prepare and furnish) to
the Administrative Agent (which shall promptly make such information available
to the Lenders in accordance with its customary practice):

 

(a)          Annual Financial Statements. As soon as available and in any event
within five days after the date on which such financial statements are required
to be filed with the SEC (after giving effect to any permitted extensions) (or,
if such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year), the
consolidated balance sheets of the Borrower and the Subsidiaries and, if
different, the Borrower and the Restricted Subsidiaries, in each case as at the
end of such fiscal year, and the related consolidated statements of operations
and cash flows for such fiscal year, setting forth comparative consolidated
figures for the preceding fiscal years (or, in lieu of such audited financial
statements of the Borrower and the Restricted Subsidiaries, a detailed
reconciliation, reflecting such financial information for the Borrower and the
Restricted Subsidiaries, on the one hand, and the Borrower and the Subsidiaries,
on the other hand), all in reasonable detail and prepared in accordance with
GAAP, and, except with respect to such reconciliation, certified by independent
certified public accountants of recognized national standing whose opinion shall
not be materially qualified, together in any event with a certificate of such
accounting firm stating that in the course of either (i) its regular audit of
the business of the Borrower and its consolidated Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards or
(ii) performing certain other procedures permitted by professional

 

86

--------------------------------------------------------------------------------


 

standards, such accounting firm has obtained no knowledge of any Event of
Default relating to the Financial Performance Covenants that has occurred and is
continuing or, if in the opinion of such accounting firm such an Event of
Default has occurred and is continuing, a statement as to the nature thereof.
Notwithstanding the foregoing, the obligations in this Section 9.1(a) may be
satisfied with respect to financial information of the Borrower and its
consolidated Subsidiaries by furnishing (A) the applicable financial statements
of any direct or indirect parent of the Borrower or (B) the Borrower’s (or any
direct or indirect parent thereof), as applicable, Form 10-K filed with the SEC;
provided that, with respect to each of clauses (A) and (B), (i) to the extent
such information relates to a parent of the Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such parent and its consolidated
Subsidiaries, on the one hand, and the information relating to the Borrower and
its consolidated Subsidiaries and the Borrower and its consolidated Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under the
first sentence of this Section 9.1(a), such materials are accompanied by an
opinion of an independent registered public accounting firm of recognized
national standing, which opinion shall not be materially qualified.

 

(b)         Quarterly Financial Statements. As soon as available and in any
event within five days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of the Borrower (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is 60 days after
the end of each such quarterly accounting period), the consolidated balance
sheets of the Borrower and the Subsidiaries and, if different, the Borrower and
the Restricted Subsidiaries, in each case as at the end of such quarterly period
and the related consolidated statements of operations for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and setting
forth comparative consolidated figures for the related periods in the prior
fiscal year or, in the case of such consolidated balance sheet, for the last day
of the prior fiscal year (or, in lieu of such unaudited financial statements of
the Borrower and the Restricted Subsidiaries, a detailed reconciliation
reflecting such financial information for the Borrower and the Restricted
Subsidiaries, on the one hand, and the Borrower and the Subsidiaries, on the
other hand), all of which shall be certified by an Authorized Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, equity holders’ equity and cash flows, of the Borrower
and its consolidated Subsidiaries in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments and to the absence of
footnotes. Notwithstanding the foregoing, the obligations in this
Section 9.1(b) may be satisfied with respect to financial information of the
Borrower and its consolidated Subsidiaries by furnishing (A) the applicable
financial statements of any direct or indirect parent of the Borrower or (B) the
Borrower’s (or any direct or indirect parent thereof’s), as applicable, Form 10
Q filed with the SEC; provided that, with respect to each of clauses (A) and
(B), to the extent such information relates to a parent of the Borrower, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
parent and its consolidated Subsidiaries, on the one hand, and the

 

87

--------------------------------------------------------------------------------


 

information relating to the Borrower and its consolidated Subsidiaries and the
Borrower and its consolidated Restricted Subsidiaries on a standalone basis, on
the other hand.

 

(c)        Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) beginning with
the fiscal quarter ending December 31, 2010, the calculations required to
establish whether the Borrower and its Restricted Subsidiaries were in
compliance with the Financial Performance Covenants as at the end of such fiscal
year or period, as the case may be, (ii) a specification of any change in the
identity of the Restricted Subsidiaries, Material Subsidiaries, Guarantors and
Unrestricted Subsidiaries as at the end of such fiscal year or period, as the
case may be, from the Restricted Subsidiaries, Material Subsidiaries, Guarantors
and Unrestricted Subsidiaries, respectively, provided to the Lenders on the
Closing Date or the most recent fiscal year or period, as the case may be and
(iii) the amount of any Pro Forma Adjustment not previously set forth in a Pro
Forma Adjustment Certificate or any change in the amount of a Pro Forma
Adjustment set forth in any Pro Forma Adjustment Certificate previously provided
and, in either case, in reasonable detail, the calculations and basis therefor.
At the time of the delivery of the financial statements provided for in
Section 9.1(a), a certificate of an Authorized Officer of the Borrower
(i) setting forth in reasonable detail the Applicable Equity Amount as at the
end of the fiscal year to which such financial statements are applicable and
(ii) setting forth the information required pursuant to Section I (other than
section D thereof) of the Perfection Certificate or confirming that there has
been no change in such information since the Closing Date or the date of the
most recent certificate delivered pursuant to this clause (c), as the case may
be.

 

(d)        Notice of Default; Litigation. Promptly after an Authorized Officer
of the Borrower or any of the Restricted Subsidiaries obtains actual knowledge
thereof, notice of (i) the occurrence of any event that constitutes a Default or
Event of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action the Borrower proposes to take with respect
thereto, (ii) any litigation or governmental proceeding pending against the
Borrower or any of the Subsidiaries that could reasonably be expected to be
determined adversely and, if so determined, to result in a Material Adverse
Effect and (iii) any other event that could reasonably be expected to result in
a Material Adverse Effect.

 

(e)        Environmental Matters. Promptly after obtaining actual knowledge of
any one or more of the following environmental matters, unless such
environmental matters would not, individually, or when aggregated with all other
such matters, be reasonably expected to result in a Material Adverse Effect,
notice of:

 

(i)            any pending or threatened Environmental Claim against any Credit
Party or any Oil and Gas Properties;

 

(ii)           any condition or occurrence on any Oil and Gas Properties that
(A) could reasonably be expected to result in noncompliance by any Credit Party
with any applicable Environmental Law or (B) could reasonably be anticipated to
form the basis of an Environmental Claim against any Credit Party or any Oil and
Gas Properties;

 

88

--------------------------------------------------------------------------------


 

(iii)          any condition or occurrence on any Oil and Gas Properties that
could reasonably be anticipated to cause such Oil and Gas Properties to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Oil and Gas Properties under any Environmental Law; and

 

(iv)          the conduct of any investigation, or any removal, remedial or
other corrective action in response to the actual or alleged presence, release
or threatened release of any Hazardous Material on, at, under or from any Oil
and Gas Properties.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.

 

(f)         Other Information. Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8) and copies of all financial statements, proxy statements, notices and
reports that the Borrower or any of the Subsidiaries shall send to the holders
of any publicly issued debt of the Borrower and/or any of the Subsidiaries, in
each case in their capacity as such holders, lenders or agents (in each case to
the extent not theretofore delivered to the Administrative Agent pursuant to
this Agreement) and, with reasonable promptness, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time.

 

(g)        Certificate of Authorized Officer — Hedge Agreements. Concurrently
with any delivery of each Reserve Report, a certificate of an Authorized Officer
of the Borrower, setting forth as of the last Business Day of the most recently
ended fiscal year or period, as applicable, a true and complete list of all
material commodity Hedge Agreements of the Borrower and each Credit Party, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark-to-market value thereof (as
of the last Business Day of such fiscal year or period, as applicable and for
which a mark to-market value is reasonably available), any new credit support
agreements relating thereto not listed on Schedule 8.20 or on any previously
delivered certificate delivered pursuant to this clause (f), any margin required
or supplied under any credit support document and the counterparty to each such
agreement.

 

(h)        Certificate of Authorized Officer — Gas Imbalances. Concurrently with
any delivery of each Reserve Report, a certificate of an Authorized Officer of
the Borrower, certifying that as of the last Business Day of the most recently
ended fiscal year or period, as applicable, except as specified in such
certificate, on a net basis, there are no gas imbalances, take or pay or other
prepayments exceeding 2.5 Bcfe of Hydrocarbon volumes (stated on a gas
equivalent basis) in the aggregate, with respect to the Credit Parties’ Oil and
Gas Properties that would require any Credit Party to deliver Hydrocarbons
either generally or produced from their Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor.

 

89

--------------------------------------------------------------------------------


 

(i)         Certificate of Authorized Officer — Production Report and Lease
Operating Statement. Concurrently with any delivery of each Reserve Report in
connection with a Scheduled Redetermination, a certificate of an Authorized
Officer of the Borrower, setting forth, for each calendar month during the then
current fiscal year to date, the volume of production of Hydrocarbons and sales
attributable to production of Hydrocarbons (and the prices at which such sales
were made and the revenues derived from such sales) for each such calendar month
from the Borrowing Base Properties, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
for each such calendar month.

 

(j)         Lists of Purchasers. At the time of the delivery of the financial
statements provided for in Section 9.1(a), a certificate of an Authorized
Officer of the Borrower setting forth a list of Persons purchasing Hydrocarbons
from the Borrower or any other Credit Party who collectively account for at
least 85% of the revenues resulting from the sale of all Hydrocarbons from the
Borrower and such other Credit Parties during the fiscal year for which such
financial statements relate.

 

(k)        Pro Forma Adjustment Certificate. Not later than any date on which
financial statements are delivered with respect to any Test Period in which a
Pro Forma Adjustment is made as a result of the consummation of the acquisition
of any Acquired Entity or Business by the Borrower or any Restricted Subsidiary
for which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of the Borrower setting forth the amount of such Pro Forma Adjustment
and, in reasonable detail, the calculations and basis therefor.

 

(l)         Projections. Within 90 days after the end of each fiscal year
(beginning with the fiscal year ending on or about December 31, 2010) of the
Borrower or, if not delivered by the Borrower and requested in writing by the
Administrative Agent and any Lender, as soon thereafter as is commercially
reasonable, a reasonably detailed consolidated budget for the following fiscal
year as customarily prepared by management of the Borrower for its internal use
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections.

 

(m)       Certificate of Authorized Officer — Marketing Agreements. Concurrently
with any delivery of each Reserve Report, a certificate of an Authorized Officer
of the Borrower, setting forth as of the last Business Day of the most recently
ended fiscal year or period, as applicable, a true and complete list of all
material marketing agreements (which are not cancellable on 60 days’ notice or
less without penalty or detriment) for the sale of production of the Credit
Parties’ Hydrocarbons (including calls on, or other parties rights to purchase,
production, whether or not the same are currently being exercised) that have a
maturity date or expiry date of longer than six months from the last day of such
fiscal year or period, as applicable.

 

90

--------------------------------------------------------------------------------


 

(n)        Notice of Material Waiver, Amendment, Modification or Termination of
Certain Agreements. Promptly after an Authorized Officer of the Borrower or any
of the Restricted Subsidiaries obtains actual knowledge thereof, notice of any
material waiver, amendment, modification or termination of the Oil and Gas
Services Agreement, the Partnership Agreement, the Working Interest Side Letter
or the documentation governing the management of the Borrower by KKR or one or
more of its Affiliates or, in each case, the terms applicable thereto.

 

Documents required to be delivered pursuant to Sections 9.1(a) and (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 13.2 or (ii) on which such documents are transmitted
by electronic mail to the Administrative Agent; provided that: (i) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the certificates required by Section 9.1(c) to the
Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

 

9.2         Books, Records and Inspections.

 

(a)          The Borrower will, and will cause each Restricted Subsidiary to,
permit officers and designated representatives of the Administrative Agent or
the Majority Lenders (as accompanied by the Administrative Agent) to visit and
inspect any of the properties or assets of the Borrower or such Subsidiary in
whomsoever’s possession to the extent that it is within such party’s control to
permit such inspection (and shall use commercially reasonable efforts to cause
such inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of the Borrower and of any such Subsidiary with, and be advised as to the same
by, its and their officers and independent accountants, upon reasonable advance
notice to the Borrower, all at such reasonable times and intervals during normal
business hours and to such reasonable extent as the Administrative Agent or the
Majority Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default (i) only the
Administrative Agent on behalf of the Majority Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, and (ii) only
one such visit shall be at the Borrower’s expense; provided, further, that when
an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) or any representative of the
Majority Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Majority Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants.

 

91

--------------------------------------------------------------------------------


 

(b)         The Borrower will, and will cause each of the Restricted
Subsidiaries to, maintain proper books of record and account, in which entries
that are full, true and correct in all material respects and are in conformity
with GAAP consistently applied shall be made of all material financial
transactions and matters involving the assets and business of the Borrower or
such Restricted Subsidiary, as the case may be.

 

9.3         Maintenance of Insurance. The Borrower will, and will cause each
Restricted Subsidiary to, at all times maintain in full force and effect,
pursuant to self-insurance arrangements or with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed, insurance in at least such amounts (after giving effect to
any self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business; and will furnish to the Administrative Agent, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. The Secured Parties shall be the additional insureds
on any such liability insurance as their interests may appear and, if casualty
insurance is obtained, the Collateral Agent shall be the loss payee under any
such casualty insurance; provided that, so long as no Event of Default has
occurred and is then continuing, the Secured Parties will provide any proceeds
of such casualty insurance to the Borrower to the extent that the Borrower
undertakes to apply such proceeds to the reconstruction, replacement or repair
of the property insured thereby.

 

9.4         Payment of Taxes. The Borrower will pay and discharge, and will
cause each of the Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which material penalties attach thereto, and all lawful material claims in
respect of any Taxes imposed, assessed or levied that, if unpaid, could
reasonably be expected to become a material Lien upon any properties of the
Borrower or any of the Restricted Subsidiaries; provided that neither the
Borrower nor any of the Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of management of the Borrower) with respect thereto to the extent
required by, and in accordance with, GAAP and the failure to pay could not
reasonably be expected to result in a Material Adverse Effect.

 

9.5         Consolidated Corporate Franchises. The Borrower will do, and will
cause each Restricted Subsidiary to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, corporate
rights and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and its Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.

 

9.6         Compliance with Statutes, Regulations, Etc. The Borrower will, and
will cause each Restricted Subsidiary to, comply with all Requirements of Law
applicable to it or its property, including all governmental approvals or
authorizations required to conduct its business,

 

92

--------------------------------------------------------------------------------


 

and to maintain all such governmental approvals or authorizations in full force
and effect, in each case except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

9.7         ERISA.

 

(a)          Promptly after the Borrower or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following events that,
individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Borrower will deliver to the Administrative Agent a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that the
Borrower or such ERISA Affiliate is required or proposes to take, together with
any notices (required, proposed or otherwise) given to or filed with or by the
Borrower, such ERISA Affiliate, the PBGC, a Plan participant (other than notices
relating to an individual participant’s benefits) or the Plan administrator with
respect thereto: that a Reportable Event has occurred; that an accumulated
funding deficiency has been incurred or an application is to be made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified the Borrower or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that the Borrower or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

 

(b)         Promptly following any request therefor, on and after the
effectiveness of the Pension Act, the Borrower will deliver to the
Administrative Agent copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower and any of its Subsidiaries or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Borrower and any of its Subsidiaries or any
ERISA Affiliate may request with respect to any Multiemployer Plan; provided
that if the Borrower, any of its Subsidiaries or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower, the applicable Subsidiary(ies) or
the ERISA Affiliate(s) shall promptly make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof.

 

93

--------------------------------------------------------------------------------


 

9.8        Maintenance of Properties. The Borrower will, and will cause each of
the Restricted Subsidiaries to, except in each case, where the failure to so
comply could not reasonably be expected to result in a Material Adverse Effect:

 

(a)        operate its Oil and Gas Properties and other material properties or
cause such Oil and Gas Properties and other material properties to be operated
in a careful and efficient manner in accordance with the practices of the
industry and in compliance with all applicable Contractual Requirements and all
applicable Requirements of Law, including applicable proration requirements and
Environmental Laws, and all applicable Requirements of Law of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom;

 

(b)        keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material properties, including all equipment, machinery and facilities;
and

 

(c)        to the extent a Credit Party is not the operator of any property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 9.8.

 

9.9        Transactions with Affiliates. The Borrower will conduct, and cause
each of the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than the Borrower and the Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction) on
terms that are substantially as favorable to the Borrower or such Restricted
Subsidiary as it would obtain at the time in a comparable arm’s-length
transaction with a Person that is not an Affiliate; provided that the foregoing
restrictions shall not apply to:

 

(a)        the payment of Transaction Expenses,

 

(b)        the issuance of Stock or Stock Equivalents of the Borrower (or any
direct or indirect parent thereof) to the Manager or the management of the
Borrower (or any direct or indirect parent thereof) or any of its Subsidiaries
in connection with the Transactions or pursuant to arrangements described in
clauses (e) and (j) below,

 

(c)        equity issuances, repurchases, retirements or other acquisitions or
retirements of Stock or Stock Equivalents or working interests or any equivalent
investment interest held by Manager in an Industry Investment, in each case, by
the Borrower (or any direct or indirect parent thereof) permitted under
Section 10.6,

 

(d)        loans, advances and other transactions between or among the Borrower,
any Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under Section 10,

 

94

--------------------------------------------------------------------------------


 

(e)          employment and severance arrangements and health, disability and
similar insurance or benefit plans between the Borrower (or any direct or
indirect parent thereof) and the Subsidiaries and their respective directors,
officers, employees or consultants (including management and employee benefit
plans or agreements, subscription agreements or similar agreements pertaining to
the repurchase of Stock or Stock Equivalents pursuant to put/call rights or
similar rights with current or former employees, officers, directors or
consultants and equity option or incentive plans and other compensation
arrangements) in the ordinary course of business or as otherwise approved by the
board of directors or managers of the Borrower (or any direct or indirect parent
thereof),

 

(f)          the payment of customary fees and reasonable out of pocket costs
to, and indemnities provided on behalf of, directors, managers, consultants,
officers and employees of the Borrower (or any direct or indirect parent
thereof), the Manager, the Sponsor and the Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of, or in
connection with any services provided to, the Borrower and the Subsidiaries,

 

(g)         transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 9.9, including without limitation the
Partnership Agreement, the Working Interest Side Letter, the management
agreement with KKR, the Oil and Gas Services Agreement and other agreements with
the Manager and/or KKR, or any amendment thereto to the extent such an amendment
is not adverse, taken as a whole, to the Lenders in any material respect,

 

(h)         Dividends, redemptions, repurchases and other actions permitted
under Section 10.6 and Section 10.7,

 

(i)           customary payments (including reimbursement of fees and expenses)
by the Borrower and any Subsidiaries to the Sponsor made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures, whether or not consummated), which payments are approved by the
majority of the members of the board of directors or managers or a majority of
the disinterested members of the board of directors or managers of the Borrower
(or any direct or indirect parent thereof), in good faith,

 

(j)           any issuance of Stock or Stock Equivalents or other payments,
awards or grants in cash, securities, Stock, Stock Equivalents or otherwise
pursuant to, or the funding of, employment arrangements, equity options and
equity ownership plans approved by the board of directors or board of managers
of the Borrower (or any direct or indirect parent thereof),

 

(k)          payments by the Borrower (or any direct or indirect parent thereof)
and the Subsidiaries pursuant to tax sharing agreements among the Borrower (and
any such parent) and the Subsidiaries on customary terms; provided that payments
by Borrower and the Subsidiaries under any such tax sharing agreements shall not
exceed the excess (if any) of the amount they would pay on a standalone basis
over the amount they actually pay to Governmental Authorities, and

 

95

--------------------------------------------------------------------------------

 

(l)           sales or conveyances of net profits interests for cash at Fair
Market Value allowed under Section 10.4.

 

9.10       End of Fiscal Years; Fiscal Quarters. The Borrower will, for
financial reporting purposes, cause (a) each of its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end; provided, however, that the Borrower may, upon
written notice to the Administrative Agent change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary in order to reflect
such change in financial reporting.

 

9.11       Additional Guarantors, Grantors and Collateral.

 

(a)          Subject to any applicable limitations set forth in the Guarantee or
the Security Documents, the Borrower will cause (i) any direct or indirect
Domestic Subsidiary (other than any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Closing Date (including pursuant to a Permitted
Acquisition) and (ii) any Subsidiary of the Borrower that ceases to be an
Excluded Subsidiary, in each case within 30 days from the date of such
formation, acquisition or cessasion, as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion), to execute (A) a
supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement, substantially in the form of Annex A, Exhibit 1 or Annex A, as
applicable, to the respective agreement in order to become a Guarantor under the
Guarantee, a grantor under the Security Agreement, a pledgor under the Pledge
Agreement and (B) a joinder to the Intercompany Note, substantially in the form
of Annex I thereto.

 

(b)         Subject to any applicable limitations set forth in the Pledge
Agreement, the Borrower will pledge, and, if applicable, will cause each other
Guarantor (or Person required to become a Guarantor pursuant to Section 9.11(a))
to pledge, to the Collateral Agent, for the benefit of the Secured Parties,
(i) all of the Stock (other than any Excluded Stock) of each Subsidiary owned by
the Borrower or any Guarantor (or Person required to become a Guarantor pursuant
to Section 9.11(a)), in each case, formed or otherwise purchased or acquired
after the Closing Date, pursuant to a supplement to the Pledge Agreement
substantially in the form of Annex A thereto and, (ii) except with respect to
intercompany Indebtedness, all evidences of Indebtedness for borrowed money in a
principal amount in excess of $993,000 (individually) that is owing to the
Borrower or any Guarantor (or Person required to become a Guarantor pursuant to
Section 9.11(a)) (which shall be evidenced by a promissory note), in each case
pursuant to a supplement to the Pledge Agreement substantially in the form of
Annex A thereto.

 

(c)          The Borrower agrees that all Indebtedness of the Borrower and each
of its Subsidiaries that is owing to any Credit Party (or a Person required to
become a Guarantor pursuant to Section 9.11(a)) shall be evidenced by the
Intercompany Note, which promissory note shall be required to be pledged to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the Pledge
Agreement.

 

96

--------------------------------------------------------------------------------


 

(d)         In connection with each redetermination (but not any adjustment) of
the Borrowing Base, the Borrower shall review the applicable Reserve Report, if
any, and the list of current Mortgaged Properties (as described in
Section 9.14(c)), to ascertain whether the PV-9 of the Collateral (calculated at
the time of redetermination) meets the Collateral Coverage Minimum after giving
effect to exploration and production activities, acquisitions, Dispositions and
production. In the event that the PV-9 of the Mortgaged Properties (calculated
at the time of redetermination) does not meet the Collateral Coverage Minimum,
then the Borrower shall, and shall cause its Credit Parties to, grant, within 60
days of delivery of the certificate required under Section 9.14(c) (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), to the Collateral Agent as security for the Obligations a
first-priority Lien interest (subject to Liens permitted by Section 10.2) on
additional Borrowing Base Properties not already subject to a Lien of the
Security Documents such that, after giving effect thereto, the PV-9 of the
Collateral (calculated at the time of redetermination) meets the Collateral
Coverage Minimum. All such Liens will be created and perfected by and in
accordance with the provisions of the Security Documents, including, if
applicable, any additional Mortgages. In order to comply with the foregoing, if
any Restricted Subsidiary places a Lien on its property and such Subsidiary is
not a Guarantor, then it shall become a Guarantor and comply with the provisions
of Sections 9.11(a), (b) and (c).

 

9.12       Use of Proceeds.

 

(a)          The Borrower will use the proceeds of the Loans made on the Closing
Date to repay the Existing Loans and to pay Transaction Expenses.

 

(b)         On and after the Closing Date, the Borrower will use Letters of
Credit and Loans for (i) the acquisition, development and exploration of Oil and
Gas Properties, (ii) working capital and (iii) other general corporate purposes
(including Permitted Acquisitions).

 

9.13       Further Assurances.

 

(a)          Subject to the applicable limitations set forth in the Security
Documents, the Borrower will, and will cause each other Credit Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture, filings, assignments of as-extracted collateral,
mortgages, deeds of trust and other documents) that may be required under any
applicable Requirements of Law, or that the Collateral Agent or the Majority
Lenders may reasonably request, in order to grant, preserve, protect and perfect
the validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Restricted Subsidiaries.

 

(b)         The Borrower agrees that it will, or will cause its relevant
Subsidiaries to, complete each of the actions described on Schedule 9.13(b) as
soon as commercially reasonable and by no later than the date set forth in
Schedule 9.13(b) with respect to such action or such later date as the
Administrative Agent may reasonably agree.

 

(c)          Notwithstanding anything herein to the contrary, if the Collateral
Agent and the Borrower reasonably determine in writing that the cost of creating
or perfecting any Lien on any

 

97

--------------------------------------------------------------------------------


 

property is excessive in relation to the benefits afforded to the Lenders
thereby, then such property may be excluded from the Collateral for all purposes
of the Credit Documents.

 

9.14       Reserve Reports.

 

(a)          On or before March 15th and September 15th of each year, commencing
March 15, 2011, the Borrower shall furnish to the Administrative Agent a Reserve
Report evaluating, as of the immediately preceding December 31st and June 30th,
the Proved Reserves of the Borrower and the Credit Parties located within the
geographic boundaries of the United States of America (or the Outer Continental
Shelf adjacent to the United States of America) that the Borrower desires to
have included in any calculation of the Borrowing Base. The Reserve Report as of
December 31 of each year shall be prepared or audited by one or more Approved
Petroleum Engineers, and the Reserve Report as of June 30 of each year shall be
prepared by or under the supervision of the chief engineer of the Borrower or by
the Borrower and the Borrower shall certify such Reserve Report to be true and
accurate in all material respects and, except as otherwise specified therein, to
have been prepared in all material respects in accordance with the procedures
used in the immediately preceding December 31 Reserve Report or the Initial
Reserve Report, if no December 31 Reserve Report has been delivered.

 

(b)         In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent a Reserve Report prepared by or under the
supervision of the chief engineer of the Borrower or by the Borrower and the
Borrower shall certify such Reserve Report to be true and accurate in all
material respects and to have been prepared, except as otherwise specified
therein, in all material respects in accordance with the procedures used in the
immediately preceding December 31 Reserve Report or the Initial Reserve Report,
if no December 31 Reserve Report has been delivered. For any Interim
Redetermination pursuant to Section 2.14(b), the Borrower shall provide such
Reserve Report with an “as of” date as required by the Administrative Agent, as
soon as possible, but in any event no later than 30 days, in the case of any
Interim Redetermination requested by the Borrower or 45 days, in the case of any
Interim Redetermination requested by the Administrative Agent or the Lenders,
following the receipt of such request.

 

(c)          With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent a Reserve Report Certificate from an
Authorized Officer of the Borrower certifying that in all material respects:
(i) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct in all material respects,
(ii) except as set forth in an exhibit to such certificate, the Borrower or
another Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in such Reserve Report (other than those (i) Disposed of in
compliance with Section 10.4 since delivery of such Reserve Report, (ii) leases
that have expired in accordance with their terms and (iii) with title defects
disclosed in writing to the Administrative Agent) and such Borrowing Base
Properties are free of all Liens except for Liens permitted by Section 10.2,
(iii) except as set forth on an exhibit to such certificate, on a net basis
there are no gas imbalances, take or pay or other prepayments in excess of the
volume specified in Section 8.19 with respect to the Credit Parties’ Oil and Gas
Property evaluated in such Reserve Report that would require the Borrower or any
other Credit Party to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (iv)

 

98

--------------------------------------------------------------------------------


 

none of the Borrowing Base Properties have been Disposed since the date of the
last Borrowing Base determination except those Borrowing Base Properties listed
on such certificate as having been Disposed, (v) the certificate shall also
attach, as schedules thereto, a list of (A) all material marketing agreements
(which are not cancellable on 60 days’ notice or less without penalty or
detriment) entered into subsequent to the later of the Closing Date and the most
recently delivered Reserve Report for the sale of production of the Credit
Parties’ Hydrocarbons (including calls on, or other parties rights to purchase,
production, whether or not the same are currently being exercised) that have a
maturity date or expiry date of longer than six months from the last day of such
fiscal year or period, as applicable and (B) all Borrowing Base Properties
evaluated by such Reserve Report that are Collateral and demonstrating that the
PV-9 of the Collateral (calculated at the time of delivery of such Reserve
Report) meets the Collateral Coverage Minimum.

 

9.15       Title Information.

 

(a)          On or before the delivery to the Administrative Agent of each
Reserve Report required by Section 9.14(a), the Borrower will deliver, if
requested by the Administrative Agent, title information in form and substance
reasonably acceptable to the Administrative Agent and consistent with usual and
customary standards for the geographic regions in which the Borrowing Base
Properties are located covering enough of the Borrowing Base Properties
evaluated by such Reserve Report that were not included in the immediately
preceding Reserve Report, so that the Administrative Agent shall have received
together with title information previously delivered to the Administrative
Agent, reasonably satisfactory title information on the Borrowing Base
Properties.

 

(b)         If title information for additional properties has been provided
under Section 9.15(a) and the Administrative Agent shall provide written notice
to the Borrower that title defects or exceptions exist with respect to such
additional properties, then the Borrower shall, within 60 days of its receipt of
such notice (or such longer period as the Administrative Agent may agree in its
reasonable discretion) cure any such title defects or exceptions (including
defects or exceptions as to priority of the Collateral Agent’s Liens that are
not permitted by Section 10.2) raised by such information.

 

(c)          If any title defect or exception requested by the Administrative
Agent to be cured cannot be cured within the 60-day period (or longer period as
the Administrative Agent may agree in its reasonable discretion), such default
shall not be a Default, but instead the Administrative Agent and/or the Required
Lenders shall have the right to adjust the Borrowing Base as contemplated by
Section 2.14(h).

 

SECTION 10.       Negative Covenants.

 

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment) and the Loans and Unpaid Drawings, together with
interest, fees and all other Obligations incurred hereunder (other than Hedging
Obligations under Secured Hedge Agreements, Cash Management Obligations under
Secured

 

99

--------------------------------------------------------------------------------


 

Cash Management Agreements or contingent indemnification obligations not then
due and payable), are paid in full:

 

10.1       Limitation on Indebtedness. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness other than the following:

 

(a)          Indebtedness arising under the Credit Documents;

 

(b)         Indebtedness of (i) the Borrower or any Guarantor owing to the
Borrower or any Subsidiary; provided that any such Indebtedness owing by a
Credit Party to a Subsidiary that is not a Guarantor shall (x) be evidenced by
the Intercompany Note or (y) otherwise be outstanding on the Closing Date so
long as such Indebtedness is evidenced by an intercompany note substantially in
the form of Exhibit M or otherwise subject to subordination terms substantially
identical to the subordination terms set forth in Exhibit M, in each case, to
the extent permitted by Requirements of Law and not giving rise to material
adverse tax consequences, (ii) any Subsidiary that is not a Guarantor owing to
any other Subsidiary that is not a Guarantor and (iii) to the extent permitted
by Section 10.5, any Subsidiary that is not a Guarantor owing to the Borrower or
any Guarantor;

 

(c)          Indebtedness in respect of any bankers’ acceptance, bank
guarantees, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business (including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation
claims);

 

(d)         subject to compliance with Section 10.5, Guarantee Obligations
incurred by (i) Restricted Subsidiaries in respect of Indebtedness of the
Borrower or other Restricted Subsidiaries that is permitted to be incurred under
this Agreement (except that a Restricted Subsidiary that is not a Credit Party
may not, by virtue of this Section 10.1(d) guarantee Indebtedness that such
Restricted Subsidiary could not otherwise incur under this Section 10.1) and
(ii) the Borrower in respect of Indebtedness of Restricted Subsidiaries that is
permitted to be incurred under this Agreement; provided that (A) if the
Indebtedness being guaranteed under this Section 10.1(d) is subordinated to the
Obligations, such Guarantee Obligations shall be subordinated to the Guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness, (B) no guarantee by any
Restricted Subsidiary of any Permitted Additional Debt shall be permitted unless
such Restricted Subsidiary shall have also provided a guarantee of the
Obligations substantially on the terms set forth in the Guarantee and (C) the
aggregate amount of Guarantee Obligations incurred by Credit Parties under this
clause (d) in respect of obligations owed by Persons that are not Credit Parties
and the aggregate amount of Guarantee Obligations incurred by Restricted
Subsidiaries that are not Guarantors under this clause (d), when combined with
the total amount of Indebtedness incurred by Restricted Subsidiaries that are
not Guarantors pursuant to Section 10.1(n), shall not exceed the greater of
$397,000 or five percent (5%) of Consolidated Total Assets (measured as of the
date such Guarantee Obligation is incurred based upon the financial statements
most recently available prior to such date);

 

100

--------------------------------------------------------------------------------


 

(e)          Guarantee Obligations (i) incurred in the ordinary course of
business in respect of obligations of (or to) suppliers, customers, franchisees,
lessors, licensees or sublicensees or (ii) otherwise constituting Investments
permitted by Sections 10.5(d), (g), (h), (i), (p), (q) and (r);

 

(f)          (i) Indebtedness (including Indebtedness arising under Capital
Leases) incurred within 270 days of the acquisition, construction, repair,
replacement, expansion or improvement of fixed or capital assets to finance the
acquisition, construction, repair, replacement expansion, or improvement of such
fixed or capital assets; provided that the aggregate amount of Indebtedness
incurred under this clause (i) at any time outstanding shall not exceed the
greater of $993,000 or ten percent (10%) of Consolidated Total Assets (measured
as of the date such Indebtedness is incurred based upon the financial statements
most recently available prior to such date), (ii) Indebtedness arising under
Capital Leases, other than (A) Capital Leases in effect on the Closing Date and
(B) Capital Leases entered into pursuant to subclause (i) above and (iii) any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness; it is understood that any obligations existing on the Closing Date
(x) that were not included on the balance sheet of the Borrower and the
Restricted Subsidiaries as Capitalized Lease Obligations and (y) that are
subsequently recharacterized as Capitalized Lease Obligations due to a change in
accounting treatment shall not be treated as Capitalized Lease Obligations for
the purpose of this Section 10.1(f);

 

(g)         Indebtedness outstanding on the date hereof listed on Schedule 10.1
and any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

 

(h)         Indebtedness in respect of Hedge Agreements, subject to the
limitations set forth in Section 10.10;

 

(i)           [reserved];

 

(j)           (i) Indebtedness of a Person or Indebtedness attaching to the
assets of a Person that, in either case, becomes a Restricted Subsidiary (or is
a Restricted Subsidiary that survives a merger with such Person or any of its
Subsidiaries) or Indebtedness attaching to the assets that are acquired by the
Borrower or any Restricted Subsidiary, in each case after the Closing Date as
the result of a Permitted Acquisition; provided that

 

(A)        such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,

 

(B)         such Indebtedness is not guaranteed in any respect by the Borrower
or any Restricted Subsidiary (other than any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger with such Person or any of
its Subsidiaries),

 

(C)         (1) the Stock of such Person is pledged to the Collateral Agent to
the extent required under Section 9.11(b) and (2) such Person executes a
supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement and a joinder to the Intercompany Note, in each case to the extent
required under Section 9.11; provided that the assets covered by such pledges
and security interests may, to the extent permitted by Section 10.2, equally and
ratably secure such Indebtedness assumed with the Secured Parties subject to

 

101

--------------------------------------------------------------------------------


 

intercreditor arrangements in form and substance reasonably satisfactory to the
Administrative Agent; provided, further, that the requirements of this clause
(C) shall not apply to any Indebtedness of the type that could have been
incurred under Section 10.1(f),

 

(D)         after giving effect to the assumption of any such Indebtedness, to
such acquisition and to any related Pro Forma Adjustment, the Borrower shall be
in compliance on a Pro Forma Basis with the Financial Performance Covenants, as
such covenants are recomputed as at the last day of the most recently ended Test
Period as if such assumption and acquisition had occurred on the first day of
such Test Period, and

 

(E)         the aggregate amount of all such Indebtedness outstanding on any
date does not exceed the greater of $993,000 or ten percent (10%) of
Consolidated Total Assets (measured as of the date such Indebtedness is incurred
based upon the financial statements most recently available prior to such date);

 

              (ii)           any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness;

 

(k)          Indebtedness consisting of secured financings by a Foreign
Subsidiary in which no Credit Party’s assets are used to secure such
Indebtedness;

 

(l)           Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations not in
connection with money borrowed, in each case provided in the ordinary course of
business or consistent with past practice, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
or consistent with past practice;

 

(m)         [reserved];

 

(n)         (i) other additional Indebtedness and (ii) any Permitted Refinancing
Indebtedness issued as incurred to Refinance such Indebtedness; provided that
the aggregate principal amount of Indebtedness outstanding at any time pursuant
to this clause (n) shall not at any time exceed the greater of $993,000 or ten
percent (10%) of Consolidated Total Assets (measured as of the date such
Indebtedness is incurred based upon the financial statements most recently
available prior to such date); provided, further, that the aggregate amount of
Indebtedness incurred by Restricted Subsidiaries that are not Guarantors under
this clause (n), when combined with the total amount of Indebtedness incurred by
Restricted Subsidiaries that are not Guarantors pursuant to Section 10.1(d),
shall not exceed the greater of $497,000 or five percent (5%) of Consolidated
Total Assets (measured as of the date such Indebtedness is incurred based upon
the financial statements most recently available prior to such date);

 

(o)         Indebtedness in respect of Permitted Additional Debt and any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness; provided that (i) the aggregate principal amount of Indebtedness
outstanding at any time under this clause (o) shall not exceed $39,735,000,
(ii) after giving effect to the incurrence or issuance thereof, the Borrower
shall be in compliance on a Pro Forma Basis with the Financial Performance
Covenants as such covenants are recomputed as of the last day of the most
recently ended Test

 

102

--------------------------------------------------------------------------------


 

Period as if such incurrence or issuance had occurred on the first day of such
Test Period and (iii) the Borrowing Base shall be adjusted as set forth in
Section 2.14(e);

 

(p)         Cash Management Services and other Indebtedness in respect of
netting services, automatic clearing house arrangements, employees’ credit or
purchase cards, overdraft protections and similar arrangements, in each case
incurred in the ordinary course of business;

 

(q)         Indebtedness incurred in the ordinary course of business in respect
of obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

 

(r)          Indebtedness arising from agreements of the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the disposition of
any business, assets or Stock permitted hereunder;

 

(s)          Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (i) obligations to pay insurance premiums or (ii) obligations
contained in firm transportation or supply agreements, in each case arising in
the ordinary course of business;

 

(t)          Indebtedness representing deferred compensation to employees,
consultants or independent contractors of the Borrower (or, to the extent such
work is done for the Borrower or its Subsidiaries, any direct or indirect parent
thereof) and the Restricted Subsidiaries incurred in the ordinary course of
business;

 

(u)         Indebtedness consisting of promissory notes issued by the Borrower
or any Guarantor to current or former officers, managers, consultants, directors
and employees (or their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees) to finance the
purchase or redemption of Stock or Stock Equivalents of the Borrower (or any
direct or indirect parent thereof) permitted by Section 10.6;

 

(v)         Indebtedness consisting of obligations of the Borrower and the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment permitted hereunder;

 

(w)         Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business;

 

(x)          Indebtedness of the Borrower or any Restricted Subsidiary to any
joint venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the Cash
Management Services (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Restricted Subsidiaries; and

 

(y)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (x) above.

 

103

--------------------------------------------------------------------------------


 

10.2       Limitation on Liens. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

 

(a)          Liens arising under the Credit Documents to secure the Obligations
(including Liens contemplated by Section 3.8);

 

(b)         Permitted Liens;

 

(c)          (i) Liens (including liens arising under Capital Leases to secure
Capital Lease Obligations) securing Indebtedness permitted pursuant to
Section 10.1(f); provided that (A) such Liens attach concurrently with or within
270 days after completion of the acquisition, construction, repair, replacement,
expansion or improvement (as applicable) of the property subject to such Liens
and (B) such Liens attach at all times only to the assets so financed except
(1) for accessions to the property financed with the proceeds of such
Indebtedness and the proceeds and the products thereof and (2) that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender, and (ii) Liens on the
assets of a Restricted Subsidiary that is not a Credit Party securing
Indebtedness permitted pursuant to Section 10.1(n);

 

(d)         Liens existing on the date hereof; provided that any Lien securing
Indebtedness in excess of (i) $199,000 individually or (ii) $397,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (d) that are not listed on Schedule 10.2)
shall only be permitted to the extent such Lien is listed on Schedule 10.2;

 

(e)          (i) the modification, replacement, extension or renewal of any Lien
permitted by clauses (a), (b), (c), (d), (f) and (q) of this Section 10.2 upon
or in the same assets theretofore subject to such Lien or upon or in
after-acquired property that is (A) affixed or incorporated into the property
covered by such Lien, (B) in the case of Liens permitted by clauses (f) and (q),
subject to a Lien securing Indebtedness permitted under Section 10.1, the terms
of which Indebtedness require or include a pledge of after-acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (C) the proceeds and products thereof or (ii) Liens securing
Indebtedness incurred in replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of secured Indebtedness, to the extent the
replacement, extension or renewal of the Indebtedness secured thereby is
permitted by Section 10.1;

 

(f)          Liens existing on the assets of any Person that becomes a
Subsidiary, or existing on assets acquired, pursuant to a Permitted Acquisition
or any other Investment permitted under Section 10.5 to the extent the Liens on
such assets secure Indebtedness permitted by Section 10.1(j); provided that such
Liens attach at all times only to the same assets that such Liens (or upon or in
after-acquired property that is (i) affixed or incorporated into the property
covered by such Lien, (ii) after-acquired property subject to a Lien securing
Indebtedness permitted under Section 10.1(j), the terms of which Indebtedness
require or include a pledge of after-acquired property (it being understood that
such requirement shall not be permitted to apply

 

104

--------------------------------------------------------------------------------


 

to any property to which such requirement would not have applied but for such
acquisition) and (iii) the proceeds and products thereof) attached to, and
secure only, the same Indebtedness or obligations (or any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness permitted by Section 10.1)
that such Liens secured, immediately prior to such Permitted Acquisition or
Investment;

 

(g)         Liens securing Indebtedness or other obligations (i) of the Borrower
or a Restricted Subsidiary in favor of a Credit Party and (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;

 

(h)         Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);

 

(i)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under
Section 10.4, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

(j)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale or purchase of goods entered into
by the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

(k)          Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

 

(l)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;

 

(m)         Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;

 

(n)         Liens solely on any cash earnest money deposits made by the Borrower
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(o)         Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

105

--------------------------------------------------------------------------------

 

(p)         the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

(q)         Liens securing any Indebtedness permitted by Section 10.1(k); and

 

(r)          additional Liens on property not constituting Borrowing Base
Properties so long as the aggregate principal amount of the obligations secured
thereby at any time outstanding does not exceed the greater of $745,000 or seven
and one-half percent (7.5%) of Consolidated Total Assets (measured as of the
date such Lien or the Indebtedness secured is incurred based upon the financial
statements most recently available prior to such date).

 

10.3       Limitation on Fundamental Changes. Except as permitted by Sections
10.4 or 10.5, the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all its business units, assets
or other properties, except that:

 

(a)          any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person or, in the case of a
merger, amalgamation or consolidation with or into the Borrower, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Borrower) shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein referred
to as the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing at the date of such merger, amalgamation or consolidation or would
result from such consummation of such merger, amalgamation or consolidation, and
(iv) if such merger, amalgamation or consolidation involves the Borrower and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Subsidiary of the Borrower (A) the Successor Borrower
shall be in compliance, on a Pro Forma Basis after giving effect to such merger,
amalgamation or consolidation, with the Financial Performance Covenants, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Section as if such merger, amalgamation or consolidation had
occurred on the first day of such Test Period, (B) each Guarantor, unless it is
the other party to such merger, amalgamation or consolidation or unless the
Successor Borrower is the Borrower, shall have by a supplement to the Guarantee
confirmed that its Guarantee shall apply to the Successor Borrower’s obligations
under this Agreement, (C) each Subsidiary grantor and each Subsidiary pledgor,
unless it is the other party to such merger, amalgamation or consolidation or
unless the Successor Borrower is the Borrower, shall have by a supplement to the
Credit Documents confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (D) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or consolidation
or unless the Successor Borrower is the Borrower, shall have by an amendment to
or restatement of the applicable Mortgage confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, (E) the Borrower shall have delivered to the Administrative

 

106

--------------------------------------------------------------------------------


 

Agent an officer’s certificate stating that such merger, amalgamation or
consolidation and any supplements to the Credit Documents preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents, (F) if reasonably requested by the Administrative
Agent, an opinion of counsel shall be required to be provided to the effect that
such merger, amalgamation or consolidation does not violate this Agreement or
any other Credit Document; provided, further, that if the foregoing are
satisfied, the Successor Borrower (if other than the Borrower) will succeed to,
and be substituted for, the Borrower under this Agreement and (G) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5;

 

(b)         any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into any one or more Subsidiaries of the
Borrower; provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving Person or (B) the Borrower shall
take all steps necessary to cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Guarantor) shall execute
a supplement to the Guarantee, the Security Agreement, the Pledge Agreement and
any applicable Mortgage, and a joinder to the Intercompany Note, each in form
and substance reasonably satisfactory to the Collateral Agent in order for the
surviving Person to become a Guarantor and pledgor, mortgagor and grantor of
Collateral for the benefit of the Secured Parties and to acknowledge and agree
to the terms of the Intercompany Note, (iii) no Borrowing Base Deficiency,
Default or Event of Default has occurred and is continuing on the date of such
merger, amalgamation or consolidation or would result from the consummation of
such merger, amalgamation or consolidation and (iv) if such merger, amalgamation
or consolidation involves a Subsidiary and a Person that, prior to the
consummation of such merger, amalgamation or consolidation, is not a Restricted
Subsidiary of the Borrower, (A) the Borrower shall be in compliance, on a Pro
Forma Basis after giving effect to such merger, amalgamation or consolidation,
with the Financial Performance Covenants, as such covenants are recomputed as at
the last day of the most recently ended Test Period under such Section as if
such merger, amalgamation or consolidation had occurred on the first day of such
Test Period, (B) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate stating that such merger, amalgamation or consolidation
and such supplements to any Credit Document preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Agreement and (C) such merger, amalgamation or consolidation shall comply with
all the conditions set forth in the definition of the term “Permitted
Acquisition” or is otherwise permitted under Section 10.5;

 

(c)          any Restricted Subsidiary that is not a Guarantor may (i) merge,
amalgamate or consolidate with or into any other Restricted Subsidiary and
(ii) Dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower, a Guarantor or any other Restricted Subsidiary of
the Borrower;

 

107

--------------------------------------------------------------------------------


 

(d)         any Guarantor may (i) merge, amalgamate or consolidate with or into
any other Subsidiary Guarantor, (ii) merge, amalgamate or consolidate with or
into any other Subsidiary which is not a Guarantor or Dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to any other Subsidiary
that is not a Guarantor; provided that if such Guarantor is not the surviving
entity, such merger, amalgamation or consolidation shall be deemed to be, and
any such Disposition shall be, an “Investment” and subject to the limitations
set forth in Section 10.5 and (iii) Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any other Guarantor;

 

(e)          any Restricted Subsidiary may liquidate or dissolve if (i) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (ii) to the extent such Restricted Subsidiary is a Credit Party, any
assets or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution; and

 

(f)          to the extent that no Borrowing Base Deficiency, Default or Event
of Default would result from the consummation of such disposition, the Borrower
and the Restricted Subsidiaries may consummate a merger, dissolution,
liquidation, consolidation or disposition, the purpose of which is to effect a
disposition permitted pursuant to Section 10.4.

 

10.4       Limitation on Sale of Assets. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, (x) convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose (each of the
foregoing a “Disposition”) of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired or
(y) sell to any Person (other than the Borrower or a Guarantor) any shares owned
by it of any Restricted Subsidiary’s Stock and Stock Equivalents, except that:

 

(a)          the Borrower and the Restricted Subsidiaries may Dispose of
(i) inventory and other goods held for sale, including Hydrocarbons, obsolete,
worn out, used or surplus equipment, vehicles and other assets (other than
accounts receivable) in the ordinary course of business (including equipment
that is no longer necessary for the business of the Borrower or its Restricted
Subsidiaries or is replaced by equipment of at least comparable value and use),
(ii) Permitted Investments, and (iii) assets for the purposes of charitable
contributions or similar gifts to the extent such assets are not material to the
ability of the Borrower and its Restricted Subsidiaries, taken as a whole, to
conduct its business in the ordinary course;

 

(b)         the Borrower and the Restricted Subsidiaries may Dispose of any Oil
and Gas Properties or any interest therein or the Stock or Stock Equivalents of
any Restricted Subsidiary or of any Minority Investment owning Oil and Gas
Properties, including, but without limitation, in connection with net profits
interests, operating agreements, farm-ins, joint exploration and development
agreements and other agreements customary in the oil and gas industry for the
purpose of developing such Oil and Gas Properties; provided that such
Disposition is for Fair Market Value; provided, further, that if such
Disposition of Oil and Gas Properties or of any Stock or Stock Equivalents of
any Restricted Subsidiary or Minority Investment owning Oil and Gas Properties
involves Borrowing Base Properties included in the most recently delivered

 

108

--------------------------------------------------------------------------------


 

Reserve Report and the aggregate PV-9 (calculated at the time of such
Disposition) of all such Borrowing Base Properties Disposed of since the later
of (i) the last Scheduled Redetermination Date and (ii) the last adjustment of
the Borrowing Base made pursuant to Section 2.14(g) exceeds 5% of the
then-effective Borrowing Base, then no later than two Business Days’ after the
date of consummation of any such Disposition, the Borrower shall provide notice
to the Administrative Agent of such Disposition and the Borrowing Base
Properties so Disposed and the Borrowing Base shall be adjusted in accordance
with the provisions of Section 2.14(g); provided, further, that to the extent
that the Borrower is notified by the Administrative Agent that a Borrowing Base
Deficiency could result from an adjustment to the Borrowing Base resulting from
such Disposition, after the consummation of such Disposition(s), the Borrower
shall have received net cash proceeds, or shall have cash on hand, sufficient to
eliminate any such potential Borrowing Base Deficiency;

 

(c)          (i) the Borrower and the Restricted Subsidiaries may make
Dispositions to the Borrower or any other Credit Party and (ii) any Restricted
Subsidiary that is not a Credit Party may make Dispositions to the Borrower or
any other Subsidiary; provided that with respect to any such Dispositions, such
sale, transfer or disposition shall be for fair value;

 

(d)         Dispositions (other than of Borrowing Base Properties) for Fair
Market Value to the extent that the aggregate consideration for all such
Dispositions consummated after the Closing Date does not exceed 10% of
Consolidated Total Assets;

 

(e)          the Borrower and any Restricted Subsidiary may effect any
transaction permitted by Section 10.3, 10.5 or 10.6;

 

(f)          the Borrower and the Restricted Subsidiaries may lease, sublease,
license or sublicense (on a non-exclusive basis with respect to any intellectual
property) real, personal or intellectual property in the ordinary course of
business;

 

(g)         Dispositions (including like-kind exchanges) of property (other than
Borrowing Base Properties) to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are applied to the purchase price of such
replacement property, in each case under Section 1031 of the Code or otherwise;

 

(h)         Dispositions of Hydrocarbon Interests to which no Proved Reserves
are attributable and farm-outs of undeveloped acreage to which no Proved
Reserves are attributable and assignments in connection with such farm-outs;

 

(i)           Dispositions of Investments in joint ventures (regardless of the
form of legal entity) to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties set forth in joint
venture arrangements and similar binding arrangements to the extent the same
would be permitted under Section 10.5(i);

 

(j)           Dispositions listed on Schedule 10.4 (“Scheduled Dispositions”);

 

(k)          transfers of property subject to a (i) Casualty Event or in
connection with any condemnation proceeding with respect to Collateral upon
receipt of the net cash proceeds of such

 

109

--------------------------------------------------------------------------------


 

Casualty Event or condemnation proceeding or (ii) in connection with any
Casualty Event or any condemnation proceeding, in each case with respect to
property that does not constitute Collateral;

 

(l)           Dispositions of accounts receivable in connection with the
collection or compromise thereof;

 

(m)         the unwinding of any Hedge Agreement (subject to the terms of
Section 2.14(f));

 

(n)         Dispositions of working interests and/or equivalent investment
interests to the Manager or its Affiliates pursuant to the Working Interest Side
Letter;

 

(o)         Dispositions of Oil and Gas Properties not included in the Borrowing
Base; and

 

(p)         Disposition of any asset between or among the Borrower and/or its
Restricted Subsidiaries as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses
(a) through (n) above.

 

Notwithstanding anything to the contrary herein contained, the Borrower shall
use the net cash proceeds, if any, of any Disposition made while a Borrowing
Base Deficiency exists to reduce such Borrowing Base Deficiency.

 

10.5       Limitation on Investments. The Borrower will not, and will not permit
any of the Restricted Subsidiaries, to make any Investment except:

 

(a)          extensions of trade credit and purchases of assets and services
(including purchases of inventory, supplies and materials) in the ordinary
course of business;

 

(b)         Investments that were Permitted Investments when such Investments
were made;

 

(c)          loans and advances to officers, directors, employees and
consultants of the Borrower (or any direct or indirect parent thereof) or any of
its Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of the Borrower (or any direct or indirect parent
thereof; provided that, to the extent such loans and advances are made in cash,
the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing subclauses (i) and (ii); provided that the
aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $993,000;

 

(d)         (i) Investments existing on, or made pursuant to legally binding
written commitments in existence on, the date hereof as set forth on Schedule
10.5, (ii) Investments existing on the Closing Date of the Borrower or any
Subsidiary in any other Subsidiary and (iii) any extensions, renewals or
reinvestments thereof, so long as the amount of any Investment made pursuant to
this clause (d) is not increased at any time above the amount of such Investment
set forth on Schedule 10.5;

 

110

--------------------------------------------------------------------------------


 

(e)          Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(f)          Investments to the extent that payment for such Investments is made
with Stock or Stock Equivalents of the Borrower (or any direct or indirect
parent thereof);

 

(g)         Investments (i) by the Borrower in any Guarantor or by any Guarantor
in the Borrower, (ii) by any Restricted Subsidiary that is not a Guarantor in
the Borrower or any other Restricted Subsidiary, and (iii) by the Borrower or
any Guarantor in any Restricted Subsidiary that is not a Guarantor, valued at
the Fair Market Value (determined by the Borrower in good faith) of such
Investment at the time each such Investment is made in an aggregate amount
pursuant to this Section 10. 5(g)(iii) not to exceed the sum of (A) the greater
of $993,000 or ten percent (10%) of Consolidated Total Assets (measured as of
the date such Investment is made based upon the financial statements most
recently available prior to such date), (B) the Applicable Equity Amount at such
time and (C) to the extent not otherwise included in the determination of the
Applicable Equity Amount, an amount equal to any repayments, interest, returns,
profits, distributions, income and similar amounts actually received in cash in
respect of any such Investment (which amount shall not exceed the amount of such
Investment valued at the Fair Market Value of such Investment at the time such
Investment was made) (it being understood that to the extent any Investment made
pursuant to this Section 10.5(g)(iii) was made by using the Applicable Equity
Amount, then the amounts referred to in clause (C) shall, to the extent of the
original usage of the Applicable Equity Amount, be deemed to reconstitute such
amounts).

 

(h)         Investments constituting Permitted Acquisitions or Industry
Investments;

 

(i)           Investments (including but not limited to (i) Minority Investments
and Investments in Unrestricted Subsidiaries, (ii) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries, (iii) Investments in Subsidiaries that are
not Credit Parties, and (iv) Permitted Acquisitions), in each case valued at the
Fair Market Value (determined by the Borrower acting in good faith) of such
Investment at the time each such Investment is made, in an aggregate amount
pursuant to this Section 10.5(i) that, at the time each such Investment is made,
would not exceed the sum of (A) the greater of (1) $1,987,000 or (2) twenty
percent (20%) of Consolidated Total Assets (measured as of the date such
Investment is made based upon the financial statements most recently available
prior to such date) plus (B) the Applicable Equity Amount at such time plus
(C) to the extent not otherwise included in the determination of the Applicable
Equity Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment (which amount shall not exceed the amount of such
Investment valued at the Fair Market Value of such Investment at the time such
Investment was made) (it being understood that to the extent any Investment made
pursuant to this Section 10.5(i) was made by using the Applicable Equity Amount,
then the amounts referred to in the clause (C) shall, to the extent of the
original usage of the Applicable Equity Amount, be deemed to reconstitute such
amounts); provided that the foregoing limits shall not apply during the period
in which, and Investments may be made pursuant to this

 

111

--------------------------------------------------------------------------------


 

Section 10.5(i) without limit at any such time during which, after giving Pro
Forma Effect to the making of any such Investment, (1) no Default or Event of
Default shall have occurred and be continuing and (2) Liquidity is not less than
5% of the then effective Borrowing Base (on a Pro Forma Basis after giving
effect to such Investment); provided, further, that intercompany current
liabilities incurred in the ordinary course of business and consistent with past
practices, in connection with the cash management operations of the Borrower and
the Subsidiaries shall not be included in calculating any limitations in this
paragraph at any time;

 

(j)           Investments constituting non-cash proceeds of Dispositions of
assets to the extent permitted by Section 10.4;

 

(k)          Investments made to repurchase or retire Stock or Stock Equivalents
of the Borrower or any direct or indirect parent thereof or any working
interests or equivalent investment interests granted under the Working Interest
Side Letter owned by the Manager or its Affiliates or any employee or any stock
ownership plan or key employee stock ownership plan of the Borrower (or any
direct or indirect parent thereof);

 

(l)           Investments consisting of Dividends permitted under Section 10.6;

 

(m)         loans and advances to any direct or indirect parent of the Borrower
in lieu of, and not in excess of the amount of, Dividends to the extent
permitted to be made to such parent in accordance with Section 10.6;

 

(n)         Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;

 

(o)         advances of payroll payments to employees, consultants or
independent contractors or other advances of salaries or compensation to
employees, consultants or independent contractors, in each case in the ordinary
course of business;

 

(p)         guarantee obligations of the Borrower or any Restricted Subsidiary
of leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(q)         Investments held by a Person acquired (including by way of merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 10.5 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(r)          Investments in interests in additional Oil and Gas Properties and
gas gathering systems related thereto or Investments related to farm-out,
farm-in, joint operating, joint venture, joint development or other area of
mutual interest agreements, gathering systems, pipelines or other similar oil
and gas exploration and production business arrangements whether through direct
ownership or ownership through a joint venture or similar arrangement;

 

(s)          Investments in Hedge Agreements permitted by Section 10.1 and
Section 10.10;

 

112

--------------------------------------------------------------------------------


 

(t)          Investments consisting of Indebtedness, fundamental changes,
Dispositions and Dividends permitted under Sections 10.1, 10.3, 10.4 and 10.6
(other than 10.6(c)); and

 

(u)         Investments consisting of licensing of intellectual property
pursuant to joint marketing arrangements with other Persons in the ordinary
course of business.

 

10.6       Limitation on Dividends. The Borrower will not pay any dividends
(other than Dividends payable solely in its Stock that is not Disqualified
Stock) or return any capital to its equity holders or make any other
distribution, payment or delivery of property or cash to its equity holders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for consideration, any shares of any class of its Stock or Stock Equivalents or
the Stock or Stock Equivalents of any direct or indirect parent now or hereafter
outstanding, or set aside any funds for any of the foregoing purposes, or permit
any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted by
Section 10.5) any Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof), now or hereafter outstanding (all of the foregoing,
“Dividends”); except that:

 

(a)          the Borrower may (or may pay dividends to permit any direct or
indirect parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its (or such parent’s) Stock or
Stock Equivalents or with proceeds from substantially concurrent equity
contributions or issuances of new Stock or Stock Equivalents; provided that such
new Stock or Stock Equivalents contain terms and provisions at least as
advantageous to the Lenders in all material respects to their interests as those
contained in the Stock or Stock Equivalents redeemed thereby;

 

(b)         the Borrower may (i) (or may pay dividends to permit any direct or
indirect parent thereof to) redeem, acquire, retire or repurchase shares of its
(or such parent’s) Stock or Stock Equivalents held by any present or former
officer, manager, consultant, director or employee (or their respective
Affiliates, estates, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees or immediate family members) of
the Borrower and its Subsidiaries or any parent thereof, upon the death,
disability, retirement or termination of employment of any such Person or
otherwise in accordance with any equity option or equity appreciation rights
plan, any management, director and/or employee equity ownership, benefit or
incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that, except with respect to repurchases from the Manager and its
Affiliates, non-discretionary repurchases, acquisitions, retirements or
redemptions pursuant to the terms of any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement, the
aggregate amount of all cash paid in respect of all such shares of Stock or
Stock Equivalents so redeemed, acquired, retired or repurchased in any calendar
year does not exceed the sum of (A) $497,000 (which shall increase to $993,000
subsequent to the consummation of a Qualifying IPO) plus (B) all net cash
proceeds obtained by the Borrower during such calendar year from the sale of
such Stock or Stock Equivalents to other present or former officers,
consultants, employees, directors and managers in connection with any permitted
compensation and incentive arrangements plus (C) all net cash proceeds obtained
from any key-man life insurance policies received during such calendar year;

 

113

--------------------------------------------------------------------------------


 

notwithstanding the foregoing, 100% of the unused amount of payments in respect
of Section 10.6(b)(i) (before giving effect to any carry forward) may be carried
forward to the two immediately succeeding fiscal years (but not any other) and
utilized to make payments pursuant to this Section 10.6(b)(i) (any amount so
carried forward shall be deemed to be used last in the subsequent fiscal year);
and (ii) pay Dividends in an amount equal to withholding or similar Taxes
payable or expected to be payable by any present or former employee, director,
manager or consultant (or their respective Affiliates, estates or immediate
family members) and any repurchases of Stock or Stock Equivalents in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options so long as the amount of such payments does not
exceed $248,000 in the aggregate;

 

(c)          to the extent constituting Dividends, the Borrower may make
Investments permitted by Section 10.5;

 

(d)         to the extent constituting Dividends, the Borrower may enter into
and consummate transactions expressly permitted by any provision of
Section 10.3;

 

(e)          the Borrower may repurchase Stock or Stock Equivalents of the
Borrower (or any direct or indirect parent thereof) upon exercise of stock
options or warrants if such Stock or Stock Equivalents represents all or a
portion of the exercise price of such options or warrants;

 

(f)          the Borrower may make and pay Dividends to its owners:

 

(i)           the proceeds of which shall be used to allow any direct or
indirect parent of the Borrower to pay its operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business, in an aggregate amount not to exceed $199,000 in any fiscal
year plus any actual, reasonable and customary indemnification claims made by
directors or officers of the Borrower (or any parent thereof);

 

(ii)          the proceeds of which shall be used to pay franchise taxes and
other fees, taxes and expenses required to maintain any of its direct or
indirect parents’corporate existence;

 

(iii)         the proceeds of which shall be used by such parents to pay
Dividends contemplated by Section 10.6(b);

 

(iv)        the proceeds of which shall be used to make Dividends to allow any
direct or indirect parent thereof to pay fees and expenses (other than to
Affiliates) related to any unsuccessful equity issuance or offering or debt
issuance, incurrence or offering, Disposition or acquisition or investment
transaction permitted by this Agreement; and

 

(v)         the proceeds of which shall be used to pay customary salary, bonus
and other benefits payable to officers, employees and consultants of any direct
or indirect parent thereof, to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and its
Subsidiaries;

 

114

--------------------------------------------------------------------------------

 

(g)         the Borrower or any of the Restricted Subsidiaries may (i) pay cash
in lieu of fractional shares in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) so long as, after
giving Pro Forma Effect thereto, (A) no Default or Event of Default shall have
occurred and be continuing and (B) no Borrowing Base Deficiency exists, honor
any conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms;

 

(h)         the Borrower may pay any dividend or distribution within 60 days
after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement;

 

(i)           the Borrower may make and pay Dividends in respect of taxes of its
direct and indirect owners, at the times and in the amounts set forth in
Section 7.6 of the Partnership Agreement;

 

(j)           so long as, after giving Pro Forma Effect thereto, together with
any concurrent Dividends being paid under Sections 10.6(j) and (k), (i) no
Default or Event of Default shall have occurred and be continuing,
(ii) Liquidity is not less than 5% of the then effective Borrowing Base and (on
a Pro Forma Basis after giving effect to such Investment) and (iii) on a Pro
Forma Basis after giving effect to such Dividend, the Consolidated Total Debt to
Consolidated EBITDAX Ratio shall be less than or equal to 3.75 to 1.00, the
Borrower may declare and pay additional Dividends without limit in cash to the
holders of its Stock and Stock Equivalents;

 

(k)          in addition to the foregoing Dividends and so long as no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and after giving effect to the making of any such Dividend, together with any
concurrent Dividends being paid under Sections 10.6(i)(ii) and (j), the Borrower
shall be in compliance on a Pro Forma Basis with the Financial Performance
Covenants as such covenants are re-computed as of the last day of the most
recently ended Test Period as if (i) such Dividend had been paid on the first
day of such Test Period and (ii) the amount of any Specified Equity Contribution
made during such Test Period were not made to the extent (A) the amount of the
Applicable Equity Amount after making the proposed Dividend is less than or
equal to the amount of such Specified Equity Contributions and (B) such
Specified Equity Contribution was necessary for the Borrower to be in compliance
on a Pro Forma Basis with the Financial Performance Covenants, the Borrower may
declare and pay Dividends in an aggregate amount not to exceed the Applicable
Equity Amount at the time such Dividend is paid; and

 

(l)           the Borrower may make payments described in Sections 9.9(a), (e),
(f), (g), (i) and (k) (subject to the conditions set out therein).

 

10.7       Limitations on Debt Payments and Amendments.

 

(a)          The Borrower will not, and will not permit any Restricted
Subsidiary to, prepay, repurchase or redeem or otherwise defease any Permitted
Additional Debt (it being understood that payments of regularly scheduled cash
interest in respect of such Permitted Additional Debt shall be permitted);
provided, however, that the Borrower or any Subsidiary may prepay,

 

115

--------------------------------------------------------------------------------


 

repurchase, redeem or defease any Permitted Additional Debt (A) with the
proceeds of any Permitted Refinancing Indebtedness, (B) by converting or
exchanging any such Permitted Additional Debt to Stock (other than Disqualified
Stock) of the Borrower or any of its direct or indirect parent or (C) so long
as, after giving Pro Forma Effect thereto, (1) no Default or Event of Default
has occurred and is continuing, (2) Liquidity is not less than 5% of the then
effective Borrowing Base and (on a Pro Forma Basis after giving effect to such
prepayment, repurchase, redemption or defeasance) and (3) on a Pro Forma Basis
after giving effect to any such prepayment, repurchase, redemption or
defeasance, the Consolidated Total Debt to Consolidated EBITDAX Ratio shall be
less than or equal to 3.75 to 1.00, on an unlimited basis with cash;

 

(b)         The Borrower will not amend or modify the documentation governing
any Permitted Additional Debt or the terms applicable thereto, to the extent
that any such amendment or modification, taken as a whole, would be adverse to
the Lenders in any material respect; and

 

(c)          Notwithstanding the foregoing and for the avoidance of doubt,
nothing in this Section 10.7 shall prohibit (i) the repayment or prepayment of
intercompany subordinated Indebtedness owed among the Borrower and/or the
Restricted Subsidiaries, in either case unless an Event of Default has occurred
and is continuing and the Borrower has received a notice from the Collateral
Agent instructing it not to make or permit the Borrower and/or the Restricted
Subsidiaries to make any such repayment or prepayment, (ii) substantially
concurrent transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer or (iii) the prepayment, repurchase, redemption
or other defeasance of the Permitted Additional Debt with an aggregate amount
not to exceed the Applicable Equity Amount (with the Applicable Equity Amount
being re-computed as of the last day of the most recently ended Test Period as
if (i) such prepayment, repurchase, redemption or other defeasance had occurred
on the first day of such Test Period and (ii) the amount of any Specified Equity
Contribution made during such Test Period were not made to the extent (A) the
amount of the Applicable Equity Amount after making the proposed prepayment,
repurchase, redemption or other defeasance is less than or equal to the amount
of such Specified Equity Contributions and (B) such Specified Equity
Contribution was necessary for the Borrower to be in compliance on a Pro Forma
Basis with the Financial Performance Covenants) at the time of such prepayment,
repurchase, redemption or defeasance.

 

10.8       Changes in Business. The Borrower and the Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business of Industry Investments by the
Borrower and the Subsidiaries and other business activities incidental or
reasonably related to any of the foregoing.

 

10.9       Negative Pledge Agreements. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, enter into or permit to exist any
Contractual Requirement (other than this Agreement or any other Credit Document)
that limits the ability of the Borrower or any Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Obligations or under the Credit
Documents; provided that the foregoing shall not apply to Contractual
Requirements that (i)(x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 10.9) are listed on Schedule 10.9 and (y) to
the extent Contractual Requirements permitted by clause (x) are set

 

116

--------------------------------------------------------------------------------


 

forth in an agreement evidencing Indebtedness or other obligations, are set
forth in any agreement evidencing any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness or obligation so long as such Permitted
Refinancing Indebtedness does not expand the scope of such Contractual
Requirement, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Requirements were not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower, (iii) represent
Indebtedness of a Restricted Subsidiary of the Borrower that is not a Guarantor
to the extent such Indebtedness is permitted by Section 10.1 so long as such
Contractual Requirement applies only to such Subsidiary, (iv) arise pursuant to
agreements entered into with respect to any sale, transfer, lease or other
Disposition permitted by Section 10.4 and applicable solely to assets under such
sale, transfer, lease or other Disposition, (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted by Section 10.5 and applicable solely to such joint venture
or otherwise arise in agreements which restrict the Disposition or distribution
of assets or property in oil and gas leases, joint operating agreements, joint
exploration and/or development agreements, participation agreements and other
similar agreements entered into in the ordinary course of the oil and gas
exploration and development business, (vi) are negative pledges and restrictions
on Liens in favor of any holder of Indebtedness permitted under Section 10.1,
but solely to the extent any negative pledge relates to the property financed by
or the subject of such Indebtedness, (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 10.1 to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Borrower or any Subsidiary, (x) are customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(xi) restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, (xii) are imposed by
Applicable Law, (xiii) exist under any documentation governing any Permitted
Refinancing Indebtedness incurred to Refinance any Indebtedness but only to the
extent such Contractual Requirement was contained in the document evidencing the
Indebtedness being refinanced and (xiv) customary net worth provisions contained
in real property leases entered into by Subsidiaries of the Borrower, so long as
the Borrower has determined in good faith that such net worth provisions could
not reasonably be expected to impair the ability of the Borrower and its
Subsidiaries to meet their ongoing obligation.

 

10.10     Hedge Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedge Agreements with any Person other
than:

 

(a)          Subject to Section 10.10(b), Hedge Agreements in respect of
commodities entered into not for speculative purposes the net notional volumes
for which (when aggregated with other commodity Hedge Agreements then in effect,
other than puts, floors and basis differential swaps on volumes already hedged
pursuant to other Hedge Agreements) do not exceed, as of the date the latest
hedging transaction is entered into under a Hedge Agreement, 85% of the
reasonably anticipated Hydrocarbon production from the Credit Parties’ total
Proved Reserves as forecast based upon the most recent Reserve Report delivered
pursuant to Section 9.14(a) for the 66 month period from the date such hedging
arrangement is created (the “Ongoing Hedges”). In

 

117

--------------------------------------------------------------------------------


 

addition to the Ongoing Hedges, in connection with a proposed Permitted
Acquisition, the Credit Parties may also enter into incremental hedging
contracts with respect to the Credit Parties’ reasonably anticipated projected
production from the total Proved Reserves of the Credit Parties as forecast
based upon the most recent Reserve Report having notational volumes not in
excess of 15% of the Credit Parties’ existing projected production prior to the
consummation of such Proposed Acquisition for a period not exceeding 36 months
from the date such hedging arrangement is created during the period between
(i) the date on which such Credit Party signs a definitive acquisition agreement
in connection with a Proposed Acquisition and (ii) the earliest of (A) the date
such Proposed Acquisition is consummated, (B) the date such acquisition is
terminated and (C) 90 days after such definitive acquisition agreement was
executed (or such longer period as to which the Administrative Agent may agree).
However, all such incremental hedging contracts entered into with respect to a
Proposed Acquisition must be terminated or unwound within 90 days following the
date such acquisition is terminated. It is understood that commodity Hedge
Agreements which may, from time to time, “hedge” the same volumes, but different
elements of commodity risk thereof, shall not be aggregated together when
calculating the foregoing limitations on notional volumes.

 

(b)         If, after the end of any calendar month, the Borrower determines
that the aggregate volume of all commodity hedging transactions for which
settlement payments were calculated in such calendar month exceeded 100% of
actual production of Hydrocarbons in such calendar month, then the Borrower
shall terminate, create off-setting positions, allocate volumes to other
production for which the Borrower or any Restricted Subsidiaries is marketing,
or otherwise unwind existing Hedge Agreements such that, at such time, future
hedging volumes will not exceed 100% of reasonably anticipated projected
production for the then-current and any succeeding calendar months.

 

(c)          Other Hedge Agreements entered into not for speculative purposes.

 

(d)         It is understood that for purposes of this Section 10.10, the
following Hedge Agreements shall not be deemed speculative or entered into for
speculative purposes: (i) any commodity Hedging Agreement intended, at inception
of execution, to hedge or manage any of the risks related to existing and or
forecasted Hydrocarbon production of the Borrower or its Restricted Subsidiaries
(whether or not contracted) and (ii) any Hedge Agreement intended, at inception
of execution, (A) to hedge or manage the interest rate exposure associated with
any debt securities, debt facilities or leases (existing or forecasted) of the
Borrower or its Restricted Subsidiaries, (B) for foreign exchange or currency
exchange management, (C) to manage commodity portfolio exposure associated with
changes in interest rates or (D) to hedge any exposure that the Borrower or its
Restricted Subsidiaries may have to counterparties under other Hedge Agreements
such that the combination of such Hedge Agreements is not speculative taken as a
whole.

 

10.11     Financial Covenants.

 

(a)          Consolidated Total Debt to Consolidated EBITDAX Ratio. Beginning
with the fiscal quarter ending March 31, 2011, the Borrower will not, permit the
Consolidated Total Debt to Consolidated EBITDAX Ratio for any Test Period to be
greater than 4.5 to 1.0.

 

118

--------------------------------------------------------------------------------


 

(b)         Current Ratio. Beginning with the fiscal quarter ending December 31,
2010, the Borrower will not permit the Current Ratio as of the last day of any
Test Period to be less than 1.0 to 1.0.

 

Any provision of this Agreement that contains a requirement for the Borrower to
be in compliance with the Financial Performance Covenants prior to the time that
these covenants are otherwise applicable shall be deemed to require that the
Consolidated Total Debt to Consolidated EBITDAX Ratio for the applicable Test
Period will be 4.5 to 1.0 and that the Current Ratio as of the last day of any
applicable Test Period shall be 1.0 to 1.0.

 

(c)          Right to Cure Certain Financial Covenant Defaults. In the event
that the Borrower fails to comply with the Financial Performance Covenants, then
until the expiration of the tenth (10th) Business Day subsequent to the date the
compliance certificate for calculating such Financial Performance Covenant is
required to be delivered pursuant to Section 9.1(c) (the “Cure Period”), the
Borrower shall be permitted to cure such failure to comply by requesting that
such Financial Performance Covenants be recalculated by increasing Consolidated
EBITDAX and/or Current Assets for the fiscal quarter most recently ended by an
amount equal to the Specified Equity Contribution received by the Borrower;
provided, that the Borrower may not cure Financial Performance Covenant defaults
by an equity cure more than twice in any period of four consecutive fiscal
quarters. If, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of all such Financial
Performance Covenants, the Borrower shall be deemed to have satisfied the
requirements of such Financial Performance Covenants as of the relevant earlier
required date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of any such covenant that had occurred shall be deemed cured for purposes of
this Agreement and the other Credit Documents.

 

10.12     Unrestricted Subsidiaries. The Borrower:

 

(a)          will not, and will not permit any of the Restricted Subsidiaries
to, except as permitted under Section 10.5, incur, assume, guarantee or be or
become liable for any Indebtedness of any of the Unrestricted Subsidiaries; and

 

(b)         will not permit any Unrestricted Subsidiary to hold any Stock of the
Borrower or any Restricted Subsidiary.

 

10.13     Amendment to Certain Material Agreements. The Borrower will not waive,
amend, modify or terminate the Oil and Gas Services Agreement, the Partnership
Agreement, the Working Interest Side Letter or the documentation governing the
management of the Borrower by KKR or one or more of its Affiliates or, in each
case, the terms applicable thereto, to the extent that any such waiver,
amendment, modification or termination, taken as a whole, would be adverse to
the Lenders in any material respect.

 

SECTION 11.       Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

119

--------------------------------------------------------------------------------


 

11.1         Payments. The Borrower shall (a) default in the payment when due of
any principal of the Loans or (b) default, and such default shall continue for
five or more days, in the payment when due of any interest on the Loans or any
Unpaid Drawings, fees or of any other amounts owing hereunder or under any other
Credit Document (other than any amount referred to in clause (a) above).

 

11.2         Representations, Etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or any certificate delivered or required to be delivered pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made.

 

11.3         Covenants. Any Credit Party shall:

 

(a)           default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9. 1(d)(i), 9.5 (solely with respect
to the Borrower) or Section 10; or

 

(b)           default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in Section 11.1 or 11.2 or
clause (a) of this Section 11.3) contained in this Agreement or any Security
Document and such default shall continue unremedied for a period of at least 30
days after receipt of written notice thereof by the Borrower from the
Administrative Agent.

 

11.4         Default Under Other Agreements.

 

(a)           The Borrower or any of the Restricted Subsidiaries shall
(i) default in any payment with respect to any Indebtedness (other than
Indebtedness described in Section 11.1) in excess of the greater of
(A) $1,490,000 or (B) fifteen percent (15%) of Consolidated Total Assets
(measured as of the date such default occurs based upon the financial statements
most recently available prior to such date) in the aggregate, for the Borrower
and such Restricted Subsidiaries, beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than, (1) with respect to Indebtedness consisting of any
Hedge Agreements, termination events or equivalent events pursuant to the terms
of such Hedge Agreements and (2) secured Indebtedness that becomes due as a
result of a Disposition (including as a result of Casualty Event) of the
property or assets securing such Indebtedness permitted under this Agreement),
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, any such Indebtedness to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; or

 

(b)           without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, (i) with respect to Indebtedness

 

120

--------------------------------------------------------------------------------


 

consisting of any Hedge Agreements, other than due to a termination event or
equivalent event pursuant to the terms of such Hedge Agreements and (ii) other
than secured Indebtedness that becomes due as a result of a Disposition
(including as a result of Casualty Event) of the property or assets securing
such Indebtedness permitted under this Agreement), prior to the stated maturity
thereof.

 

11.5         Bankruptcy, Etc. The Borrower or any Specified Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under
(a) Title 11 of the United States Code entitled “Bankruptcy,” or (b) in the case
of any Foreign Subsidiary that is a Specified Subsidiary, any domestic or
foreign law relating to bankruptcy, judicial management, insolvency,
reorganization, administration or relief of debtors in effect in its
jurisdiction of incorporation, in each case as now or hereafter in effect, or
any successor thereto (collectively, the “Bankruptcy Code”); or an involuntary
case, proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not controverted within 30 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code), judicial manager, receiver, receiver manager, trustee, administrator or
similar person is appointed for, or takes charge of, all or substantially all of
the property of the Borrower or any Specified Subsidiary; or the Borrower or any
Specified Subsidiary commences any other voluntary proceeding or action under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, administration or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
Specified Subsidiary; or there is commenced against the Borrower or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; or any order of relief or other order approving any such
case or proceeding or action is entered; or the Borrower or any Specified
Subsidiary suffers any appointment of any custodian receiver, receiver manager,
trustee, administrator or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any Specified Subsidiary makes a general assignment for the benefit
of creditors; or any corporate action is taken by the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing.

 

11.6         ERISA.

 

(a)           Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); the Borrower or any
ERISA Affiliate has incurred or is likely to incur a liability to or on account
of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code (including the giving of
written notice thereof);

 

121

--------------------------------------------------------------------------------


 

(b)           there could result from any event or events set forth in clause
(a) of this Section 11.6 the imposition of a lien, the granting of a security
interest, or a liability, or the reasonable likelihood of incurring a lien,
security interest or liability; and

 

(c)           such lien, security interest or liability will or would be
reasonably likely to have a Material Adverse Effect.

 

11.7         Guarantee. Any Guarantee provided by any Credit Party or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof and thereof) or any such Guarantor thereunder or
any other Credit Party shall deny or disaffirm in writing any such Guarantor’s
obligations under the Guarantee.

 

11.8         Security Documents. The Security Agreement, Mortgage or any other
Security Document pursuant to which the assets of the Borrower or any Subsidiary
are pledged as Collateral or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof) or any
grantor thereunder or any other Credit Party shall deny or disaffirm in writing
any grantor’s obligations under the Security Agreement, the Mortgage or any
other Security Document.

 

11.9         Judgments. One or more judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of the greater of (A) $1,490,000 or (B) fifteen percent (15%) of Consolidated
Total Assets (measured as of the date such judgment occurs based upon the
financial statements most recently available prior to such date) or more in the
aggregate for all such judgments and decrees for the Borrower and the Restricted
Subsidiaries (to the extent not paid or covered by insurance provided by a
carrier not disputing coverage) and any such judgments or decrees shall not have
been satisfied, vacated, discharged or stayed or bonded pending appeal within 60
days after the entry thereof.

 

11.10       Change of Control. A Change of Control shall occur.

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Majority Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 11.5 shall
occur with respect to the Borrower, the result that would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (a),
(b) and (d) below shall occur automatically without the giving of any such
notice): (a) declare the Total Commitment terminated, whereupon the Commitment
of each Lender shall forthwith terminate immediately and any fees theretofore
accrued shall forthwith become due and payable without any other notice of any
kind; (b) declare the principal of and any accrued interest and fees in respect
of any or all Loans and any or all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (c) terminate any Letter of Credit that may be
terminated in accordance with its terms; and/or (d) direct the Borrower to pay
(and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default

 

122

--------------------------------------------------------------------------------


 

specified in Section 11.5 with respect to the Borrower, it will pay) to the
Administrative Agent at the Administrative Agent’s Office such additional
amounts of cash, to be held as security for the Borrower’s respective
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding. In addition, after the occurrence and during the continuance of an
Event of Default, the Administrative Agent and the Lenders will have all other
rights and remedies available at law and equity.

 

Any amount received by the Administrative Agent or the Collateral Agent from any
Credit Party (or from proceeds of any Collateral) following any acceleration of
the Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 11.5 shall be applied:

 

(i)           first, to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent and/or Collateral Agent in each Person’s capacity as such;

 

(ii)          second, to the Secured Parties, an amount equal to all Obligations
due and owing to them on the date of distribution and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amount
thereof; and

 

(iii)         third, pro rata to any other Obligations then due and owing; and

 

(iv)        fourth, any surplus then remaining, after all of the Obligations
then due shall have been indefeasibly paid in full in cash, shall be paid to the
Borrower or its successors or assigns or to whomever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may award.

 

SECTION 12.         The Agents

 

12.1         Appointment.

 

(a)           Each Lender hereby irrevocably designates and appoints the
AdministrativeAgent as the agent of such Lender under this Agreement and the
other Credit Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The provisions of this Section 12
(other than Section 12.1(c) with respect to the Joint Lead Arrangers and
Bookrunners, the Syndication Agent and the Documentation Agent and Section 12.9
with respect to the Borrower) are solely for the benefit of the Agents and the
Lenders, and the Borrower shall not have rights as third party beneficiary of
any such provision. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.

 

123

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent, each Lender and the Letter of Credit
Issuer hereby irrevocably designate and appoint the Collateral Agent as the
agent with respect to the Collateral, and each of the Administrative Agent, each
Lender and the Letter of Credit Issuer irrevocably authorizes the Collateral
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to the Collateral Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Collateral Agent shall not have
any duties or responsibilities except those expressly set forth herein, or any
fiduciary relationship with any of the Administrative Agent, the Lenders or the
Letter of Credit Issuers, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Credit Document or otherwise exist against the Collateral Agent.

 

(c)           Each of the Syndication Agent, the Documentation Agent and the
Joint Lead Arrangers and Bookrunners, each in its capacity as such, shall not
have any obligations, duties or responsibilities under this Agreement but shall
be entitled to all benefits of this Section 12.

 

12.2         Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other
Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agents, subagents or attorneys-in-fact selected by it in the absence of gross
negligence or willful misconduct (as determined in the final judgment of a court
of competent jurisdiction).

 

12.3         Exculpatory Provisions. No Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any of the Borrower, any other Credit
Party or any officer thereof contained in this Agreement or any other Credit
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by such Agent under or in connection with, this
Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Security Documents, or for
any failure of the Borrower or any other Credit Party to perform its obligations
hereunder or thereunder. No Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party or
any Affiliate thereof. The Collateral Agent shall not be under any obligation to
the Administrative Agent or any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party.

 

124

--------------------------------------------------------------------------------

 

12.4         Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Majority Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and Collateral Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable Requirements of Law. For purposes
of determining compliance with the conditions specified in Section 6 and 7 on
the Closing Date, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

12.5         Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

12.6         Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of the Borrower or
any other Credit Party, shall be deemed to constitute any representation or
warranty by the

 

125

--------------------------------------------------------------------------------


 

Administrative Agent or Collateral Agent to any Lender. Each Lender represents
to the Administrative Agent and the Collateral Agent that it has, independently
and without reliance upon the Administrative Agent, Collateral Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and any other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower and any other
Credit Party. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, neither
the Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower or any other Credit Party that may
come into the possession of the Administrative Agent or Collateral Agent any of
their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

12.7         Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective portions of the
Commitments or Loans, as applicable, outstanding in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Exposure in effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
occur (including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent or the Collateral Agent
in any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable to the Administrative Agent or the Collateral Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Administrative Agent’s or the Collateral Agent’s, as applicable, gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction; provided, further, that no action taken in accordance
with the directions of the Majority Lenders (or such other number or percentage
of the Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 12.7. In the case of any investigation, litigation or proceeding giving
rise to any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur (including at any time following the payment of the
Loans), this Section 12.7 applies

 

126

--------------------------------------------------------------------------------


 

whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent and the Collateral Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including
attorneys’ fees) incurred by such Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice rendered in respect of rights or responsibilities under, this Agreement,
any other Credit Document, or any document contemplated by or referred to
herein, to the extent that such Agent is not reimbursed for such expenses by or
on behalf of the Borrower; provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto. If any indemnity furnished to any Agent for any purpose shall, in the
opinion of such Agent, be insufficient or become impaired, such Agent may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Agent against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s pro rata portion thereof; and
provided further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement resulting from such
Agent’s gross negligence or willful misconduct. The agreements in this
Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

12.8         Agents in Its Individual Capacities. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower and any other Credit Party as though such Agent were
not an Agent hereunder and under the other Credit Documents. With respect to the
Loans made by it, each Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

12.9         Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the Letter
of Credit Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, subject to the consent
of the Borrower (not to be unreasonably withheld or delayed) so long as no
Default under Section 11.1 or 11.5 is continuing, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the Letter of Credit Issuer,
appoint a successor Agent meeting the qualifications set forth above. Upon the
acceptance of a successor’s appointment as the Administrative Agent or
Collateral Agent, as the case may be, hereunder, and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as the
Majority Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom

 

127

--------------------------------------------------------------------------------


 

as provided above in this Section). The fees payable by the Borrower (following
the effectiveness of such appointment) to such Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Credit Documents, the provisions of this Section 12 (including Section 12.7) and
Section 13.5 shall continue in effect for the benefit of such retiring Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as an Agent.

 

Any resignation of any Person as Administrative Agent pursuant to this
Section shall also constitute its resignation as Letter of Credit Issuer. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Letter of Credit Issuer, (b) the
retiring Letter of Credit Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

 

12.10       Withholding Tax. To the extent required by any applicable
Requirements of Law, the Administrative Agent may withhold from any interest
payment to any Lender an amount equivalent to any applicable withholding tax. If
the Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

12.11       Security Documents and Collateral Agent under Security Documents and
Guarantee. Each Secured Party hereby further authorizes the Administrative Agent
or Collateral Agent, as applicable, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent or Collateral Agent, as applicable, may (a) execute any
documents or instruments necessary to in connection with a Disposition of assets
permitted by this Agreement, (b) release any Lien encumbering any item of
Collateral that is the subject of such Disposition of assets or with respect to
which Majority Lenders (or such other Lenders as may be required to give such
consent under Section 13.1) have otherwise consented or (c) release any
Guarantor from the Guarantee or with respect to which Majority Lenders (or such
other Lenders as may be required to give such consent under Section 13.1) have
otherwise consented.

 

128

--------------------------------------------------------------------------------


 

12.12       Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Credit Documents to the contrary notwithstanding, the
Borrower, the Agents and each Secured Party hereby agree that (a) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee; it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent, and (b) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless Majority Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition.

 

12.13       Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding, constituting an Event of Default under Section 11.5, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 13.5) allowed in
such judicial proceeding; and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or

 

129

--------------------------------------------------------------------------------


 

to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

SECTION 13.         Miscellaneous

 

13.1         Amendments, Waivers and Releases. Except as expressly set forth in
this Agreement, neither this Agreement nor any other Credit Document, nor any
terms hereof or thereof, may be amended, supplemented or modified except in
accordance with the provisions of this Section 13.1. The Majority Lenders may,
or, with the written consent of the Majority Lenders, the Administrative Agent
and/or the Collateral Agent shall, from time to time, (a) enter into with the
relevant Credit Party or Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Majority
Lenders or the Administrative Agent and/or Collateral Agent, as the case may be,
may specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that no such waiver and no
such amendment, supplement or modification shall (i) forgive or reduce any
portion of any Loan or reduce the stated rate (it being understood that only the
consent of the Majority Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the Default Rate or amend Section 2.8(e)), or
forgive any portion, or extend the date for the payment, of any interest or fee
payable hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or extend the final expiration date of
any Lender’s Commitment (provided that any Lender, upon the request of the
Borrower, may extend the final expiration date of its Commitment without the
consent of any other Lender, including the Majority Lenders) or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date, or
increase the amount of the Commitment of any Lender (provided that, any Lender,
upon the request of the Borrower, may increase the amount of its Commitment
without the consent of any other Lender, including the Majority Lenders), or
make any Loan, interest, fee or other amount payable in any currency other than
Dollars, in each case without the written consent of each Lender directly and
adversely affected thereby, or (ii) amend, modify or waive any provision of
Section 6, this Section 13.1, or amend or modify any of the provisions of
Section 13.8(a) to the extent it would alter the ratable allocation of payments
thereunder, or reduce the percentages specified in the definitions of the terms
“Majority Lenders” or “Required Lenders”, consent to the assignment or transfer
by the Borrower of its rights and obligations under any Credit Document to which
it is a party (except as permitted pursuant to Section 10.3) or alter the order
of application set forth in the final paragraph of Section 11 or modify any
definition used in such final paragraph if the effect thereof would be to alter
the order of payment specified therein, in each case without the written consent
of each Lender, or (iii) amend, modify or waive any provision of Section 12
without the written consent of the then- current Administrative Agent and
Collateral Agent, as applicable, or any other former or current Agent to whom
Section 12 then applies in a manner that directly and adversely affects such
Person, or (iv) amend, modify or waive any provision of Section 3 with respect
to any Letter of Credit without the written consent of each Letter of Credit
Issuer to whom Section 3 then applies in a manner that directly and adversely
affects such Person, or (v) release all or substantially all

 

130

--------------------------------------------------------------------------------


 

of the Guarantors under the Guarantee (except as expressly permitted by the
Guarantee or this Agreement) without the prior written consent of each Lender,
or (vi) release all or substantially all of the Collateral under the Security
Documents (except as expressly permitted by the Security Documents or this
Agreement) without the prior written consent of each Lender, or (vii) amend
Section 2.9 so as to permit Interest Period intervals greater than six months
without regard to availability to Lenders, without the written consent of each
Lender directly and adversely affected thereby, or (viii) increase the Borrowing
Base without the written consent of each Lender (other than Defaulting Lenders),
decrease or maintain the Borrowing Base without the written consent of the
Required Lenders or otherwise modify Section 2.14(b), (c), (d), (e), (f), (g),
(h) or (i) without the written consent of each Lender (other than Defaulting
Lenders); provided that a Scheduled Redetermination may be postponed by the
Majority Lenders, or (ix) affect the rights or duties of, or any fees or other
amounts payable to, any Agent under this Agreement or any other Credit Document
without the prior written consent of such Agent; provided, further, that any
provision of this Agreement or any other Credit Document may be amended by an
agreement in writing entered into by the Borrower and the Administrative Agent
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Majority Lenders stating that the Majority Lenders object to such amendment.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

 

13.2         Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Credit
Document shall be in writing (including by facsimile transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(a)          if to the Borrower, the Administrative Agent, the Collateral Agent
or the Letter of Credit Issuer, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 13.2 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

 

(b)         if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such

 

131

--------------------------------------------------------------------------------


 

party in a notice to the Borrower, the Administrative Agent, the Collateral
Agent and the Letter of Credit Issuer.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

 

13.3         No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent, the Collateral Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Requirements of Law.

 

13.4         Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

13.5         Payment of Expenses; Indemnification. The Borrower agrees (a) to
pay or reimburse the Agents for all their reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation and execution
and delivery of, and any amendment, supplement or modification to, this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of primary counsel to the Joint Lead Arrangers
and Bookrunners and one counsel in each relevant local jurisdiction, (b) to pay
or reimburse each Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Credit Documents and any such other documents,
including the reasonable fees, disbursements and other charges of one counsel to
the Administrative Agent, Collateral Agent and the other Agents (unless there is
an actual or perceived conflict of interest in which case each such Person may
retain its own counsel), (c) to pay, indemnify, and hold harmless each Lender
and Agent from, any and all recording and filing fees and (d) to pay, indemnify,
and hold harmless each Lender and Agent and their respective Related Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever, whether or not such proceedings
are brought by the Borrower, any of its Related Parties or any other third
Person, including reasonable and documented fees, disbursements and other
charges of one primary counsel and one local counsel in each relevant
jurisdiction to such indemnified Persons (unless there is an actual or perceived

 

132

--------------------------------------------------------------------------------


 

conflict of interest or the availability of different claims or defenses in
which case each such Person may retain its own counsel), with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including,
without limitation, any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law (other than by such
indemnified person or any of its Related Parties(other than any trustee or
advisor)) or to any actual or alleged presence, release or threatened release of
Hazardous Materials involving or attributable to the operations of the Borrower,
any of its Subsidiaries or any of the Oil and Gas Properties (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”); provided that
the Borrower shall have no obligation hereunder to any Agent or any Lender or
any of their respective Related Parties with respect to Indemnified Liabilities
to the extent it has been determined by a final non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the gross negligence,
bad faith or willful misconduct of the party to be indemnified or any of its
Related Parties (other than any trustee or advisor) or (ii) any material breach
of any Credit Document by the party to be indemnified. No Person entitled to
indemnification under clause (d) of this Section 13.5 shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any such Person, the Borrower or any
of its Subsidiaries have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 13.5 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Credit Party, its directors, equity holders or
creditors or any other Person, whether or not any Person entitled to
indemnification under clause (d) of this Section 13.5 is otherwise a party
thereto. All amounts payable under this Section 13.5 shall be paid within 10
Business Days of receipt by the Borrower of an invoice relating thereto setting
forth such expense in reasonable detail. The agreements in this Section 13.5
shall survive repayment of the Loans and all other amounts payable hereunder.

 

13.6         Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section 13.6) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and the
Lenders and each other Person entitled to indemnification under Section 13.5)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

133

--------------------------------------------------------------------------------


 

(b)           (i) Subject to the requirements of Section 4.4 and to the
conditions set forth in clause (b)(ii) below, any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
(including participations in L/C Obligations) at the time owing to it) with the
prior written consent (such consent not be unreasonably withheld or delayed; it
being understood that the Borrower shall have the right to withhold or delay its
consent to any assignment solely if, in order for such assignment to comply with
applicable Requirements of Law, the Borrower would be required to obtain the
consent of, or make any filing or registration with, any Governmental Authority)
of:

 

(A)        the Borrower; provided that no consent of the Borrower shall be
required for an assignment (1) to a Lender, an Affiliate of a Lender or an
Approved Fund or (2) if an Event of Default under Section 11.1 or Section 11.5
has occurred and is continuing; and

 

(B)         the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) or the applicable Letter of Credit Issuer.

 

Notwithstanding the foregoing, no such assignment shall be made to a natural
person, the Borrower or any Subsidiary of the Borrower.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $479,000 and
increments of $100,000 in excess thereof, or, unless each of the Borrower, each
Letter of Credit Issuer and the Administrative Agent otherwise consents (which
consents shall not be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 11.1 or Section 11.5 has occurred and is continuing; provided, further,
that contemporaneous assignments to a single assignee made by Affiliates of
Lenders and related Approved Funds shall be aggregated for purposes of meeting
the minimum assignment amount requirements stated above;

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and

 

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii)          Subject to acceptance and recording thereof pursuant to clause
(b)(iv) of this Section 13.6, from and after the effective date specified in
each Assignment and Acceptance,

 

134

--------------------------------------------------------------------------------


 

the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6.

 

(iv)        The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations and any payment made by the Letter of
Credit Issuer under any Letter of Credit owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Further, the Register shall
contain the name and address of the Administrative Agent and the lending office
through which each such Person acts under this Agreement. The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
the Collateral Agent, the Letter of Credit Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)         Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section 13.6 (unless waived) and any written consent to such assignment required
by clause (b) of this Section 13.6, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.

 

(c)           (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Letter of Credit Issuer, sell participations to one
or more banks or other entities other than the Borrower or any Subsidiary of the
Borrower (each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Letter of Credit Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such

 

135

--------------------------------------------------------------------------------


 

Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i) or (ii) of the proviso to
Section 13.1 that affects such Participant. Subject to clause (c)(ii) of this
Section 13.6, the Borrower agrees that each Participant shall be entitled to the
benefits of (and the limitations of) Sections 2.10, 2.11, 3.5 and 5.4 to the
same extent as if it were a Lender; provided that such Participant agrees to be
subject to the requirements of those Sections as though it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 13.6.
To the extent permitted by Requirements of Law, each Participant also shall be
entitled to the benefits of Section 13.8(b) as though it were a Lender; provided
such Participant agrees to be subject to Section 13.8(a) as though it were a
Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent; provided that the Participant shall
be subject to the provisions in Section 2.12 as if it were an assignee under
clauses (a) and (b) of this Section 13.6.

 

(d)         Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment or for any other reason, the
Borrower hereby agrees that, upon request of any Lender at any time and from
time to time after the Borrower has made its initial borrowing hereunder, the
Borrower shall provide to such Lender, at the Borrower’s own expense, a
promissory note, substantially in the form of Exhibit L, evidencing the Loans
owing to such Lender.

 

(e)          Subject to Section 13.16, the Borrower authorizes each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

 

(f)          The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

136

--------------------------------------------------------------------------------

 

(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (A) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefore,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement, (1) no SPV shall be entitled to any greater rights
under Sections 2.10, 2.11, 3.5 and 5.4 than its Granting Lender would have been
entitled to absent the use of such SPV and (2) each SPV agrees to be subject to
the requirements of Sections 2.10, 2.11, 3.5 and 5.4 as though it were a Lender
and has acquired its interest by assignment pursuant to clause (b) of this
Section 13.6.

 

13.7         Replacements of Lenders under Certain Circumstances.

 

(a)           The Borrower shall be permitted to replace any Lender that
(i) requests reimbursement for amounts owing pursuant to Section 2.10, 3.5 or
5.4, (ii) is affected in the manner described in Section 2.10(a)(iii) and as a
result thereof any of the actions described in such Section is required to be
taken or (iii) becomes a Defaulting Lender, with a replacement bank, lending
institution or other financial institution; provided that (A) such replacement
does not conflict with any Requirement of Law, (B) no Event of Default under
Section 11.1 or 11.5 shall have occurred and be continuing at the time of such
replacement, (C) the replacement bank or institution shall purchase, at par, all
Loans and the Borrower shall pay all other amounts (other than any disputed
amounts), pursuant to Section 2.10, 3.5 or 5.4, as the case may be) owing to
such replaced Lender prior to the date of replacement, (D) the replacement bank
or institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(E) the replaced Lender shall be obligated to make such

 

137

--------------------------------------------------------------------------------


 

replacement in accordance with the provisions of Section 13.6(b) (provided that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein) and (F) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 

(b)           If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination that
pursuant to the terms of Section 13.1 requires the consent of all of the Lenders
affected or the Required Lenders and with respect to which the Majority Lenders
shall have granted their consent, then provided no Event of Default then exists,
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent; provided that:
(i) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced (other than principal and interest) shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6.

 

13.8         Adjustments; Set-off.

 

(a)           If any Lender (a “benefited Lender”) shall at any time receive any
payment in respect of any principal of or interest on all or part of the Loans
made by it, or the participations in Letter of Credit Obligations held by it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefited Lender shall (i) notify the
Administrative Agent of such fact, and (ii) purchase for cash at face value from
the other Lenders a participating interest in such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective Loans and other amounts owing them; provided,
however, that, (A) if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest and (B) the provisions of this paragraph shall
not be construed to apply to (1) any payment made by the Borrower or any other
Credit Party pursuant to and in accordance with the express terms of this
Agreement and the other Credit Documents, (2) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in Drawings to any assignee or participant
or (3) any disproportionate payment obtained by a Lender as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments or any increase in the Applicable Margin in respect of
Loans or Commitments of Lenders that have consented to any such extension. Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing

 

138

--------------------------------------------------------------------------------


 

arrangements may exercise against such Credit Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Credit Party in the amount of such participation.

 

(b)           After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by
Requirements of Law, each Lender shall have the right, without prior notice to
the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable Requirements of Law, upon any amount becoming due
and payable by the Borrower hereunder or under any Credit Document (whether at
the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower (and
the Credit Parties, if applicable) and the Administrative Agent after any such
set-off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 

13.9         Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission, i.e. a “pdf” or a “tif”), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

13.10       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.11       Integration. This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Guarantors, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Borrower, the Guarantors, any Agent nor any Lender relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

13.12       GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13       Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

139

--------------------------------------------------------------------------------


 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York and appellate courts from any thereof;

 

(b)         consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

 

(d)         agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by Requirements of Law or shall limit
the right to sue in any other jurisdiction;

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 13.13 any special, exemplary, punitive or consequential damages;
and

 

(f)          agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

13.14       Acknowledgments. The Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

 

(b)         (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrower and
the other Credit Parties, on the one hand, and the Administrative Agent, the
Lenders and the other Agents on the other hand, and the Borrower and the other
Credit Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, other Agents and the
Lenders, is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for any of the Borrower, any other Credit Parties or
any of their respective Affiliates, equity holders, creditors or employees or
any other Person; (iii) neither the Administrative Agent, any other Agent nor
any Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Credit Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with

 

140

--------------------------------------------------------------------------------


 

respect to any amendment, waiver or other modification hereof or of any other
Credit Document (irrespective of whether the Administrative Agent or any other
Agent or any Lender has advised or is currently advising any of the Borrower,
the other Credit Parties or their respective Affiliates on other matters) and
none of the Administrative Agent, any Agent or any Lender has any obligation to
any of the Borrower, the other Credit Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent and its Affiliates, each other Agent and each of its
Affiliates and each Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its respective Affiliates, and none of the Administrative Agent, any other Agent
or any Lender has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) none of the
Administrative Agent, any Agent or any Lender has provided and none will provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and each Agent with respect to any breach or alleged breach
of agency or fiduciary duty; and

 

(c)           no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower, on the one hand, and any Lender, on the
other hand.

 

13.15       WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT, EACH LETTER OF
CREDIT ISSUER AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16       Confidentiality. The Administrative Agent, each other Agent, any
Letter of Credit Issuer and each Lender shall hold all non-public information
furnished by or on behalf of the Borrower or any of its Subsidiaries in
connection with such Lender’s evaluation of whether to become a Lender hereunder
or obtained by such Lender, the Administrative Agent, any Letter of Credit
Issuer or such other Agent pursuant to the requirements of this Agreement
(“Confidential Information”), confidential in accordance with its customary
procedure for handling confidential information of this nature and in any event
may make disclosure (a) as required or requested by any Governmental Authority,
self-regulatory agency or representative thereof or pursuant to legal process or
applicable Requirements of Law, (b) to such Lender’s or the Administrative
Agent’s, any Letter of Credit Issuer’s or such other Agent’s attorneys,
professional advisors, independent auditors, trustees or Affiliates, in each
case who need to know such information in connection with the administration of
the Credit Documents and are informed of the confidential nature of such
information, (c) to an investor or prospective investor in a securitization that
agrees its access to information regarding the Credit Parties, the Loans and the
Credit Documents is solely for purposes of evaluating an investment in a
securitization and who agrees to treat such information as confidential, (d) to
a trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration,

 

141

--------------------------------------------------------------------------------


 

servicing and reporting on the assets serving as collateral for a securitization
and who agrees to treat such information as confidential, and (e) to a
nationally recognized ratings agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued with respect to a securitization; provided that unless
specifically prohibited by applicable Requirements of Law, each Lender, the
Administrative Agent, any Letter of Credit Issuer and each other Agent shall
endeavor to notify the Borrower (without any liability for a failure to so
notify the Borrower) of any request made to such Lender, the Administrative
Agent, any Letter of Credit Issuer or such other Agent, as applicable, by any
governmental, regulatory or self-regulatory agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) for disclosure of any such
non-public information prior to disclosure of such information; provided further
that in no event shall any Lender, the Administrative Agent, any Letter of
Credit Issuer or any other Agent be obligated or required to return any
materials furnished by the Borrower or any Subsidiary. In addition, each Lender,
the Administrative Agent and each other Agent may provide Confidential
Information to prospective Transferees or to any pledgee referred to in
Section 13.6 or to prospective direct or indirect contractual counterparties in
Hedge Agreements to be entered into in connection with Loans made hereunder as
long as such Person is advised of and agrees to be bound by the provisions of
this Section 13.16 or confidentiality provisions at least as restrictive as
those set forth in the Section 13.16.

 

13.17       Release of Collateral and Guarantee Obligations.

 

(a)           The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, as set forth in clause (b) below, (ii) upon the
Disposition of such Collateral (including as part of or in connection with any
other Disposition permitted hereunder) to any Person other than another Credit
Party, to the extent such Disposition is made in compliance with the terms of
this Agreement (and the Collateral Agent may rely conclusively on a certificate
to that effect provided to it by any Credit Party upon its reasonable request
without further inquiry), (iii) to the extent such Collateral is comprised of
property leased to a Credit Party, upon termination or expiration of such lease,
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Majority Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with Section 13.1), (v) to the extent the property
constituting such Collateral is owned by any Guarantor, upon the release of such
Guarantor from its obligations under the Guarantee (in accordance with the
second succeeding sentence and Section 5.14(b) of the Guarantee) and (vi) as
required by the Collateral Agent to effect any Disposition of Collateral in
connection with any exercise of remedies of the Collateral Agent pursuant to the
Security Documents. Any such release shall not in any manner discharge, affect,
or impair the Obligations or any Liens (other than those being released) upon
(or obligations (other than those being released) of the Credit Parties in
respect of) all interests retained by the Credit Parties, including the proceeds
of any Disposition, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Credit Documents. Additionally, the Lenders hereby irrevocably
agree that the Guarantors shall be released from the Guarantees upon
consummation of any transaction permitted hereunder resulting in such Subsidiary
ceasing to constitute a Subsidiary. The Lenders hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the

 

142

--------------------------------------------------------------------------------


 

release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender. Any
representation, warranty or covenant contained in any Credit Document relating
to any such Collateral or Guarantor shall no longer be deemed to be repeated.

 

(b)           Notwithstanding anything to the contrary contained herein or any
other Credit Document, when all Obligations (other than (i) Hedging Obligations
in respect of any Secured Hedge Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent or
indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or back-stopped, upon request of the
Borrower, the Administrative Agent and/or Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Credit Document, whether or not on the date of
such release there may be any (i) Hedging Obligations in respect of any Secured
Hedge Agreements, (ii) Cash Management Obligations in respect of any Secured
Cash Management Agreements and (iii) any contingent or indemnification
obligations not then due. Any such release of Obligations shall be deemed
subject to the provision that such Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

13.18       USA PATRIOT Act. The Agents and each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Agent and such Lender to identify each
Credit Party in accordance with the Patriot Act.

 

13.19       Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

 

13.20       Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is

 

143

--------------------------------------------------------------------------------


 

rescinded or must otherwise be restored or returned by the Administrative Agent
or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

13.21       Disposition of Proceeds. The Security Documents contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Collateral Agent for the benefit of the Lenders of all of the Borrower’s or each
Guarantor’s interest in and to their as-extracted collateral in the form of
production and all proceeds attributable thereto which may be produced from or
allocated to the Mortgaged Property. The Security Documents further provide in
general for the application of such proceeds to the satisfaction of the
Obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Documents, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.

 

13.22       Collateral Matters; Hedge Agreements. The benefit of the Security
Documents and of the provisions of this Agreement relating to any Collateral
securing the Obligations shall also extend to and be available on a pro rata
basis to any Person (a) under any Secured Hedge Agreement, in each case, after
giving effect to all netting arrangements relating to such Hedge Agreements or
(b) under any Secured Cash Management Agreement. No Person shall have any voting
rights under any Credit Document as a result of the existence of obligations
owed to it under any such Secured Hedge Agreement or Secured Cash Management
Agreement.

 

13.23       Limitation of Recourse. There shall be full recourse to the Credit
Parties and to all of their assets for the liabilities of the Credit Parties
under this Agreement and the other Credit Documents and their other Obligations,
but in no event shall the Sponsor, or any officer, director or holder of any
Stock in the Credit Parties or the Sponsor be personally liable or obligated for
such liabilities and Obligations of the Credit Parties, except as expressly
provided in the Security Documents or in any other Credit Document to which the
Sponsor is a party. Nothing contained herein shall (a) limit or be construed to
limit the obligations and liabilities of the Sponsor or any Affiliate of either
party in any Credit Document creating such liabilities and obligations to which
the Sponsor or any Affiliate of either is a party or (b) affect or diminish any
rights of any Secured Party against such Sponsor or Affiliate thereof for such
Sponsor’s or Affiliate’s fraud, willful misrepresentation, gross negligence,
willful misconduct or misappropriation of funds.

 

13.24       Interest Rate Limitation. It is the intention of the parties hereto
that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America, the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan

 

144

--------------------------------------------------------------------------------


 

Documents or any agreement entered into in connection with or as security for
the Loans, it is agreed as follows: (i) the aggregate of all consideration which
constitutes interest under law applicable to any Lender that is contracted for,
taken, reserved, charged or received by such Lender under any of the Credit
Documents or agreements or otherwise in connection with the Loans shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Loans (or, to the extent that the
principal amount of the Loans shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower); and (ii) in the event that the
maturity of the Loans is accelerated by reason of an election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Lender may never include
more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Lender as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by such Lender on the principal
amount of the Loans (or, to the extent that the principal amount of the Loans
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower). All sums paid or agreed to be paid to any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to such Lender, be amortized, prorated, allocated and spread
throughout the stated term of the Loans until payment in full so that the rate
or amount of interest on account of any Loans hereunder does not exceed the
maximum amount allowed by such applicable law. If at any time and from time to
time (i) the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this
Section 13.24 and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender computed at the Highest Lawful Rate
applicable to such Lender, then the amount of interest payable to such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Lender until the total
amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section 13.24.

 

145

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

KFN NR INVESTORS L.P.,

 

as the Borrower

 

 

 

 

 

 

 

 

 

:

By:

KFN NR Investors GP LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Jonathan Smart

 

 

Name:

Jonathan Smart

 

 

Title:

Vice President

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Collateral Agent, Letter of Credit Issuer and a Lender

 

 

 

 

 

By:

/s/ [Illegible]

 

Name:

[Illegible]

 

Title:

Authorized Officer

 

Signature Page

KFN NR Investors L.P.

Credit Agreement.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Adam H. Fey

 

Name:

Adam H. Fey

 

Title:

Vice President

 

Signature Page

KFN NR Investors L.P.

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as the Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ [Illegible]

 

Name:

[Illegible]

 

Title:

Vice President

 

Signature Page

KFN NR Investors L.P.

Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a) – Commitments

 

Lender

 

Commitment

 

Percent

 

JPMORGAN CHASE BANK, N.A.

 

$

16,556,333.34

 

33.34

%

BANK OF AMERICA, N.A.

 

$

16,556,333.33

 

33.33

%

BANK OF MONTREAL

 

$

16,556,333.33

 

33.33

%

Total:

 

$

49,669,000.00

 

100.00

%

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b) — Excluded Stock

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 1.1(c) — Excluded Subsidiaries

 

KFN NR Equipment Holdings LLC

 

--------------------------------------------------------------------------------


 

Schedule 1.1(d) — Closing Date Guarantors

 

KFN NR Mineral Holdings LLC

 

--------------------------------------------------------------------------------


 

Schedule 1.1(e) — Closing Date Mortgaged Properties



(See Attached)

 

--------------------------------------------------------------------------------

 

Exhibit A



Leases

 

CONNOR #1

 

LEASE #

 

LESSOR

 

WI/LI:    0.09588578
LEASE DT

 

NRI:    0.07191434
FILE REF

 

ORRI:    0.00000000
LOCATION

 

TX057-034.1-00

 

BRUCE W. CONNOR

 

4/25/05

 

VOLUME 544 PAGE 563

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

ENTRY: 6083

 

 

 

 

 

 

 

 

 

 

 

 

 

TX057-034.3-00

 

BRUCE W. CONNOR

 

4/25/08

 

VOLUME 600 PAGE 382

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

ENTRY: 4216

 

 

 

 

 

 

 

 

 

 

 

 

 

TX057-034-00

 

BRUCE W. CONNOR

 

10/25/06

 

VOLUME 565 PAGE 79

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

ENTRY: 3928

 

 

 

 

 

 

 

 

 

 

 

 

 

TX057-185-00

 

BRUCE W. CONNOR

 

4/25/08

 

VOLUME 600 PAGE 385

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

ENTRY: 4217

 

 

 

 

GLASSCOCK RANCH #A-3 AND GLASSCOCK RANCH #A-6

 

THE LEASES COVERING THE GLASSCOCK RANCH NO. A-3 AND THE GLASSCOCK RANCH NO. A-6
ARE BEING CONVEYED IN THEIR ENTIRETY, SAVE AND EXCEPT THAT CERTAIN 40.0 ACRES
DESCRIBED AND DEPICTED IN EXHIBIT B OF THAT CERTAIN ASSIGNMENT AND BILL OF SALE,
BY AND BETWEEN EXPONENTIAL ENERGY FUND I, LP AND BLUE SKY PRODUCTION, LP,
RECORDED IN VOLUME 620, PAGE 462, OFFICIAL RECORDS OF COLORADO COUNTY, TEXAS

 

LEASE #

 

LESSOR

 

WI/LI:    0.11801324
LEASE DT

 

NRI:    0.08850993
FILE REF

 

ORRI:    0.00167185
LOCATION

 

TX057-060.3-01

 

ROBERT LEE GLASSCOCK

 

1/19/08

 

VOLUME 586 PAGE 153
ENTRY: 1286

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX057-060.3-02

 

JOHN DONLEY GLASSCOCK

 

1/19/08

 

VOLUME 586 PAGE 153
ENTRY: 1286

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX057-060.3-03

 

CHARLES GUS GLASSCOCK, III

 

1/19/08

 

VOLUME 586 PAGE 153
ENTRY: 1286

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX057-060.3-04

 

J.D. GLASSCOCK

 

1/19/08

 

VOLUME 586 PAGE 164
ENTRY: 1288

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX057-060.3-05

 

GERALDINE G. LAWSON CHARITABLE TRUST

 

1/4/08

 

VOLUME 586 PAGE 124
ENTRY: 1281

 

COLORADO COUNTY, TX

 

 

1

--------------------------------------------------------------------------------


 

GLASSCOCK RANCH #A-4

 

THE LEASES COVERING THE GLASSCOCK RANCH NO. A-4 ARE BEING CONVEYED INSOFAR AND
ONLY INSOFAR AS THE LEASES COVER AND AFFECT THAT CERTAIN 40.0 ACRES DESCRIBED
AND DEPICTED IN EXHIBIT B OF THAT CERTAIN ASSIGNMENT AND BILL OF SALE, BY AND
BETWEEN EXPONENTIAL ENERGY FUND I, LP AND BLUE SKY PRODUCTION, LP, RECORDED IN
VOLUME 620, PAGE 462, OFFICIAL RECORDS OF COLORADO COUNTY, TEXAS

 

LEASE #

 

LESSOR

 

WI/LI:    0.13276490
LEASE DT

 

NRI:    0.09957367
FILE REF

 

ORRI:    0.00181937
LOCATION

 

TX057-060.3-01

 

ROBERT LEE GLASSCOCK

 

1/19/08

 

VOLUME 586 PAGE 153
ENTRY: 1286

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX057-060.3-02

 

JOHN DONLEY GLASSCOCK

 

1/19/08

 

VOLUME 586 PAGE 153
ENTRY: 1286

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX057-060.3-03

 

CHARLES GUS GLASSCOCK, III

 

1/19/08

 

VOLUME 586 PAGE 153
ENTRY: 1286

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX057-060.3-04

 

J.D. GLASSCOCK

 

1/19/08

 

VOLUME 586 PAGE 164
ENTRY: 1288

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX057-060.3-05

 

GERALDINE G. LAWSON CHARITABLE TRUST

 

1/4/08

 

VOLUME 586 PAGE 124
ENTRY: 1281

 

COLORADO COUNTY, TX

 

 

GLASSCOCK RANCH #B-1 AND GLASSCOCK RANCH #B-2

 

LEASE #

 

LESSOR

 

WI/LI:    0.14751656
LEASE DT

 

NRI:    0.11063742
FILE REF

 

ORRI:    0.00491722
LOCATION

 

TX068-060.4-01

 

ROBERT LEE GLASSCOCK

 

1/19/08

 

VOLUME 586 PAGE 132
ENTRY: 1283

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-060.4-02

 

JOHN DONLEY GLASSCOCK

 

1/19/08

 

VOLUME 586 PAGE 132
ENTRY: 1283

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-060.4-03

 

CHARLES GUS GLASSCOCK, III

 

1/19/08

 

VOLUME 586 PAGE 132
ENTRY: 1283

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-060.4-04

 

J.D. GLASSCOCK

 

1/19/08

 

VOLUME 586 PAGE 160
ENTRY: 1287

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-060.4-05

 

GERALDINE G. LAWSON CHARITABLE TRUST

 

1/4/08

 

VOLUME 586 PAGE 120
ENTRY: 1280

 

COLORADO COUNTY, TX

 

 

WELLS #1

 

LEASE #

 

LESSOR

 

WI/LI:    0.09834437
LEASE DT

 

NRI:    0.07375828
FILE REF

 

ORRI:    0.00000000
LOCATION

 

TX068-008-00

 

NONA BETH BRISCOE, ET AL

 

4/29/08

 

VOLUME 595 PAGE 777
ENTRY: 3263

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-016-01

 

C.H. POTTER, JR.

 

2/27/08

 

VOLUME 590 PAGE 475
ENTRY: 2188

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-016-02

 

JOE HESTER POTTER

 

2/27/08

 

VOLUME 590 PAGE 472
ENTRY: 2187

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-029-01

 

EDITH E. POTTER

 

2/26/08

 

VOLUME 590 PAGE 490
ENTRY: 2192

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-029-02

 

JOHN C. KOCH

 

3/3/08

 

VOLUME 590 PAGE 478
ENTRY: 2189

 

COLORADO COUNTY, TX

 

 

2

--------------------------------------------------------------------------------


 

TX068-029-03

 

JENNIFER CONWAY

 

3/3/08

 

VOLUME 590 PAGE 486
ENTRY: 2191

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-029-04

 

JETTA MCGINNISS

 

3/3/08

 

VOLUME 590 PAGE 482
ENTRY: 2190

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-035.1-00

 

WILLIAM N. MIEKOW

 

6/7/10

 

VOLUME 650 PAGE 783

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-083-01

 

EDITH E. POTTER

 

12/18/08

 

VOLUME 614 PAGE 681
ENTRY: 1235

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-083-02

 

JENNIFER CONWAY

 

12/18/08

 

VOLUME 614 PAGE 679
ENTRY: 1234

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-083-03

 

JOHN C. KOCH

 

2/3/09

 

VOLUME 614 PAGE 677
ENTRY: 1233

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-083-04

 

JETTA MCGINNISS

 

2/16/09

 

VOLUME 614 PAGE 683
ENTRY: 1236

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-LI-006-00

 

VIRGINIA F. WELLS

 

3/1/09

 

VOLUME 615 PAGE 481
ENTRY: 1404

 

COLORADO COUNTY, TX

 

 

 

 

 

 

 

 

 

 

 

TX068-LI-081-00

 

JO LOUISE PARKS AND VIRGINIA ANN GUNN

 

3/16/09

 

VOLUME 621 PAGE 262
ENTRY: 2584

 

COLORADO COUNTY, TX

 

 

Wells

 

WELL

 

API NUMBER

 

WI

 

NRI

 

ORRI

 

 

 

 

 

 

 

 

 

 

 

CONNOR #13

 

42-089-32622

 

0.09588578

 

0.07191434

 

0.00000000

 

GLASSCOCK RANCH #A-3

 

42-089-32574

 

0.11801324

 

0.08850993

 

0.00167185

 

GLASSCOCK RANCH #A-6

 

42-089-32629

 

0.11801324

 

0.08850993

 

0.00167185

 

GLASSCOCK RANCH #A-4

 

42-089-32607

 

0.13276490

 

0.09957367

 

0.00181937

 

GLASSCOCK RANCH #B-1

 

42-089-32605

 

0.14751656

 

0.11063742

 

0.00491722

 

GLASSCOCK RANCH #B-2

 

42-089-32628

 

0.14751656

 

0.11063742

 

0.00491722

 

WELLS #1

 

42-089-32627

 

0.09834437

 

0.07375828

 

0.00000000

 

 

3

--------------------------------------------------------------------------------


 

Schedule 6.3 — Local Counsels

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 8.4 — Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 8.12 — Subsidiaries

 

Guarantor — KFN NR Mineral Holdings LLC

 

Excluded Subsidiary — KFN NR Equipment Holdings LLC

 

--------------------------------------------------------------------------------


 

Schedule 8.19 — Closing Date Gas Imbalances

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 8.20 — Closing Date Marketing Agreements

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 9.9 — Closing Date Affiliate Transactions

 

1.     The Working Interest Side Letter and any transactions contemplated
thereby

 

2.     The Partnership Agreement

 

3.     The Oil & Gas Services Agreement and any transactions contemplated
thereby

 

4.               Management Agreement, dated as of June 29, 2010 by and among
Kohlberg Kravis Roberts & Co. L.P. and KFN NR Investors L.P.

 

5.               Subscription Agreement, dated as of June 29, 2010 by Premier
Natural Resources II, LLC and delivered to KFN NR Investors L.P.

 

6.               Guaranty dated as of June 29, 2010 by Premier Natural
Resources, LLC as managing member of Premier Natural Resources II, LLC

 

--------------------------------------------------------------------------------


 

Schedule 9.13(b) — Further Assurances

 

None.

 

--------------------------------------------------------------------------------

 

Schedule 10.1 — Closing Date Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.2 — Closing Date Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.4 — Scheduled Dispositions

 

1.                         The Borrower will sell its interest in the Ohio Sun
Unit 18K Well in Matagorda County, TX to Premier Natural Resources

 

--------------------------------------------------------------------------------


 

Schedule 10.5 — Closing Date Investments

 

1.             The Borrower owns 100% of the equity interests of KFN NR Mineral
Holdings LLC

 

2.             The Borrower owns 100% of the equity interests of KFN NR
Equipment Holdings LLC

 

--------------------------------------------------------------------------------


 

Schedule 10.9 — Closing Date Negative Pledge Agreements

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 13.2 — Notice Addresses

 

Borrower

 

KFN NR Investors L.P.

9 West 57th Street

Suite 4200

New York, New York 10019

 

Administrative Agent, Collateral Agent and Letter of Credit Issuer

 

JPMorgan Chase Bank, N.A.
712 Main St.

Houston, TX 77002

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF RESERVE REPORT CERTIFICATE

 

This Reserve Report Certificate (this “Certificate”), dated as of              ,
201[   ], relates to the Reserve Report dated as of [December 31][June 30]
[other date in case of Interim Redetermination], 201[   ] delivered pursuant to
Section 9.14 [(a)] [(b)] of that certain Credit Agreement dated as of
October 29, 2010 (as amended, replaced, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among KFN
NR Investors L.P., a Delaware limited partnership (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent, Collateral Agent and Letter of Credit Issuer. Each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified. The undersigned certifies he/she is an
Authorized Officer and, on behalf of the Borrower, certifies that in all
material respects:

 

(a)   the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct in all material respects,

 

(b)   except as set forth in an exhibit to such certificate, the Borrower or
another Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in such Reserve Report (other than those (i) Disposed of in
compliance with Section 10.4 since delivery of such Reserve Report, (ii) leases
that have expired in accordance with their terms and (iii) with title defects
disclosed in writing to the Administrative Agent) and such Borrowing Base
Properties are free of all Liens except for Liens permitted by Section 10.2,

 

(c)   except as set forth on an exhibit to such certificate, on a net basis
there are no gas imbalances, take or pay or other prepayments in excess of the
volume specified in Section 8.19 with respect to the Credit Parties’ Oil and Gas
Property evaluated in such Reserve Report that would require the Borrower or any
other Credit Party to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor,

 

(d)   none of the Borrowing Base Properties have been Disposed since the date of
the last Borrowing Base determination except those Borrowing Base Properties
listed on such Certificate as having been Disposed,

 

(e)   the Certificate shall also attach, as schedules thereto, a list of (i) all
material marketing agreements (which are not cancellable on 60 days’ notice or
less without penalty or detriment) entered into subsequent to the later of the
Closing Date and the most recently delivered Reserve Report for the sale of
production of the Credit Parties’ Hydrocarbons (including calls on, or other
parties rights to purchase, production, whether or not the same are currently
being exercised) that have a maturity date or expiry date of longer than six
months from the last day of such fiscal year or period, as applicable and
(ii) all Borrowing Base Properties evaluated by such Reserve Report that are
Collateral and demonstrating that the PV-9 of the Mortgaged Properties
(calculated at the time of delivery of such Reserve Report) meets the Collateral
Coverage Minimum.

 

[Remainder of page intentionally left blank; signature page follows]

 

A-1

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED as of the date first set forth above.

 

 

KFN NR INVESTORS L.P.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

[Letterhead of Borrower]

 

[Date](1)

 

JPMorgan Chase Bank, N.A.
as Administrative Agent

 

Re:          KFN NR Investors L.P. Notice of Borrowing

 

Ladies and Gentlemen:

 

This Notice of Borrowing is delivered to you pursuant to Section 2.3 of the
Credit Agreement, dated as of October 29, 2010 (as amended, replaced, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among KFN NR Investors L.P., a Delaware limited partnership
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral Agent and Letter
of Credit Issuer (such terms and each other capitalized term used but not
defined herein having the meaning provided in Section 1 of the Credit
Agreement), and the other Persons from time to time party thereto as agents.

 

The Borrower hereby requests that a Loan as follows:

 

(i)            Aggregate amount of the requested Loan is $[              ];

 

(ii)           Date of such Borrowing is [                  ], 201[  ];

 

(iii)          Requested Borrowing is to be [an ABR Loan] [a LIBOR Loan];

 

(iv)          In the case of a LIBOR Loan, the initial Interest Period
applicable thereto is [                ];(2)

 

(v)           Amount of Borrowing Base in effect on the date hereof is
$[                 ];

 

(vi)          Total Exposures on the date hereof (i.e., outstanding principal
amount of Loans and total Letter of Credit Exposure) is $[           ]; and

 

(vii)         Pro forma Total Exposures (giving effect to the requested
Borrowing) is $[            ]; and

 

--------------------------------------------------------------------------------

(1)     Date of Notice of Borrowing (prior to 1:00 p.m. at least three Business
Days’ prior to each Borrowing of Loans if such Loans are to be initially LIBOR
Loans or prior to 12:00 noon on the date of each Borrowing of Loans that are to
be ABR Loans).

 

(2)     If no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

B-1

--------------------------------------------------------------------------------


 

(viii) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.4 of the Credit
Agreement, is as follows:

 

[                                                          ]

[                                                          ]

[                                                          ]

[                                                          ]

[                                                          ]

 

The Borrower hereby represents and warrants that:

 

(i)            The aggregate amount of the Loans requested by this Notice of
Borrowing shall not (x) for any Lender, result in such Lender’s Total Exposure
exceeding such Lender’s Commitment Percentage of the Loan Limit or (y) result in
the aggregate amount of all Lenders’ Total Exposures exceeding the Loan Limit.

 

(ii)           Each of the representations and warranties of the Credit Parties
set forth in the Credit Documents are true and correct in all material respects
on and as of the date hereof, both before and after giving effect to the Loan
requested hereby, unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and

 

(iii)          No Event of Default, or event or condition that upon notice,
lapse of time or both would, unless cured or waived, become an event of default,
has occurred and is continuing under any of the Credit Documents, and no Default
has occurred and is continuing under the Credit Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Notice of Borrowing
by its authorized representative as of the day and year first above written.

 

 

KFN NR INVESTORS L.P.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF LETTER OF CREDIT REQUEST

 

[Letterhead of Borrower]

 

[Date](3)

 

JPMorgan Chase Bank, N.A.

as Administrative Agent and Letter of Credit Issuer

 

Re:          KFN NR Investors L.P. Letter of Credit Request

 

Ladies and Gentlemen:

 

This Letter of Credit Request is delivered to you pursuant to Section 3.2 of the
Credit Agreement, dated as of October 29, 2010 (as amended, replaced, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among KFN NR Investors L.P., a Delaware limited partnership
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral Agent and Letter
of Credit Issuer (such terms and each other capitalized term used but not
defined herein having the meaning provided in Section 1 of the Credit
Agreement), and the other Persons from time to time party thereto as agents.

 

The Borrower hereby requests that a Letter of Credit be issued:

 

(i)            on [insert date of issuance]

 

(ii)           in the aggregate Stated Amount of $[             ];

 

(iii)          in favor of [insert name and address of beneficiary];

 

(iv)          which expires on [insert date at least three days prior to
Maturity Date]; and

 

(v)           which specifies that a drawing may be made only in the event of
the occurrence of the following conditions: [insert drawing conditions]

 

The Borrower hereby represents and warrants that:

 

(i)            The Stated Amount of the Letter of Credit requested by this
Letter of Credit Request shall not (x) when added to the Letters of Credit
Outstanding at this time, exceed the Letter of Credit Commitment now in effect
or (y) cause the aggregate amount of the Lenders’ Total Exposures to exceed the
Loan Limit now in effect.

 

(ii)           Each of the representations and warranties of the Credit Parties
set forth in the Credit Documents are true and correct in all material respects
on and as of the date hereof, both before and after giving effect to the
issuance of the Letter of Credit requested hereby, unless

 

--------------------------------------------------------------------------------

(3)     Date of Letter of Credit Request (at least two Business Days prior to
the date of issuance or such lesser number as may be agreed by the
Administrative Agent and the Letter of Credit Issuer).

 

C-1

--------------------------------------------------------------------------------


 

stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date); and

 

(iii)          No Event of Default, or event or condition that upon notice,
lapse of time or both would, unless cured or waived, become an event of default,
has occurred and is continuing under any of the Credit Documents, and no Default
has occurred and is continuing under the Credit Agreement.

 

The undersigned hereby agrees that the Letter of Credit Issuer is expressly
authorized to make such changes from the forms of this Request as the Letter of
Credit Issuer in its sole discretion may deem advisable, provided no such
changes shall vary the principal terms hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Letter of Credit
Request by its authorized representative as of the day and year first above
written.

 

 

KFN NR INVESTORS L.P.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF GUARANTEE

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SECURITY AGREEMENT

 

E-1

--------------------------------------------------------------------------------

 

EXHIBIT F

 

FORM OF PLEDGE AGREEMENT

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF MORTGAGE/DEED OF TRUST (TEXAS)

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF PERFECTION CERTIFICATE

 

H-1

--------------------------------------------------------------------------------


 

PERFECTION CERTIFICATE

 

In connection with that certain Credit Agreement dated as of October 29, 2010
(the “Credit Agreement”), by and among KFN NR Investors L.P. (the initial
“Borrower” or the “Debtor”), the lenders party thereto from time to time,
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Collateral Agent and Letter of Credit Issuer and the
other Agents and Letter of Credit Issuers party thereto, each Grantor hereby
certifies as follows:

 

I.                                         CURRENT INFORMATION

 

A.            Legal Names, Organizations, Jurisdictions of Organization and
Organizational Identification Numbers. The full and exact legal name (as it
appears in each respective certificate or articles of incorporation, limited
liability membership agreement or similar organizational documents, in each case
as amended to date), the type of organization, the jurisdiction of organization
(or formation, as applicable), the Federal Employer Identification
Number/Taxpayer Identification Number, and the organizational identification
number of the Debtor and each other Grantor are set forth on Schedule I.A.

 

B.            Chief Executive Offices and Mailing Addresses. The chief executive
office address of the Debtor and each other Grantor are set forth on Schedule
I.B.

 

C.            Special Debtors. None of the Grantors is: (i) a transmitting
utility (as defined in UCC Section 9-102(a)(80)), (ii) primarily engaged in
farming operations (as defined in UCC Section 9-1 02(a)(3 5)), (iii) a trust,
(iv) a foreign air carrier within the meaning of the federal aviation act of
1958, as amended or (v) a branch or agency of a bank which bank is not organized
under the law of the United States or any state thereof.

 

D.            Trade Names/Assumed Names. Set forth on Schedule I.D. is each
trade name or assumed name to the knowledge of each Grantor currently used by
the Debtor or any other Grantor or by which the Debtor or any Grantor is known
or is transacting any business.

 

E.             Changes in Names, Jurisdiction of Organization or Corporate
Structure. Except as set forth on Schedule I.E., neither the Debtor nor any
other Grantor has changed its name or jurisdiction of organization within the
past five (5) years. Schedule I.E. also sets forth the name of any business or
organization to which the Debtor or any other Grantor became the successor by
merger, consolidation, acquisition, change in form or otherwise within the past
five (5) years, together with the date of the relevant change.

 

F.             Prior Addresses.

 

Except as set forth on Schedule I.F., neither the Debtor nor any other Grantor
has changed its chief executive office within the past five (5) years.

 

H-1

--------------------------------------------------------------------------------


 

G.            Acquisitions of Equity Interests or Assets.

 

Except as set forth on Schedule I.G., neither the Debtor nor any Grantor has
acquired the equity interests of another entity or substantially all the assets
of another entity within the past five (5) years.

 

II.                                     INFORMATION REGARDING CERTAIN COLLATERAL

 

A.            Investment Related Property

 

1.              Equity Interests. Set forth on Schedule II.A. 1 is a list of all
equity interests owned by the Debtor and each Grantor together with the type of
organization which issued such equity interests (e.g. corporation, limited
liability company, partnership or trust).

 

2.              Debt Securities & Instruments. Set forth on Schedule II.A.2 is a
list of all debt securities and instruments evidencing Indebtedness (as defined
in the Credit Agreement) (other than checks to be deposited in the ordinary
course of business) owed to the Debtor or any other Grantor in the principal
amount of greater than $5,000,000.

 

B.            Intellectual Property. Set forth on Schedule II.B is a list of all
federal registrations and applications to register copyrights, patents, and
trademarks in the United States, as well as material unregistered trademarks,
material foreign registrations and applications to register trademarks, and
material exclusive intellectual property licenses, in each case owned by the
Debtor and each other Grantor.

 

C.            Tangible Personal Property in Possession of Warehousemen and
Bailees. Except as set forth on Schedule II.C, no persons (including
warehousemen and bailees) other than the Debtor or any other Grantor have
possession of any material amount (fair market value of $5,000,000 or more per
location) of tangible personal property of the Debtor or any other Grantor.

 

D.            Tangible Personal Property in Extended Article 9 Transition States
and Former Article 9 Jurisdictions. Set forth on Schedule II.D are all the
locations within the State of Arizona or the Commonwealth of Puerto Rico where
the Debtor or any other Grantor currently maintains or has maintained any
material amount (fair market value of $5,000,000 or more) of its tangible
personal property (including goods, inventory and equipment) of such Debtor or
any other Grantor (whether or not in the possession of such Debtor or any other
Grantor) within the past five (5) years.

 

--------------------------------------------------------------------------------


 

Schedule 1.A

 

Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers

 

Name of Debtor/Grantor

 

Type of Organization

 

Jurisdiction of
Organization/Formation

 

F.E.I.N. / T.I.N.

 

Organizational
Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I.B

 

Chief Executive Offices

 

Name of Debtor/Grantor

 

Address of Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I.D

 

Trade Names/Assumed Names

 

Debtor/Grantor

 

Trade/Assumed Name

 

 

 

 

 

None

 

None

 

 

--------------------------------------------------------------------------------


 

Schedule I.E

 

Changes in Names, Jurisdiction of Organization or Corporate Structure

 

Debtor/Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I.F

 

Prior Addresses

 

Debtor/Grantor

 

Prior Address/City/State/Zip Code

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I.G

 

Acquisitions of Equity Interests or Assets

 

Debtor/Grantor

 

Date of Acquisition

 

Description of Acquisition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule II.A.1

 

Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of

 

 

 

 

 

Class of

 

 

 

 

 

 

 

Issued and

 

 

 

 

 

Equity

 

Certificated

 

Certificate

 

Number

 

Outstanding

 

Grantor

 

Issuer

 

Interest

 

(Y/N)

 

No(s)

 

of Units

 

Units

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II.A.2

 

Debt Securities & Instruments

 

Issuer of Instrument

 

Grantor

 

Principal Amount of Instrument

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II.B

 

1.             Registered Copyrights and Copyright Applications

 

Debtor/Grantor

 

Title

 

Application/
Registration No.

None

 

 

 

 

 

2.             Registered Trademarks and Trademark Applications

 

A.            U.S.

 

Debtor/Grantor

 

Title

 

Serial/ Registration No.

None

 

 

 

 

 

B.            Foreign

 

Debtor/Grantor

 

Title

 

Serial/ Registration
No.

 

Country

None

 

 

 

 

 

 

 

3.             Material Unregistered Trademarks.

 

None

 

4.             Registered Patents and Patent Applications

 

None

 

5.             Material Exclusive Intellectual Property Licenses.

 

None

 

--------------------------------------------------------------------------------


 

Schedule II.C

Tangible Personal Property in Possession of Warehousemen and Bailees

 

None

 

--------------------------------------------------------------------------------


 

Schedule II.D

Tangible Personal Property in Extended Article 9 Transition States and Former
Article 9
Jurisdictions

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF LEGAL OPINION OF VINSON & ELKINS LLP

 

Exhibit I

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF CREDIT PARTY CLOSING CERTIFICATE

 

CLOSING CERTIFICATE

 

[NAME OF CERTIFYING CREDIT PARTY]

 

October 29, 2010

 

Reference is made to the Credit Agreement, dated as of October 29, 2010 (the
“Credit Agreement”), among KFN NR Investors L.P., a Delaware limited
partnership, as the initial Borrower, the banks, financial institutions and
other lending institutions from time to time parties hereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral Agent and Letter
of Credit Issuer and the other Agents and Letter of Credit Issuers party
thereto. Terms used but not defined herein shall have the meanings given to such
terms in the Credit Agreement.

 

1.             The undersigned [    ], [     ] of [     ] (the “Certifying
Credit Party”), solely in his capacity as [ ] of the Certifying Credit Party and
not individually, hereby certifies as follows:

 

(a)          (i) The representations and warranties made by the Certifying
Credit Party in each of the Credit Documents, in each case as they relate to the
Certifying Credit Party on the date hereof, are true and correct in all material
respects on and as of the date hereof and (ii) no Default or Event of Default
has occurred and is continuing as of the date hereof; and

 

(b)         [                       ] is the duly elected and qualified
Secretary of the Certifying Credit Party and the signature set forth on the
signature line for such officer below is such officer’s true and genuine
signature, and such officer is duly authorized to execute and deliver on behalf
of the Certifying Credit Party each Credit Document to which it is a party and
any certificate or other document to be delivered by the Certifying Credit Party
pursuant to such Credit Documents.

 

2.             The undersigned Secretary of the Certifying Credit Party, solely
in his capacity as Secretary of the Certifying Credit Party and not
individually, hereby certifies as follows:

 

(a)          There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Certifying Credit Party, nor to my knowledge
has any other event occurred affecting or threatening the corporate existence of
the Certifying Credit Party;

 

(b)         The Certifying Credit Party is a [limited partnership/limited
liability company] duly organized, validly existing and in good standing under
the laws of the State of Delaware;

 

(c)          Attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the [General Partner/Member] (or a duly authorized
committee

 

J-1

--------------------------------------------------------------------------------


 

thereof) of the Certifying Credit Party on [          ], 2010 authorizing
(i) the execution, delivery and performance of the Credit Documents (and any
agreements relating thereto) to which it is a party and (ii) the extensions of
credit contemplated by the Credit Agreement; such resolutions have not in any
way been amended, modified, revoked or rescinded and have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect; and such resolutions are the only corporate proceedings of the
Certifying Credit Party now in force relating to or affecting the matters
referred to therein;

 

(d)         Attached hereto as Exhibit B is a true and complete copy of the
charter of the Certifying Credit Party certified by the Secretary of the State
of Delaware as of a recent date, as in effect at all times since the date shown
on the attached certificate of incorporation;

 

(e)          Attached hereto as Exhibit C is a true and complete copy of the
[limited partnership agreement/limited liability company agreement] of the
Certifying Credit Party as in effect at all times since the adoption thereof to
and including the date hereof; and

 

(f)          The following persons are now duly elected and qualified officers
of the Certifying Credit Party holding the offices indicated next to their
respective names below, and such officers hold such offices with the Certifying
Credit Party on the date hereof, and the signatures appearing opposite their
respective names below are the true and genuine signatures of such officers, and
each of such officers is duly authorized to execute and deliver on behalf of the
Certifying Credit Party each Credit Document to which it is a party and any
certificate or other document to be delivered by the Certifying Credit Party
pursuant to such Credit Documents:

 

J-2

--------------------------------------------------------------------------------


 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Incumbency Certificate

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereto set our names as of the date set
forth above.

 

 

 

 

Name:  [        ]

 

Name:  [        ]

Title:   [        ]

 

Title:   [        ]

 

Signature Page – Closing Certificate

 

--------------------------------------------------------------------------------

 

EXHIBIT K

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

 

2.

Assignee:

 

 

[and is an Affiliate/Approved Fund(1)]

 

 

 

 

3.

Borrower:

 

KFN NR Investors L.P.

 

 

 

 

4.

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit Agreement
(as defined below).

 

 

 

 

5.

Credit Agreement:

 

The $49,669,000 Credit Agreement dated as of October 29, 2010 (the “Credit
Agreement”), among KFN NR INVESTORS L.P., a Delaware limited partnership (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and Letter
of Credit Issuer (such terms and each other capitalized term used but not
defined herein having the meaning provided in Section 1 of the Credit
Agreement),.

--------------------------------------------------------------------------------

(1) Select as applicable

 

K-1

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

 

Total
Commitment
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Commitment
Percentage(2)

 

$

 

$

 

 

%

 

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

7.

Notice and Wire Instructions:

 

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

Notices:

 

Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Telecopier:

 

 

Telecopier:

 

 

 

 

 

with a copy to:

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Telecopier:

 

 

Telecopier:

 

 

 

Wire Instructions:

 

Wire Instructions:

 

 

 

The terms set forth in this Assignment are hereby agreed to:

 

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

K-2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Letter of Credit Issuer

 

 

By:

 

 

Name:

Title:

 

[Consented to:]

 

KFN NR INVESTORS L.P.

 

By:

 

 

Name:

Title:

 

K-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ACCEPTANCE AGREEMENT

 

Representations and Warranties.

 

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) it has received a copy of the Credit Agreement and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (iv) if it is a
Non-U.S. Lender, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

 

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart

 

Annex 1-1

--------------------------------------------------------------------------------


 

of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment. This Assignment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.

 

Annex-1-2

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF PROMISSORY NOTE

 

New York, New York

 

$

[                     ], 201[    ]

 

FOR VALUE RECEIVED, the undersigned, KFN NR INVESTORS L.P., a Delaware limited
partnership (the “Borrower”), hereby unconditionally promises to pay to the
order of [Lender] or its registered assigns (the “Lender”), at the
Administrative Agent’s Office or such other place as JPMORGAN CHASE BANK, N.A.
(the “Administrative Agent”) shall have specified, in Dollars and in immediately
available funds, in accordance with Section 5.3 of the Credit Agreement (as
defined below; capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in Section 1 of the Credit Agreement)
on the Maturity Date, the principal amount of [                  ] US Dollars
($[                  ]) or, if less, the aggregate unpaid principal amount of
all Loans, if any, made by the Lender to the Borrower pursuant to the Credit
Agreement. The Borrower further unconditionally promises to pay interest in like
money at such office on the unpaid principal amount hereof from time to time
outstanding at the rates per annum and on the dates specified in Section 2.8 of
the Credit Agreement.

 

This Promissory Note is one of the promissory notes referred to in Section 13.6
of the Credit Agreement, dated as of October 29, 2010 (as amended, replaced,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Borrower, the lenders from time to time party thereto
(the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral
Agent and Letter of Credit Issuer (such terms and each other capitalized term
used but not defined herein having the meaning provided in Section 1 of the
Credit Agreement).

 

This Promissory Note is subject to, and the Lender is entitled to the benefits
of, the provisions of the Credit Agreement, and the Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Credit Documents.
The Loans evidenced hereby are subject to prepayment prior to the Maturity Date,
in whole or in part, as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.

 

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5 of the Credit Agreement,
and such Person shall be treated as the Lender hereunder for all purposes of the
Credit Agreement.

 

L-1

--------------------------------------------------------------------------------


 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

 

KFN NR INVESTORS L.P.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

L-2

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF INTERCOMPANY NOTE

 

INTERCOMPANY NOTE

 

New York, New York

October 29, 2010

 

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America, or in such other currency as agreed to by such
Payor and such Payee, in immediately available funds, at such location as a
Payee shall from time to time designate, the unpaid principal amount of all
loans and advances (including trade payables) made by such Payee to such Payor.
Each Payor promises also to pay interest on the unpaid principal amount of all
such loans and advances in like money at said location from the date of such
loans and advances until paid at such rate per annum as shall be agreed upon
from time to time by such Payor and such Payee.

 

Capitalized terms used in this intercompany promissory note (this “Note”) but
not otherwise defined herein shall have the meanings given to them in the Credit
Agreement dated as of October 29, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among KFN NR Investors L.P., a Delaware limited partnership, as the initial
Borrower, (the “Borrower”), the banks, financial institutions and other lending
institutions from time to time parties hereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the other Agents and Letter of
Credit Issuers party thereto.

 

This Note shall be pledged by each Payee that is a Credit Party to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the Pledge
Agreement as collateral security for the full and prompt payment when due of,
and the performance of, such Payee’s Obligations. Each Payee hereby acknowledges
and agrees that after the occurrence of and during the continuance of an Event
of Default under and as defined in the Credit Agreement, the Collateral Agent
may, in addition to the other rights and remedies provided pursuant to the
Pledge Agreement and otherwise available to it, exercise all rights of the
Credit Party Payees with respect to this Note.

 

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Credit Party to any Payee
shall be subordinate and junior in right of payment, to the extent and in the
manner hereinafter set forth, to all Obligations of such Payor (such Obligations
and other indebtedness and obligations in connection with any renewal,
refunding, restructuring or refinancing thereof, including interest thereon
accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is

 

M-1

--------------------------------------------------------------------------------


 

an allowed claim in such proceeding, being hereinafter collectively referred to
as “Senior Indebtedness”):

 

(i)              In the event of any insolvency or bankruptcy proceedings, and
any receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its property, and in the event
of any proceedings for voluntary liquidation, dissolution or other winding up of
such Payor (except as expressly permitted by the Credit Agreement), whether or
not involving insolvency or bankruptcy, then, if an Event of Default (as defined
in the Credit Agreement) has occurred and is continuing (x) the holders of
Senior Indebtedness shall be irrevocably paid in full in cash in respect of all
amounts constituting Senior Indebtedness (other than Hedging Obligations under
Secured Hedge Agreements, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations) before any
Payee is entitled to receive (whether directly or indirectly), or make any
demands for, any payment on account of this Note and (y) until the holders of
Senior Indebtedness are irrevocably paid in full in cash in respect of all
amounts constituting Senior Indebtedness (other than Hedging Obligations under
Secured Hedge Agreements, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations), any payment or
distribution to which such Payee would otherwise be entitled (other than debt
securities of such Payor that are subordinated, to at least the same extent as
this Note, to the payment of all Senior Indebtedness then outstanding (such
securities being hereinafter referred to as “Restructured Debt Securities”))
shall be made to the holders of Senior Indebtedness;

 

(ii)             if any Event of Default (as under and defined in the Credit
Agreement) occurs and is continuing, then no payment or distribution of any kind
or character shall be made by or on behalf of the Payor or any other Person on
its behalf with respect to this Note;

 

(iii)            if any payment or distribution of any character, whether in
cash, securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been irrevocably paid in full in cash (other than Hedging Obligations
under Secured Hedge Agreements, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations), such payment
or distribution shall be held in trust for the benefit of, and shall be paid
over or delivered in accordance with the Security Documents; and

 

(iv)            each Payor agrees to file all claims against each relevant Payee
in any bankruptcy or other proceeding in which the filing of claims is required
by law in respect of any Senior Indebtedness, and the Collateral Agent shall be
entitled to all of such Payor’s rights thereunder. If for any reason a Payor
fails to file such claim at least ten Business Days prior to the last date on
which such claim should be filed, such Payor hereby irrevocably appoints the
Collateral Agent as its true and lawful attorney-in-fact and the Collateral
Agent is hereby authorized to act as attorney-in-fact in such Payor’s name to
file such claim or, in such Collateral Agent’s discretion, to assign such claim
to and cause proof of claim to be filed in the name of such Collateral Agent or
its nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons

 

M-2

--------------------------------------------------------------------------------


 

authorized to pay such claim shall pay to the Collateral Agent the full amount
payable on the claim in the proceeding, and, to the full extent necessary for
that purpose, each Payor hereby assigns to the Collateral Agent all of such
Payor’s rights to any payments or distributions to which such Payor otherwise
would be entitled. If the amount so paid is greater than such Payor’s liability
hereunder, the Collateral Agent shall pay the excess amount to the party
entitled thereto. In addition, each Payor hereby irrevocably appoints the
Collateral Agent as its attorney-in-fact to exercise all of such Payor’s voting
rights in connection with any bankruptcy proceeding or any plan for the
reorganization of each relevant Payee.

 

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Collateral Agent and the other Secured Parties.
The Collateral Agent and the other Secured Parties are obligees under this Note
to the same extent as if their names were written herein as such and the
Collateral Agent may, on behalf of itself, and the Secured Parties, proceed to
enforce the subordination provisions herein.

 

The subordination terms contained in this Note shall terminate on the
Termination Date (as defined in the Pledge Agreement).

 

The indebtedness evidenced by this Note owed by any Payor that is not a Credit
Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

 

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

 

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

 

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof. Notwithstanding anything to the contrary contained herein, in any other
Credit Document or in any other promissory note or other instrument, this Note
replaces and supersedes any and all promissory notes or other instruments

 

M-3

--------------------------------------------------------------------------------


 

which create or evidence any loans or advances made on, before or after the date
hereof by any Payee to any other Subsidiary.

 

From time to time after the date hereof, additional Subsidiaries of the Borrower
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page to this Note (each additional Subsidiary,
an “Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof.
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder. This Note shall be fully effective as to any Payor or Payee that is
or becomes a party hereto regardless of whether any other person becomes or
fails to become or ceases to be a Payor or Payee hereunder.

 

[Signature Pages Follow]

 

M-4

--------------------------------------------------------------------------------
